
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.34


QWEST MASTER SERVICES AGREEMENT


        This Master Services Agreement, which includes this signature page, the
subsequent general terms and conditions, the Rate Sheet for each applicable
state, Exhibit 1 (Qwest Platform Plus Service), and Attachment A to Exhibit 1
(Performance Metrics) attached hereto or incorporated herein by reference
(collectively the "Agreement") is entered into between Qwest Corporation
("Qwest") and McLeodUSA Telecommunications Services, Inc. ("CLEC") (each
identified for purposes of this Agreement in the signature blocks below, and
referred to separately as a "Party" or collectively as the "Parties"), on behalf
of itself and its Affiliates. This Agreement may be executed in counterparts.
This Agreement shall become effective on the Effective Date. The undersigned
Parties have read and agree to the terms and conditions set forth in the
Agreement.

QWEST CORPORATION:   McLeodUSA Telecommunications Services, Inc:
By:
/s/  Steve Hansen      

--------------------------------------------------------------------------------


 
By:
/s/  G. Kenneth Burckhardt      

--------------------------------------------------------------------------------

[Name]: Steve Hansen

--------------------------------------------------------------------------------

  [Name]: G. Kenneth Burckhardt

--------------------------------------------------------------------------------

[Title]: VP Carrier Relations

--------------------------------------------------------------------------------

  [Title]: Chief Financial Officer

--------------------------------------------------------------------------------

Date: February 1, 2005

--------------------------------------------------------------------------------

  Date: January 31, 2005

--------------------------------------------------------------------------------

NOTICE INFORMATION:    All written notices required under the Agreement shall be
sent to the following:

To:    Qwest Corporation:   To:    McLeodUSA Telecommunications Services, Inc:
1801 California Street, Suite 2420

--------------------------------------------------------------------------------


 
6400 C Street SW, Box 3177

--------------------------------------------------------------------------------

Denver, CO 80202

--------------------------------------------------------------------------------

  Cedar Rapids, Iowa 52406

--------------------------------------------------------------------------------

Phone #: 303-965-3029

--------------------------------------------------------------------------------

  Phone #: 319-790-2250

--------------------------------------------------------------------------------

Facsimile #: 303-896-7077

--------------------------------------------------------------------------------

  Facsimile #:                        

--------------------------------------------------------------------------------

E-mail: Intagree@qwest.com

--------------------------------------------------------------------------------

  E-mail: jredman-carter@mcleodusa.com

--------------------------------------------------------------------------------

Attention: Manager-Interconnection

--------------------------------------------------------------------------------

  Attention: Julia Redman-Carter, Manager-Interconnection

--------------------------------------------------------------------------------

With copy to:   Qwest
c/o 1801 California Street, Suite 4900
Denver, Colorado 80202
Facsimile #:    1-303-295-6973
Attention:    Corporate Counsel, Wholesale
Reference:    MSA for Qwest Platform Plus Service

--------------------------------------------------------------------------------




APPLICABLE SERVICES:


        Qwest agrees to offer and CLEC intends to purchase the Services
indicated below by CLEC's signatory initialing on the applicable blanks:

x   Exhibit 1—Qwest Platform Plus Service


APPLICABLE STATES:


        Qwest agrees to offer and CLEC intends to purchase Qwest Platform Plus
("QPP") service in the states indicated below by CLEC's signatory initialing on
the applicable blanks:

KB   Arizona KB   Colorado KB   Idaho KB   Iowa KB   Minnesota KB   Montana KB  
Nebraska KB   New Mexico KB   North Dakota KB   Oregon KB   South Dakota KB  
Utah KB   Washington KB   Wyoming

        The Parties may amend the Qwest Master Services Agreement in writing
from time to time to include additional products and services.

2

--------------------------------------------------------------------------------




GENERAL TERMS AND CONDITIONS


        WHEREAS, CLEC previously purchased on an unbundled basis from Qwest
certain combinations of network elements, ancillary functions, and additional
features, including without limitation the local loop, port, switching, and
shared transport combination commonly known as unbundled network element
platform ("UNE-P");

        WHEREAS such UNE-P arrangements were previously obtained by CLEC under
the terms and conditions of certain interconnection agreements ("ICA"),
including without limitation in certain states Qwest's statement of generally
available terms ("SGAT");

        WHEREAS both CLEC and Qwest acknowledge certain regulatory uncertainty
in light of the DC Circuit Court's decision in United States Telecom Association
v. FCC, 359 F.3d 554 (March 2, 2004) ("DC Circuit Mandate"), with respect to the
future existence, scope, and nature of Qwest's obligation to provide such UNE-P
arrangements under the Communications Act (the "Act"); and

        WHEREAS to address such uncertainty and to create a stable arrangement
for the continued availability to CLEC from Qwest of services technically and
functionally equivalent to the June 14, 2004 UNE-P arrangements the parties have
contemporaneously entered into ICA amendments;

        Now, therefore, in consideration of the terms and conditions contained
herein, CLEC and Qwest hereby mutually agree as follows:

        1.     Definitions.    Capitalized terms used herein are defined in
Addendum 1.

        2.     Effective Date.    This Amendment shall become effective upon the
latest execution date by the Parties. ("Effective Date").

        3.     Term.    The term of this Agreement shall begin on the Effective
Date and shall continue through July 31, 2008. At any time within 6 months prior
to expiration of the Agreement, either Party may provide notice of
renegotiation. The Parties shall meet and negotiate in good faith a transition
of existing customers. Upon mutual agreement, the term of the Agreement may be
extended upon the same terms and conditions for no more than one (1) extension
period, and such extension period shall not exceed six (6) months to allow CLEC
to transition its customers to other services. In the event that at the
expiration of the Agreement or of the extension period, as the case may be, CLEC
has any remaining customers served under this Agreement, Qwest may immediately
convert CLEC to an equivalent alternative service at market-based wholesale
rates.

        4.     Scope of Agreement; Service Provisioning; Controlling Documents;
Change of Law; Eligibility for Services under this Agreement; Non-Applicability
of Change Management Process.

        4.1   The services described in this Agreement will only be provided in
Qwest's incumbent LEC service territory in the states of Arizona, Colorado,
Idaho, Iowa, Minnesota, Montana, Nebraska, New Mexico, North Dakota, Oregon,
South Dakota, Utah, Washington and Wyoming.

        4.2   Each of the Services shall be provided pursuant to the terms and
conditions of this Agreement. In the event of a conflict between the terms of
any Service Exhibit attached hereto and these General Terms and Conditions, the
Service Exhibit shall control. The terms of this Agreement, including any Annex
or Service Exhibit, shall supersede any inconsistent terms and conditions
contained in an Order Form. CLEC acknowledges and agrees that the Services shall
be offered by Qwest pursuant to this Agreement and are subject to (i) compliance
with all applicable laws and regulations; and (ii) obtaining any domestic or
foreign approvals and authorizations required or advisable.

        4.3   The provisions in this Agreement are intended to be in compliance
with and based on the existing state of the law, rules, regulations and
interpretations thereof, including but not limited to Federal rules,
regulations, and laws, as of the Effective Date regarding Qwest's obligation
under Section 271 of the Act to continue to provide certain Network Elements
("Existing Rules"). Nothing in this Agreement shall be deemed an admission by
Qwest or CLEC concerning the

3

--------------------------------------------------------------------------------






interpretation or effect of the Existing Rules or an admission by Qwest or CLEC
that the Existing Rules should not be changed, vacated, dismissed, stayed or
modified. Nothing in this Agreement shall preclude or estop Qwest or CLEC from
taking any position in any forum concerning the proper interpretation or effect
of the Existing Rules or concerning whether the Existing Rules should be
changed, vacated, dismissed, stayed or modified.

        4.4   If a change in law, rule, or regulation materially impairs a
Party's ability to perform or obtain a benefit under this Agreement, both
Parties agree to negotiate in good faith such changes as may be necessary to
address such material impairment.

        4.5   To receive services under this Agreement, CLEC must be a certified
CLEC under applicable state rules. CLEC may not purchase or utilize services or
Network Elements covered under this Agreement for its own administrative use or
for the use by an Affiliate.

4.6Except as otherwise provided in this Agreement, the Parties agree that
Network Elements and services provided under this Agreement are not subject to
the Qwest Wholesale Change Management Process ("CMP") requirements, Qwest's
Performance Indicators (PID), Performance Assurance Plan (PAP), or any other
wholesale service quality standards, liquidated damages, and remedies. Except as
otherwise provided, CLEC hereby waives any rights it may have under the PID, PAP
and all other wholesale service quality standards, liquidated damages, and
remedies with respect to Network Elements and services provided pursuant to this
Agreement. Notwithstanding the foregoing, CLEC proposed changes to QPP
attributes and process enhancements will be communicated through the standard
account interfaces. Change requests common to shared systems and processes
subject to CMP will continue to be addressed via the CMP procedures.

        5.     CLEC Information.    CLEC agrees to work with Qwest in good faith
to promptly complete or update, as applicable, Qwest's "New Customer
Questionnaire" to the extent that CLEC has not already done so, and CLEC shall
hold Qwest harmless for any damages to or claims from CLEC caused by CLEC's
failure to complete or update the questionnaire.

        6.     Financial Terms.

Rates and Terms

        6.1   Each attached Service Exhibit specifies the description, terms,
and conditions specific to that Network Element or service. The applicable rates
for each Network Element or service contained in a Service Exhibit shall be
contained in the applicable Rate Sheets, the contents of which are incorporated
into this Agreement by reference. The Parties agree that the rates set forth in
the Rate Sheet are just and reasonable. The Parties agree that no rates,
charges, costs, or fees shall apply to the Network Elements or services provided
under this Agreement other than as is set forth in the Rate Sheets. The rates
will not necessarily include Taxes, fees, or surcharges. No Taxes, fees, or
surcharges shall apply to the QPP™ service except such Taxes, fees and
surcharges as apply to the UNE-P service as of June 14, 2004, unless a
subsequent change in applicable law requires the applicability of new or
additional Taxes, fees, or surcharges to the QPP™ service.

Taxes, Fees, and other Governmental Impositions

        6.2   All charges for Services provided herein are exclusive of any
federal, state, or local sales, use, excise, gross receipts, transaction or
similar taxes, fees or surcharges ("Tax" or "Taxes"). Taxes resulting from the
performance of this Agreement shall be borne by the Party upon which the
obligation for payment is imposed under Applicable Law, even if the obligation
to collect and remit such Taxes is placed upon the other Party. However, where
the selling Party is specifically permitted by an Applicable Law to collect such
Taxes from the purchasing Party, such Taxes shall be borne by the Party
purchasing the services. Each Party is responsible for any tax on its corporate
existence, status or income. Taxes shall be billed as a separate item on the
invoice in accordance with Applicable Law. The Party billing such Taxes shall,
at the written request of the

4

--------------------------------------------------------------------------------



Party billed, provide the billed Party with detailed information regarding
billed Taxes, including the applicable Tax jurisdiction, rate, and base upon
which the Tax is applied. If either Party (the Contesting Party) contests the
application of any Tax collected by the other Party (the Collecting Party), the
Collecting Party shall reasonably cooperate in good faith with the Contesting
Party's challenge, provided that the Contesting Party pays any reasonable costs
incurred by the Collecting Party. The Contesting Party is entitled to the
benefit of any refund or recovery resulting from the contest, provided that the
Contesting Party has paid the Tax contested. If the purchasing Party provides
the selling Party with a resale or other exemption certificate, the selling
Party shall exempt the purchasing Party if the purchasing Party accepts the
certificate in good faith. If a Party becomes aware that any Tax is incorrectly
or erroneously collected by that Party from the other Party or paid by the other
Party to that Party, that Party shall refund the incorrectly or erroneously
collected Tax or paid Tax to the other Party.

        6.3   Each Party shall be solely responsible for all taxes on its own
business, the measure of which is its own net income or net worth and shall be
responsible for any related tax filings, payment, protest, audit and litigation.
Each Party shall be solely responsible for the billing, collection and proper
remittance of all applicable Taxes relating to its own services provided to its
own customers.

        7.     Intellectual Property.

        7.1   Except for a license to use any facilities or equipment (including
software) solely for the purposes of this Agreement or to receive any service
solely (a) as provided in this Agreement or (b) as specifically required by the
then-applicable federal rules and regulations relating to the Network Elements
or service provided under this Agreement, nothing contained within this
Agreement shall be construed as the grant of a license, either express or
implied, with respect to any patent, copyright, trade name, trade mark, service
mark, trade secret, or other proprietary interest or intellectual property, now
or hereafter owned, controlled or licensable by either Party. Nothing in this
Agreement shall be construed as the grant to the other Party of any rights or
licenses to trade or service marks.

        7.2   Subject to the general Indemnity provisions of this Agreement,
each Party (an Indemnifying Party) shall indemnify and hold the other Party (an
Indemnified Party) harmless from and against any loss, cost, expense or
liability arising out of a claim that the services provided by the Indemnifying
Party provided or used pursuant to the terms of this Agreement misappropriate or
otherwise violate the intellectual property rights of any third party. The
obligation for indemnification recited in this paragraph shall not extend to
infringement which results from (a) any combination of the facilities or
services of the Indemnifying Party with facilities or services of any other
Person (including the Indemnified Party but excluding the Indemnifying Party and
any of its Affiliates), which combination is not made by or at the direction of
the Indemnifying Party or is not reasonably necessary to CLEC's use of the
Network Elements and services offered by Qwest under this Agreement or (b) any
modification made to the facilities or services of the Indemnifying Party by, on
behalf of, or at the request of the Indemnified Party and not required by the
Indemnifying Party. In the event of any claim, the Indemnifying Party may, at
its sole option (a) obtain the right for the Indemnified Party to continue to
use the facility or service; or (b) replace or modify the facility or service to
make such facility or service non-infringing. If the Indemnifying Party is not
reasonably able to obtain the right for continued use or to replace or modify
the facility or service as provided in the preceding sentence and either (a) the
facility or service is held to be infringing by a court of competent
jurisdiction or (b) the Indemnifying Party reasonably believes that the facility
or service will be held to infringe, the Indemnifying Party shall notify the
Indemnified Party and the Parties shall negotiate in good faith regarding
reasonable modifications to this Agreement necessary to (1) mitigate damage or
comply with an injunction which may result from such infringement or (2) allow
cessation of further infringement. The Indemnifying Party may request that the
Indemnified Party take steps to mitigate damages

5

--------------------------------------------------------------------------------






resulting from the infringement or alleged infringement including, but not
limited to, accepting modifications to the facilities or services, and such
request shall not be unreasonably denied.

        7.3   To the extent required under applicable federal and state law,
Qwest shall use commercially reasonable efforts to obtain, from its vendors who
have licensed intellectual property rights to Qwest in connection with
facilities and services provided hereunder, licenses under such intellectual
property rights as necessary for CLEC to use such facilities and services as
contemplated hereunder and at least in the same manner used by Qwest for the
facilities and services provided hereunder. Qwest shall notify CLEC immediately
in the event that Qwest believes it has used its commercially reasonable efforts
to obtain such rights, but has been unsuccessful in obtaining such rights.
Nothing in this subsection shall be construed in any way to condition, limit, or
alter a Party's indemnification obligations under Section 7.2, preceding.

        7.4   Except as expressly provided in this Intellectual Property
Section, nothing in this Agreement shall be construed as the grant of a license,
either express or implied, with respect to any patent, copyright, logo,
trademark, trade name, trade secret or any other intellectual property right now
or hereafter owned, controlled or licensable by either Party. Neither Party may
use any patent, copyright, logo, trademark, trade name, trade secret or other
intellectual property rights of the other Party or its Affiliates without
execution of a separate agreement between the Parties.

        7.5   Neither Party shall without the express written permission of the
other Party, state or imply that: 1) it is connected, or in any way affiliated
with the other or its Affiliates; 2) it is part of a joint business association
or any similar arrangement with the other or its Affiliates; 3) the other Party
and its Affiliates are in any way sponsoring, endorsing or certifying it and its
goods and services; or 4) with respect to its marketing, advertising or
promotional activities or materials, the services are in any way associated with
or originated from the other Party or any of its Affiliates. Nothing in this
paragraph shall prevent either Party from truthfully describing the Network
Elements and services it uses to provide service to its End User Customers,
provided it does not represent the Network Elements and services as originating
from the other Party or its Affiliates or otherwise attempt to sell its End User
Customers using the name of the other Party or its Affiliates.

        7.6   Qwest and CLEC each recognize that nothing contained in this
Agreement is intended as an assignment or grant to the other of any right, title
or interest in or to the trademarks or service marks of the other (the Marks)
and that this Agreement does not confer any right or license to grant
sublicenses or permission to third parties to use the Marks of the other and is
not assignable. Neither Party will do anything inconsistent with the other's
ownership of their respective Marks, and all rights, if any, that may be
acquired by use of the Marks shall inure to the benefit of their respective
owners. The Parties shall comply with all Applicable Law governing Marks
worldwide and neither Party will infringe the Marks of the other.

        7.7   Since a breach of the material provisions of this Section 7 may
cause irreparable harm for which monetary damages may be inadequate, in addition
to other available remedies, the non-breaching Party may seek injunctive relief.

        8.     Financial Responsibility, Payment and Security.

        8.1   Payment Obligation.    Amounts payable under this Agreement are
due and payable within thirty (30) calendar Days after the date of invoice
(payment due date). If the payment due date is a Saturday, the payment shall be
due on the previous Friday; if the payment due date is otherwise not a business
day, the payment shall be due the next business day. Invoices shall be sent
electronically, and shall bear the date on which they are sent, except that
invoices sent on a day other than a business day shall be dated on the next
business day.

        8.2   Cessation of Order Processing.    Qwest may discontinue processing
orders for Network Elements and services provided pursuant to this Agreement for
the failure of CLEC to make full

6

--------------------------------------------------------------------------------






payment for the relevant services, less any good faith disputed amount as
provided for in this Agreement, for the relevant services provided under this
Agreement within thirty (30) calendar Days following the payment due date
provided that Qwest has first notified CLEC in writing at least ten
(10) business days prior to discontinuing the processing of orders for the
relevant services. If Qwest does not refuse to accept additional orders for the
relevant services on the date specified in the ten (10) business days notice,
and CLEC's non-compliance continues, nothing contained herein shall preclude
Qwest's right to refuse to accept additional orders for the relevant services
from CLEC without further notice. For order processing to resume, CLEC will be
required to make full payment of all past-due charges for the relevant services
not disputed in good faith under this Agreement, and Qwest may require a deposit
(or recalculate the deposit) pursuant to Section 8.5. In addition to other
remedies that may be available at law or equity, CLEC reserves the right to seek
equitable relief including injunctive relief and specific performance.

        8.3   Disconnection.    Qwest may disconnect any and all relevant
Network Elements and services provided under this Agreement for failure by CLEC
to make full payment for such Network Elements or services, less any disputed
amount as provided for in this Agreement, for the relevant services provided
under this Agreement within sixty (60) calendar Days following the payment due
date provided that Qwest has first notified CLEC in writing at least thirty
(30) days prior to disconnecting the relevant services. CLEC will pay the
applicable reconnect charge set forth in the Rate Sheet required to reconnect
Network Elements and services for each End User Customer disconnected pursuant
to this paragraph. In case of such disconnection, all applicable undisputed
charges, including termination charges, shall become due. If Qwest does not
disconnect CLEC's service(s) on the date specified in the thirty (30) day
notice, and CLEC's noncompliance continues, nothing contained herein shall
preclude Qwest's right to disconnect any or all relevant services of the
non-complying Party without further notice. Qwest shall provide a subsequent
written notice at least two (2) business days prior to disconnecting service.
Disconnect of certain Network Elements or services under this Agreement with
respect to which CLEC has failed to pay undisputed charges shall not trigger the
disconnection of Network Elements or services for which CLEC has paid all
undisputed charges, and Qwest shall be permitted to disconnect under this
section only those Network Elements or services for which CLEC fails to pay all
undisputed charges prior to the expiration of the applicable thirty-day or two
business day notice period.    For reconnection of the non-paid service to
occur, CLEC will be required to make full payment of all past and current
undisputed charges under this Agreement for the relevant services and Qwest may
require a deposit (or recalculate the deposit) pursuant to Section 8.5. Both
Parties agree, however, that the application of this Section 8.3 will be
suspended for the initial three (3) Billing cycles of this Agreement and will
not apply to amounts billed during those three (3) cycles. In addition to other
remedies that may be available at law or equity, each Party reserves the right
to seek equitable relief, including injunctive relief and specific performance.
Notwithstanding the foregoing, Qwest shall not effect a disconnection pursuant
to this section in such manner that CLEC may not reasonably comply with
Applicable Law concerning End User Customer disconnection and notification,
provided that, the foregoing is subject to CLEC's reasonable diligence in
effecting such compliance.

        8.4   Billing Disputes.    Should either Party dispute, in good faith,
and withhold payment on any portion of the nonrecurring charges or monthly
Billing under this Agreement, the Parties will notify each other in writing
within fifteen (15) calendar days following the payment due date identifying the
amount, reason and rationale of such dispute. At a minimum, each Party shall pay
all undisputed amounts due to the other Party. Both CLEC and Qwest agree to
expedite the investigation of any disputed amounts, promptly provide all
documentation regarding the amount disputed that is reasonably requested, and
work in good faith in an effort to resolve and settle the dispute through
informal means prior to initiating any other rights or remedies.

7

--------------------------------------------------------------------------------






        8.4.1     If a Party disputes charges and does not pay such charges by
the payment due date, such charges may be subject to late payment charges. If
the disputed charges have been withheld and the dispute is resolved in favor of
Qwest, the withholding Party shall pay the disputed amount and applicable late
payment charges no later than the next Bill Date following the resolution. The
withholding Party may not continue to withhold the disputed amount following the
initial resolution while pursuing further dispute resolution. If the disputed
charges have been withheld and the dispute is resolved in favor of the disputing
Party, Qwest shall credit the bill of the disputing Party for the amount of the
disputed charges and any late payment charges that have been assessed no later
than the second Bill Date after the resolution of the dispute. If a Party pays
the disputed charges and the dispute is resolved in favor of Qwest, no further
action is required.

        8.4.2     If a Party pays the charges disputed at the time of payment or
at any time thereafter pursuant to Section 8.4.3, and the dispute is resolved in
favor of the disputing Party Qwest shall, no later than the next Bill Date after
the resolution of the dispute: (1) credit the disputing Party's bill for the
disputed amount and any associated interest or (2) pay the remaining amount to
CLEC, if the disputed amount is greater than the bill to be credited. The
interest calculated on the disputed amounts will be the same rate as late
payment charges. In no event, however, shall any late payment charges be
assessed on any previously assessed late payment charges.

        8.4.3     If a Party fails to bill a charge or discovers an error on a
bill it has already provided to the other Party, or if a Party fails to dispute
a charge and discovers an error on a bill it has paid after the period set forth
in Section 8.4, the Party may dispute the bill at a later time through an
informal process notwithstanding the requirements of Section 8.4, but subject to
the Dispute Resolution provision of this Agreement, and Applicable Law.

        8.5   Security Deposits.    In the event of a material adverse change in
CLEC's financial condition subsequent to the Effective Date, Qwest may request a
security deposit. A "material adverse change in financial condition" shall mean
a Party is a new CLEC with no established credit history, or is a CLEC that has
not established satisfactory credit with Qwest, or the Party is repeatedly
delinquent in making its payments, or the Party is being reconnected after a
disconnection of service or discontinuance of the processing of orders by the
Billing Party due to a previous undisputed nonpayment situation. The Billing
Party may require a deposit to be held as security for the payment of charges
before the orders from the billed Party will be provisioned and completed or
before reconnection of service. "Repeatedly delinquent" means any payment of a
material amount of total monthly billing under the Agreement received thirty
(30) calendar Days or more after the payment due date, three (3) or more times
during a twelve (12) month period. The INITIAL deposit may not exceed the
estimated total monthly charges for an average two (2) month period within the
1st three (3) months for all services. The deposit may be a surety bond if
allowed by the applicable Commission regulations, a letter of credit with terms
and conditions acceptable to the Billing Party, or some other form of mutually
acceptable security such as a cash deposit. The deposit may be adjusted by the
billing party's actual monthly average charges, payment history under this
agreement, or other relevant factors, but in no event shall the security deposit
exceed five million dollars ($5,000,000.00). Required deposits are due and
payable within thirty (30) calendar Days after demand and non-payment shall be
subject to 8.2 and 8.3 of this Section.

        8.6   Interest on Deposits.    Any interest earned on cash deposits
shall be credited to CLEC in the amount actually earned or at the rate set forth
in Section 8.7 below, whichever is lower, except as otherwise required by law,
provided that, for elimination of doubt, the Parties agree that such deposits
shall not be deemed subject to state laws or regulations relating to consumer or
End User Customer cash deposits.    Cash deposits and accrued interest, if
applicable, will be credited to CLEC's account or refunded, as appropriate, upon
the earlier of the expiration of the term of the

8

--------------------------------------------------------------------------------






Agreement or the establishment of satisfactory credit with Qwest, which will
generally be one full year of timely payments of undisputed amounts in full by
CLEC. Upon a material change in financial standing, CLEC may request and Qwest
will consider a recalculation of the deposit. The fact that a deposit has been
made does not relieve CLEC from any requirements of this Agreement.

        8.7   Late Payment Penalty.    If any portion of the payment is received
by Qwest after the payment due date as set forth above, or if any portion of the
payment is received by Qwest in funds that are not immediately available, then a
late payment penalty shall be due to Qwest. The late payment penalty shall be
the portion of the payment not received by the payment due date multiplied by a
late factor. The late factor shall be the lesser of: (1) The highest interest
rate (in decimal value) which may be levied by law for commercial transactions,
compounded daily for the number of days from the payment due date to and
including the date that the CLEC actually makes the payment to the Company, or
(2) 0.000407 per day, compounded daily for the number of days from the payment
due date to and including the date that the CLEC actually makes the payment to
Qwest.

        8.8   Notice to End User Customers.    CLEC shall be responsible for
notifying its End User Customers of any pending disconnection of a non-paid
service by CLEC, if necessary, to allow those End User Customers to make other
arrangements for such non-paid services.

        9.     Conversions/Terminations.    If CLEC is obtaining services from
Qwest under an arrangement or agreement that includes the application of
termination liability assessment (TLA) or minimum period charges, and if CLEC
wishes to convert such services to a service under this Agreement, the
conversion of such services will not be delayed due to the applicability of TLA
or minimum period charges. The applicability of such charges is governed by the
terms of the original agreement, Tariff or arrangement. Nothing herein shall be
construed as expanding the rights otherwise granted by this Agreement or by law
to elect to make such conversions.

        9.1   In the event Qwest terminates the Provisioning of any service to
CLEC for any reason, CLEC shall be responsible for providing any and all
necessary notice to its End User Customers of the termination. In no case shall
Qwest be responsible for providing such notice to CLEC's End User Customers.
Qwest shall only be required to notify CLEC of Qwest's termination of the
service on a timely basis consistent with FCC rules and notice requirements.

        10.   Customer Contacts.    CLEC, or CLEC's authorized agent, shall act
as the single point of contact for its End User Customers' service needs,
including without limitation, sales, service design, order taking, Provisioning,
change orders, training, maintenance, trouble reports, repair, post-sale
servicing, Billing, collection and inquiry. CLEC shall inform its End User
Customers that they are End User Customers of CLEC. CLEC's End User Customers
contacting Qwest will be instructed to contact CLEC, and Qwest's End User
Customers contacting CLEC will be instructed to contact Qwest. In responding to
calls, neither Party shall make disparaging remarks about each other. To the
extent the correct provider can be determined, misdirected calls received by
either Party will be referred to the proper provider of Local Exchange Service;
however, nothing in this Agreement shall be deemed to prohibit Qwest or CLEC
from discussing its products and services with CLEC's or Qwest's End User
Customers who call the other Party seeking such information.

        11.   Default and Breach

        If either Party defaults in the payment of any amount due hereunder, or
if either Party violates any other material provision of this Agreement,
including, but not limited to, Sections 6, 7, 8, 13, 16, 21, 29, 31, 32, 34, and
35, and such default or violation continues for thirty (30) calendar Days after
written notice thereof, the other Party may terminate this Agreement and seek
relief in accordance with the Dispute Resolution provision, or any remedy under
this Agreement.

9

--------------------------------------------------------------------------------



        12.   Limitation of Liability.

        12.1     To the extent the Agreement or an Exhibit contains an express
remedy in the form of a quality of service credit or other liquidated damages in
connection with services provided by Qwest under this Agreement or for a failure
to provide such services, such credit shall be deemed to be CLEC's sole remedy
under this Agreement for losses, damages, or other claims related to or
connected with the events giving rise to the claim for quality of service
credit.

        12.2     Neither Party shall be liable to the other for indirect,
incidental, consequential, exemplary, punitive, or special damages, including
(without limitation) damages for lost profits, lost revenues, lost savings
suffered by the other Party regardless of the form of action, whether in
contract, warranty, strict liability, tort, including (without limitation)
negligence of any kind and regardless of whether the Parties know the
possibility that such damages could result.

        12.3     Nothing contained in this Section 12 shall limit either Party's
obligations of indemnification specified in this Agreement, nor shall this
Section 12 limit a Party's liability for failing to make any payment due under
this Agreement.

        12.4     The foregoing limitations apply to all causes of actions and
claims, including without limitation, breach of contract, breach of warranty,
negligence, strict liability, misrepresentation and other torts. In any
arbitration under this Agreement, the Arbitrator shall not be able to award, nor
shall any party be entitled to receive damages not otherwise recoverable under
this agreement.

        12.5     Nothing contained in this Section shall limit either Party's
liability to the other for willful misconduct, provided that, a Party's
liability to the other Party pursuant to the foregoing exclusion, other than
direct damages, shall be limited to a total cap equal to one hundred per cent
(100%) of the annualized run rate of total amounts charged by Qwest to CLEC
under the Agreement.

        13.   Indemnity.

        13.1     The Parties agree that unless otherwise specifically set forth
in this Agreement the following constitute the sole indemnification obligations
between and among the Parties:

        13.1.1     Each Party (the Indemnifying Party) agrees to release,
indemnify, defend and hold harmless the other Party and each of its officers,
directors, employees and agents (each an Indemnitee) from and against and in
respect of any loss, debt, liability, damage, obligation, claim, demand,
judgment or settlement of any nature or kind, known or unknown, liquidated or
unliquidated including, but not limited to, reasonable costs and expenses
(including attorneys' fees), whether suffered, made, instituted, or asserted by
any Person or entity, for invasion of privacy, bodily injury or death of any
Person or Persons, or for loss, damage to, or destruction of tangible property,
whether or not owned by others, resulting from the Indemnifying Party's breach
of or failure to perform under this Agreement, regardless of the form of action,
whether in contract, warranty, strict liability, or tort including (without
limitation) negligence of any kind.

        13.1.2     In the case of claims or loss alleged or incurred by an End
User Customer of either Party arising out of or in connection with services
provided to the End User Customer by the Party, the Party whose End User
Customer alleged or incurred such claims or loss (the Indemnifying Party) shall
defend and indemnify the other Party and each of its officers, directors,
employees and agents (collectively the Indemnified Party) against any and all
such claims or loss by the Indemnifying Party's End User Customers regardless of
whether the underlying service was provided or Network Element was provisioned
by the Indemnified Party, unless the loss was caused by the gross negligence or
willful misconduct of the Indemnified Party. The obligation to indemnify with
respect to claims of the Indemnifying Party's End User Customers shall not
extend to any claims for physical bodily injury or death of any Person or
persons, or for loss, damage to, or destruction of tangible property, whether

10

--------------------------------------------------------------------------------



or not owned by others, alleged to have resulted directly from the negligence or
intentional conduct of the employees, contractors, agents, or other
representatives of the Indemnified Party.

        13.2     The indemnification provided herein shall be conditioned upon:

        13.2.1     The Indemnified Party shall promptly notify the Indemnifying
Party of any action taken against the Indemnified Party relating to the
indemnification. Failure to so notify the Indemnifying Party shall not relieve
the Indemnifying Party of any liability that the Indemnifying Party might have,
except to the extent that such failure prejudices the Indemnifying Party's
ability to defend such claim.

        13.2.2     If the Indemnifying Party wishes to defend against such
action, it shall give written notice to the Indemnified Party of acceptance of
the defense of such action. In such event, the Indemnifying Party shall have
sole authority to defend any such action, including the selection of legal
counsel, and the Indemnified Party may engage separate legal counsel only at its
sole cost and expense. In the event that the Indemnifying Party does not accept
the defense of the action, the Indemnified Party shall have the right to employ
counsel for such defense at the expense of the Indemnifying Party. Each Party
agrees to cooperate with the other Party in the defense of any such action and
the relevant records of each Party shall be available to the other Party with
respect to any such defense.

        13.2.3     In no event shall the Indemnifying Party settle or consent to
any judgment for relief other than monetary damages pertaining to any such
action without the prior written consent of the Indemnified Party. In the event
the Indemnified Party withholds consent the Indemnified Party may, at its cost,
take over such defense, provided that, in such event, the Indemnifying Party
shall not be responsible for, nor shall it be obligated to indemnify the
relevant Indemnified Party against, any cost or liability in excess of such
refused compromise or settlement.

        14.   Limited Warranties.

        14.1     Each party shall provide suitably qualified personnel to
perform this Agreement and all services hereunder in a good and workmanlike
manner and in material conformance with all applicable laws and regulations.

        14.2     EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, QWEST
SPECIFICALLY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED, AS TO ANY
SERVICE OR NETWORK ELEMENT PROVIDED HEREUNDER. QWEST SPECIFICALLY DISCLAIMS ANY
AND ALL IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR TITLE OR
NON-INFRINGEMENT OF THIRD PARTY RIGHTS.

        15.   Relationship.    Except to the limited extent expressly provided
in this Agreement: (i) neither Party shall have the authority to bind the other
by contract or otherwise or make any representations or guarantees on behalf of
the other or otherwise act on the other's behalf; and (ii) the relationship
arising from this Agreement does not constitute an agency, joint venture,
partnership, employee relationship, or franchise.

11

--------------------------------------------------------------------------------





        16.   Assignment or Sale.

        16.1     CLEC may not assign or transfer (whether by operation of law or
otherwise) this Agreement (or any rights or obligations hereunder) to a third
party without the prior written consent of the other Party. Notwithstanding the
foregoing, CLEC may assign or transfer this Agreement to a corporate Affiliate
or an entity under its control or to a purchaser of substantially all or
substantially all of CLEC's assets related to the provisioning of local services
in the Qwest region without the consent of Qwest, provided that the performance
of this Agreement by any such assignee is guaranteed by the assignor. A Party
making an assignment or transfer permitted by this Section shall provide prior
written notice to the other Party. Any attempted assignment or transfer that is
not permitted is void ab initio. Without limiting the generality of the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the Parties' respective successors and assigns.

        16.2     In the event that Qwest transfers to any unaffiliated party
exchanges including End User Customers that CLEC serves in whole or in part
through facilities or services provided by Qwest under this Agreement, Qwest
shall ensure that the transferee shall serve as a successor to and fully perform
all of Qwest's responsibilities and obligations under this Agreement for a
period of one-hundred-and-eighty (180) days from the effective date of such
transfer or until such later time as the FCC may direct pursuant to the FCC's
then applicable statutory authority to impose such responsibilities either as a
condition of the transfer or under such other state statutory authority as may
give it such power. In the event of such a proposed transfer, Qwest shall use
best efforts to facilitate discussions between CLEC and the transferee with
respect to transferee's assumption of Qwest's obligations after the above-stated
transition period pursuant to the terms of this Agreement.

        17.   Reporting Requirements.    If reporting obligations or
requirements are imposed upon either Party by any third party or regulatory
agency in connection with either this Agreement or the services, including use
of the services by CLEC or its End Users, the other Party agrees to assist that
Party in complying with such obligations and requirements, as reasonably
required by that Party.

        18.   Intentionally Left Blank.

        19.   Survival.    The expiration or termination of this Agreement shall
not relieve either Party of those obligations that by their nature are intended
to survive.

        20.   Publicity.    Following the execution of this Agreement, the
Parties may publish or use any publicity materials with respect to the
execution, delivery, existence, or substance of this Agreement without the prior
written approval of the other Party. Nothing in this section shall limit a
Party's ability to issue public statements with respect to regulatory or
judicial proceedings.

        21.   Confidentiality.

        21.1     All Proprietary Information shall remain the property of the
disclosing Party. A Party who receives Proprietary Information via an oral
communication may request written confirmation that the material is Proprietary
Information. A Party who delivers Proprietary Information via an oral
communication may request written confirmation that the Party receiving the
information understands that the material is Proprietary Information. Each Party
shall have the right to correct an inadvertent failure to identify information
as Proprietary Information by giving written notification within thirty
(30) Days after the information is disclosed. The receiving Party shall from
that time forward, treat such information as Proprietary Information.

        21.2     Upon request by the disclosing Party, the receiving Party shall
return all tangible copies of Proprietary Information, whether written, graphic
or otherwise, except that the receiving Party may retain one copy for archival
purposes.

12

--------------------------------------------------------------------------------






        21.3     Each Party shall keep all of the other Party's Proprietary
Information confidential and will disclose it on a need to know basis only. Each
Party shall use the other Party's Proprietary Information only in connection
with this Agreement and in accordance with Applicable Law. In accordance with
Section 222 of the Act, when either Party receives or obtains Proprietary
Information from the other Party for purposes of providing any
Telecommunications Services or information services or both, that Party shall
use such information only for such purpose, and shall not use such information
for its own marketing efforts. Neither Party shall use the other Party's
Proprietary Information for any other purpose except upon such terms and
conditions as may be agreed upon between the Parties in writing. Violations of
these obligations shall subject a Party's employees to disciplinary action up to
and including termination of employment. If either Party loses, or makes an
unauthorized disclosure of, the other Party's Proprietary Information, it will
notify such other Party immediately and use reasonable efforts to retrieve the
information.

        21.4     Nothing herein is intended to prohibit a Party from supplying
factual information about its network and Telecommunications Services on or
connected to its network to regulatory agencies including the FCC and the
appropriate state regulatory commission so long as any confidential obligation
is protected. In addition either Party shall have the right to disclose
Proprietary Information to any mediator, arbitrator, state or federal regulatory
body, the Department of Justice or any court in the conduct of any proceeding
arising under or relating in any way to this Agreement or the conduct of either
Party in connection with this Agreement or in any proceedings concerning the
provision of InterLATA services by Qwest that are or may be required by the Act.
The Parties agree to cooperate with each other in order to seek appropriate
protection or treatment of such Proprietary Information pursuant to an
appropriate protective order in any such proceeding.

        21.5     Effective Date of this Section.    Notwithstanding any other
provision of this Agreement, the Proprietary Information provisions of this
Agreement shall apply to all information furnished by either Party to the other
in furtherance of the purpose of this Agreement, even if furnished before the
Effective Date.

        21.6     Each Party agrees that the disclosing Party could be
irreparably injured by a breach of the confidentiality obligations of this
Agreement by the receiving Party or its representatives and that the disclosing
Party shall be entitled to seek equitable relief, including injunctive relief
and specific performance in the event of any breach of the confidentiality
provisions of this Agreement. Such remedies shall not be deemed to be the
exclusive remedies for a breach of the confidentiality provisions of this
Agreement, but shall be in addition to all other remedies available at law or in
equity.

        21.7     Nothing herein should be construed as limiting either Party's
rights with respect to its own Proprietary Information or its obligations with
respect to the other Party's Proprietary Information under Section 222 of the
Act.

        21.8     Nothing in this Agreement shall prevent either Party from
disclosing this Agreement or the substance thereof to any third party after its
execution.

        22.   Waiver.    The failure of either Party to enforce any of the
provisions of this Agreement or the waiver thereof in any instance shall not be
construed as a general waiver or relinquishment on its part of any such
provision, but the same shall, nevertheless, be and remain in full force and
effect.

        23.   Regulatory Approval.    Each party reserves its rights with
respect to whether this Agreement is subject to Sections 251 and 252 of the Act.
In the event the FCC, a state commission or any other governmental authority or
agency rejects or modifies any material provision in this Agreement, either
Party may immediately upon written notice to the other Party terminate this
Agreement and any interconnection agreement amendment executed concurrently with
this Agreement. If a Party is required by a lawful, binding order to file this
Agreement or a provision

13

--------------------------------------------------------------------------------






thereof with the FCC or state regulatory authorities for approval or regulatory
review, the filing party shall provide written notice to the other party of the
existence of such lawful, binding order so that the other party may seek an
injunction or other relief from such order. In addition, the filing party agrees
to reasonably cooperate to amend and make modifications to the Agreement to
allow the filing of the Agreement or the specific part of the Agreement affected
by the order to the extent reasonably necessary.

        24.   Notices.    Any notices required by or concerning this Agreement
shall be in writing and shall be sufficiently given if delivered personally,
delivered by prepaid overnight express service, sent by facsimile with
electronic confirmation, or sent by certified mail, return receipt requested, or
by email where specified in this Agreement to Qwest and CLEC at the addresses
shown on the cover sheet of this Agreement.

        25.   Force Majeure.    Neither Party shall be liable for any delay or
failure in performance of any part of this Agreement from any cause beyond its
control and without its fault or negligence including, without limitation, acts
of nature, acts of civil or military authority, government regulations,
embargoes, epidemics, terrorist acts, riots, insurrections, fires, explosions,
earthquakes, nuclear accidents, floods, work stoppages, power blackouts,
volcanic action, other major environmental disturbances, or unusually severe
weather conditions (collectively, a Force Majeure Event). Inability to secure
products or services of other Persons or transportation facilities or acts or
omissions of transportation carriers shall be considered Force Majeure Events to
the extent any delay or failure in performance caused by these circumstances is
beyond the Party's control and without that Party's fault or negligence. The
Party affected by a Force Majeure Event shall give prompt notice to the other
Party, shall be excused from performance of its obligations hereunder on a day
to day basis to the extent those obligations are prevented by the Force Majeure
Event, and shall use reasonable efforts to remove or mitigate the Force Majeure
Event. In the event of a labor dispute or strike the Parties agree to provide
service to each other at a level equivalent to the level they provide
themselves.

        26.   Governing Law.    This Agreement is offered by Qwest in accordance
with Section 271 of the Act. Any issue of general contract law shall be
interpreted solely in accordance with the state law of New York, without
reference to any conflict of laws principles.

        27.   Dispute Resolution.

        27.1     If any claim, controversy or dispute between the Parties, their
agents, employees, officers, directors or affiliated agents should arise, and
the Parties do not resolve it in the ordinary course of their dealings (the
"Dispute"), then it shall be resolved in accordance with this Section. Each
notice of default, unless cured within the applicable cure period, shall be
resolved in accordance herewith. Dispute resolution under the procedures
provided in this Section 27 shall be the preferred, but not the exclusive remedy
for all disputes between Qwest and CLEC arising out of this Agreement or its
breach. Each Party reserves its rights to resort to any forum with competent
jurisdiction. Nothing in this Section 23 shall limit the right of either Qwest
or CLEC, upon meeting the requisite showing, to obtain provisional remedies
(including injunctive relief) from a court before, during or after the pendency
of any arbitration proceeding brought pursuant to this Section 27. Once a
decision is reached by the arbitrator, however, such decision shall supersede
any provisional remedy.

        27.2     At the written request of either Party (the Resolution
Request), and prior to any other formal dispute resolution proceedings, each
Party shall within seven (7) calendar Days after such Resolution Request
designate a director level employee or a representative with authority to make
commitments to review, meet, and negotiate, in good faith, to resolve the
Dispute. The Parties intend that these negotiations be conducted by non-lawyer,
business representatives, and the locations, format, frequency, duration, and
conclusions of these discussions shall be at the discretion of the
representatives. By mutual agreement, the representatives may use other

14

--------------------------------------------------------------------------------






procedures, such as mediation, to assist in these negotiations. The discussions
and correspondence among the representatives for the purposes of these
negotiations shall be treated as Confidential Information developed for purposes
of settlement, and shall be exempt from discovery and production, and shall not
be admissible in any subsequent arbitration or other proceedings without the
concurrence of both of the Parties.

        27.3     If the director level representatives or the designated
representative with authority to make commitments have not reached a resolution
of the Dispute within fifteen (15) calendar Days after the Resolution Request
(or such longer period as agreed to in writing by the Parties), then the Parties
shall in good faith attempt to resolve the Dispute through vice-presidential
representatives. If the vice-presidential representatives are unable to resolve
the Dispute within thirty (30) Calendar Days after the Resolution Request (or
such longer period as agreed to in writing by the Parties), then either Party
may request that the Dispute be settled by arbitration. If either Party requests
arbitration, the other Party shall be required to comply with that request and
both Parties shall submit to binding arbitration of the Dispute as described in
this Section. Notwithstanding the foregoing escalation timeframes, a Party may
request that the Dispute of the type described in Section 27.3.1, below, be
settled by arbitration two (2) calendar Days after the Resolution Request
pursuant to the terms of Section 27.3.1. In any case, the arbitration proceeding
shall be conducted by a single arbitrator, knowledgeable about the
Telecommunications industry unless the Dispute involves amounts exceeding five
million ($5,000,000) in which case the proceeding shall be conducted by a panel
of three (3) arbitrators, knowledgeable about the Telecommunications industry.
The arbitration proceedings shall be conducted under the then-current rules for
commercial disputes of the American Arbitration Association (AAA) or
J.A.M.S./Endispute, at the election of the Party that initiates dispute
resolution under this Section 27. Such rules and procedures shall apply
notwithstanding any part of such rules that may limit their availability for
resolution of a Dispute. The Federal Arbitration Act, 9 U.S.C. Sections 1-16,
not state law, shall govern the arbitrability of the Dispute. The arbitrator
shall not have authority to award punitive damages. The arbitrator's award shall
be final and binding and may be entered in any court having jurisdiction
thereof. Each Party shall bear its own costs and attorneys' fees, and shall
share equally in the fees and expenses of the arbitrator. The arbitration
proceedings shall occur in the Denver, Colorado metropolitan area or in another
mutually agreeable location. It is acknowledged that the Parties, by mutual,
written agreement, may change any of these arbitration practices for a
particular, some, or all Dispute(s). The Party that sends the Resolution Request
must notify the Secretary of the FCC of the arbitration proceeding within
forty-eight (48) hours of the determination to arbitrate.

        27.3.1     All expedited procedures prescribed by the AAA or
J.A.M.S./Endispute rules, as the case may be, shall apply to Disputes affecting
the ability of a Party to provide uninterrupted, high quality services to its
End User Customers, or as otherwise called for in this Agreement. A Party may
seek expedited resolution of a Dispute if the vice-presidential level
representative, or other representative with authority to make commitments, have
not reached a resolution of the Dispute within two (2) calendar Days after the
Resolution Request. In the event the Parties do not agree that a
service-affecting Dispute exists, the Dispute resolution shall commence under
the expedited process set forth in this Section 27, however, the first matter to
be addressed by the arbitrator shall be the applicability of such process to
such Dispute.

        27.3.2     There shall be no discovery except for the exchange of
documents deemed necessary by the arbitrator to an understanding and
determination of the Dispute. Qwest and CLEC shall attempt, in good faith, to
agree on a plan for such document discovery. Should they fail to agree, either
Qwest or CLEC may request a joint meeting or conference call with the
arbitrator. The arbitrator shall resolve any Disputes between Qwest and CLEC,
and such

15

--------------------------------------------------------------------------------






resolution with respect to the need, scope, manner, and timing of discovery
shall be final and binding.

        27.3.3     Arbitrator's Decision

        27.3.3.1     The arbitrator's decision and award shall be in writing and
shall state concisely the reasons for the award, including the arbitrator's
findings of fact and conclusions of law.

        27.3.3.2     An interlocutory decision and award of the arbitrator
granting or denying an application for preliminary injunctive relief may be
challenged in a forum of competent jurisdiction immediately, but no later than
ten (10) business days after the appellant's receipt of the decision challenged.
During the pendency of any such challenge, any injunction ordered by the
arbitrator shall remain in effect, but the enjoined Party may make an
application to the arbitrator for appropriate security for the payment of such
costs and damages as may be incurred or suffered by it if it is found to have
been wrongfully enjoined, if such security has not previously been ordered. If
the authority of competent jurisdiction determines that it will review a
decision granting or denying an application for preliminary injunctive relief,
such review shall be conducted on an expedited basis.

        27.3.4     To the extent that any information or materials disclosed in
the course of an arbitration proceeding contain proprietary, trade secret or
Confidential Information of either Party, it shall be safeguarded in accordance
with Section 21 of this Agreement, or if the Parties mutually agree, such other
appropriate agreement for the protection of proprietary, trade secret or
Confidential Information that the Parties negotiate. However, nothing in such
negotiated agreement shall be construed to prevent either Party from disclosing
the other Party's information to the arbitrator in connection with or in
anticipation of an arbitration proceeding, provided, however, that the Party
seeking to disclose the information shall first provide fifteen (15) calendar
Days notice to the disclosing Party so that that Party, with the cooperation of
the other Party, may seek a protective order from the arbitrator. Except as the
Parties otherwise agree, or as the arbitrator for good cause orders, the
arbitration proceedings, including hearings, briefs, orders, pleadings and
discovery shall not be deemed confidential and may be disclosed at the
discretion of either Party, unless it is subject to being safeguarded as
proprietary, trade secret or Confidential Information, in which event the
procedures for disclosure of such information shall apply.

        27.4     Reserved.

        27.5     No Dispute, regardless of the form of action, arising out of
this Agreement, may be brought by either Party more than two (2) years after the
cause of action accrues.

        27.6     Reserved.

        27.7     In the event of a conflict between this Agreement and the rules
prescribed by the AAA or J.A.M.S./Endispute, this Agreement shall be
controlling.

        27.8     This Section does not apply to any claim, controversy or
Dispute between the Parties, their agents, employees, officers, directors or
affiliated agents concerning the misappropriation or use of intellectual
property rights of a Party, including, but not limited to, the use of the
trademark, tradename, trade dress or service mark of a Party.

        28.   Headings.    The headings used in this Agreement are for
convenience only and do not in any way limit or otherwise affect the meaning of
any terms of this Agreement.

        29.   Authorization.    Each Party represents and warrants that: (i) the
full legal name of the legal entity intended to provide and receive the benefits
and services under this Agreement is accurately set forth herein; (ii) the
person signing this Agreement has been duly authorized to

16

--------------------------------------------------------------------------------






execute this Agreement on that Party's behalf; and (iii) the execution hereof is
not in conflict with law, the terms of any charter, bylaw, articles of
association, or any agreement to which such Party is bound or affected. Each
Party may act in reliance upon any instruction, instrument, or signature
reasonably believed by it to be authorized and genuine.

        30.   Third Party Beneficiaries.    This Agreement will not provide any
benefit or any remedy, claim, liability, reimbursement, claim of action, or
other right in excess of those existing by explicit reference in this Agreement
to any third party.

        31.   Insurance.    Each Party shall at all times during the term of
this Agreement, at its own cost and expense, carry and maintain the insurance
coverage listed below with insurers having a "Best's" rating of B+XIII with
respect to liability arising from its operations for which that Party has
assumed legal responsibility in this Agreement. If a Party or its parent company
has assets equal to or exceeding $10,000,000,000, that Party may utilize an
Affiliate captive insurance company in lieu of a "Best's" rated insurer. To the
extent that the parent company of a Party is relied upon to meet the
$10,000,000,000 asset threshold, such parent shall be responsible for the
insurance obligations contained in this Section 31, to the extent its affiliated
Party fails to meet such obligations.

        31.1.1     Workers' Compensation with statutory limits as required in
the state of operation and Employers' Liability insurance with limits of not
less than $100,000 each accident.

        31.1.2     Commercial General Liability insurance covering claims for
bodily injury, death, personal injury or property damage, including coverage for
independent contractor's protection (required if any work will be
subcontracted), products and/or completed operations and contractual liability
with respect to the liability assumed by each Party hereunder. The limits of
insurance shall not be less than $1,000,000 each occurrence and $2,000,000
general aggregate limit.

        31.1.3     "All Risk" Property coverage on a full replacement cost basis
insuring all of such Party's personal property situated on or within the
Premises.

        31.2     Each Party may be asked by the other to provide certificate(s)
of insurance evidencing coverage, and thereafter shall provide such
certificate(s) upon request. Such certificates shall (1) name the other Party as
an additional insured under commercial general liability coverage; (2) provide
thirty (30) calendar Days prior written notice of cancellation of, material
change or exclusions in the policy(s) to which certificate(s) relate;
(3) indicate that coverage is primary and not excess of, or contributory with,
any other valid and collectible insurance purchased by such Party; and
(4) acknowledge severability of interest/cross liability coverage.

        32.   Communications Assistance Law Enforcement Act of 1994.    Each
Party represents and warrants that any equipment, facilities or services
provided to the other Party under this Agreement comply with the CALEA. Each
Party shall indemnify and hold the other Party harmless from any and all
penalties imposed upon the other Party for such noncompliance and shall at the
non-compliant Party's sole cost and expense, modify or replace any equipment,
facilities or services provided to the other Party under this Agreement to
ensure that such equipment, facilities and services fully comply with CALEA.

        33.   Entire Agreement.

        33.1     This Agreement (including all Service Exhibits, Attachments,
Rate Sheets, and other documents referred to herein) constitutes the full and
entire understanding and agreement between the Parties with regard to the
subjects of this Agreement and supersedes any prior understandings, agreements,
or representations by or between the Parties, written or oral, including but not
limited to, any term sheet or memorandum of understanding entered into by the
Parties, to the extent they relate in any way to the subjects of this Agreement.
Notwithstanding the foregoing, certain Network Elements and services used in
combination with the QPP service

17

--------------------------------------------------------------------------------






provided under this Agreement are provided by Qwest to CLEC under the terms and
conditions of ICAs and SGATs, where CLEC has opted into an SGAT as its ICA, and
nothing contained herein is intended by the parties to amend, alter, or
otherwise modify those terms and conditions.

        34.   Proof of Authorization.

        34.1     Each Party shall be responsible for obtaining and maintaining
Proof of Authorization (POA), as required by applicable federal and state law,
as amended from time to time.

        34.2     Each Party shall make POAs available to the other Party upon
request. In the event of an allegation of an unauthorized change or unauthorized
service in accordance with all Applicable Laws and rules, the Party charged with
the alleged infraction shall be responsible for resolving such claim, and it
shall indemnify and hold harmless the other Party for any losses, damages,
penalties, or other claims in connection with the alleged unauthorized change or
service.

        35.   General Terms for Network Elements

        35.1     Qwest shall provide general repair and maintenance services on
its facilities, including those facilities supporting Network Elements and QPP™
services purchased by CLEC under this Agreement, at a level that is consistent
with other comparable services provided by Qwest.

        35.2     In order to maintain and modernize the network properly, Qwest
may make necessary modifications and changes to the Network Elements in its
network on an as needed basis. Such changes may result in minor changes to
transmission parameters. Network maintenance and modernization activities will
result in Network Element transmission parameters that are within transmission
limits of the Network Element ordered by CLEC. Qwest shall provide advance
notice of changes that affect network Interoperability pursuant to applicable
FCC rules. Changes that affect network Interoperability include changes to local
dialing from seven (7) to ten (10) digit, area code splits, and new area code
implementation. FCC rules are contained in CFR Part 51 and 52. Qwest provides
such disclosures on an Internet web site.

        35.3     Miscellaneous Charges are defined in the Definitions Section.
Miscellaneous Charges are in addition to nonrecurring and recurring charges set
forth in the Rate Sheet. Miscellaneous Charges apply to activities CLEC requests
Qwest perform, activities CLEC authorizes, or charges that are a result of
CLEC's actions, such as cancellation charges. Rates for Miscellaneous Charges
are contained or referenced in the Rate Sheet. Unless otherwise provided for in
this Agreement, no additional charges will apply.

        35.4     Network Security.

        35.4.1     Protection of Service and Property. Each Party shall exercise
the same degree of care to prevent harm or damage to the other Party and any
third parties, its employees, agents or End User Customers, or their property as
it employs to protect its own personnel, End User Customers and property, etc.,
but in no case less than a commercially reasonable degree of care.

        35.4.2     Each Party is responsible to provide security and privacy of
communications. This entails protecting the confidential nature of
Telecommunications transmissions between End User Customers during technician
work operations and at all times. Specifically, no employee, agent or
representative shall monitor any circuits except as required to repair or
provide service of any End User Customer at any time. Nor shall an employee,
agent or representative disclose the nature of overheard conversations, or who
participated in such communications or even that such communication has taken
place. Violation of such security may entail state and federal criminal
penalties, as well as civil penalties. CLEC is responsible for covering its
employees on such security requirements and penalties.

        35.4.3     The Parties' networks are part of the national security
network, and as such, are protected by federal law. Deliberate sabotage or
disablement of any portion of the underlying equipment used to provide the
network is a violation of federal statutes with severe penalties,

18

--------------------------------------------------------------------------------






especially in times of national emergency or state of war. The Parties are
responsible for covering their employees on such security requirements and
penalties.

        35.4.4     Qwest shall not be liable for any losses, damages or other
claims, including, but not limited to, uncollectible or unbillable revenues,
resulting from accidental, erroneous, malicious, fraudulent or otherwise
unauthorized use of services or facilities ("Unauthorized Use"), whether or not
such Unauthorized Use could have been reasonably prevented by Qwest, except to
the extent Qwest has been notified in advance by CLEC of the existence of such
Unauthorized Use, and fails to take commercially reasonable steps to assist in
stopping or preventing such activity.

        35.4.4.1     Qwest shall make available to CLEC, future fraud prevention
or revenue protection features with QPP on a commercially reasonable basis.
Presently, QPP fraud features include, but are not limited to, screening codes,
information digits "29' and "70' which indicate prison and COCOT pay phone
originating line types respectively; call blocking of domestic, international,
800, 888, 900, NPA-976, 700 and 500 numbers.

        35.4.4.2     If either Party becomes aware of potential fraud with
respect to End User accounts, the Party shall promptly inform the other Party
and, at the direction of that Party, take commercially reasonable action to
mitigate the fraud where such action is possible.

        35.5. Construction Charges.    Qwest will provide necessary construction
only to the extent required by applicable law.

        35.6. Individual Case Basis Requests.    CLEC may request additional
Network Element or services not specified in this Agreement, and Qwest will
consider such requests on an Individual Case Basis ("ICB").

        36.   Responsibility For Environmental Contamination

        36.1     Neither Party shall be liable to the other for any costs
whatsoever resulting from the presence or release of any Environmental Hazard
that either Party did not introduce to the affected work location. Both Parties
shall defend and hold harmless the other, its officers, directors and employees
from and against any losses, damages, claims, demands, suits, liabilities,
fines, penalties and expenses (including reasonable attorneys' fees) that arise
out of or result from (i) any Environmental Hazard that the Indemnifying Party,
its contractors or agents introduce to the work locations or (ii) the presence
or release of any Environmental Hazard for which the Indemnifying Party is
responsible under Applicable Law..

        36.2     In the event any suspect materials within Qwest-owned, operated
or leased facilities are identified to CLEC by Qwest to be asbestos containing,
CLEC will ensure that to the extent any activities which it undertakes in the
facility disturb such suspect materials, such CLEC activities will be in
accordance with applicable local, state and federal environmental and health and
safety statutes and regulations. Except for abatement activities undertaken by
CLEC or equipment placement activities that result in the generation of
asbestos-containing material, CLEC does not have any responsibility for
managing, nor is it the owner of, nor does it have any liability for, or in
connection with, any asbestos-containing material. Qwest agrees to immediately
notify CLEC if Qwest undertakes any asbestos control or asbestos abatement
activities that potentially could affect CLEC personnel, equipment or
operations, including, but not limited to, contamination of equipment.

19

--------------------------------------------------------------------------------






QWEST MASTER SERVICES AGREEMENT


ADDENDUM 1
DEFINITIONS:

        "Act" means the Communications Act of 1934 (47 U.S.C. 151 et. seq.), as
amended..

        "Advanced Intelligent Network" or "AIN" is a Telecommunications network
architecture in which call processing, call routing and network management are
provided by means of centralized databases.

        "Affiliate" means a Person that (directly or indirectly) owns or
controls, is owned or controlled by, or is under common ownership or control
with, another person. For purposes of this paragraph, the term "own' means to
own an equity interest (or the equivalent thereof) of more than 10 percent.

        "Automatic Location Identification" or "ALI" is the automatic display at
the Public Safety Answering Point of the caller's telephone number, the
address/location of the telephone and supplementary emergency services
information for Enhanced 911 (E911).

        "Applicable Law" means all laws, statutes, common law including, but not
limited to, the Act, the regulations, rules, and final orders of the FCC, a
state regulatory authority, and any final orders and decisions of a court of
competent jurisdiction reviewing the regulations, rules, or orders of the FCC or
a state regulatory authority.

        "Bill Date" means the date on which a Billing period ends, as identified
on the bill.

        "Billing" involves the provision of appropriate usage data by one
Telecommunications Carrier to another to facilitate Customer Billing with
attendant acknowledgments and status reports. It also involves the exchange of
information between Telecommunications Carriers to process claims and
adjustments.

        "Carrier" or "Common Carrier" See Telecommunications Carrier.

        "Central Office" means a building or a space within a building where
transmission facilities or circuits are connected or switched.

        "Commercial Mobile Radio Service" or "CMRS" is defined in 47 U.S.C.
Section 332 and FCC rules and orders interpreting that statute.

        "Communications Assistance for Law Enforcement Act" or "CALEA" refers to
the duties and obligations of Carriers under Section 229 of the Act.

        "Confidential Information" means information, including but not limited
to specifications, microfilm, photocopies, magnetic disks, magnetic tapes,
drawings, sketches, models, samples, tools, technical information, data,
employee records, maps, financial reports, and market data, (i) furnished by one
Party to the other Party dealing with business or marketing plans, End User
Customer specific, facility specific, or usage specific information, other than
End User Customer information communicated for the purpose of providing
Directory Assistance or publication of directory database, or (ii) in written,
graphic, electromagnetic, or other tangible form and marked at the time of
delivery as "Confidential" or "Proprietary", or (iii) communicated and declared
to the receiving Party at the time of delivery, or by written notice given to
the receiving Party within ten (10) calendar Days after delivery, to be
"Confidential" or "Proprietary". Confidential information does not include
information that: a) was at the time of receipt already known to the receiving
Party free of any obligation to keep it confidential evidenced by written
records prepared prior to delivery by the disclosing Party; b) is or becomes
publicly known through no wrongful act of the receiving Party; c) is rightfully
received from a third Person having no direct or indirect secrecy or
confidentiality obligation to the disclosing Party with respect to such
information; d) is independently developed without reference to or use of

20

--------------------------------------------------------------------------------




Confidential Information of the other Party; e) is disclosed to a third Person
by the disclosing Party without similar restrictions on such third Person's
rights; f) is approved for release by written authorization of the disclosing
Party; g) is required to be disclosed by the receiving Party pursuant to
Applicable Law or regulation provided that the receiving Party shall give
sufficient notice of the requirement to the disclosing Party to enable the
disclosing Party to seek protective orders.

        "Customer" means the Person purchasing a Telecommunications Service or
an information service or both from a Carrier.

        "Day" means calendar days unless otherwise specified.

        "Demarcation Point" is defined as the point at which the LEC ceases to
own or control Customer premises wiring including without limitation inside
wiring.

        "Directory Assistance Database" contains only those published and
non-listed telephone number listings obtained by Qwest from its own End User
Customers and other Telecommunications Carriers.

        "Directory Assistance Service" includes, but is not limited to, making
available to callers, upon request, information contained in the Directory
Assistance Database. Directory Assistance Service includes, where available, the
option to complete the call at the caller's direction.

        "Directory Listings" or "Listings" are any information: (1) identifying
the listed names of subscribers of a Telecommunications Carrier and such
subscriber's telephone numbers, addressees, or primary advertising
classifications (as such classifications are assigned at the time of the
establishment of such service), or any combination of such listed names,
numbers, addresses or classifications; and (2) that the Telecommunications
Carrier or an Affiliate has published, caused to be published, or accepted for
publication in any directory format.

        "Due Date" means the specific date on which the requested service is to
be available to the CLEC or to CLEC's End User Customer, as applicable.

        "End User Customer" means a third party retail Customer that subscribes
to a Telecommunications Service provided by either of the Parties or by another
Carrier or by two (2) or more Carriers.

        "Environmental Hazard" means any substance the presence, use, transport,
abandonment or disposal of which (i) requires investigation, remediation,
compensation, fine or penalty under any Applicable Law (including, without
limitation, the Comprehensive Environmental Response Compensation and Liability
Act, Superfund Amendment and Reauthorization Act, Resource Conservation Recovery
Act, the Occupational Safety and Health Act and provisions with similar purposes
in applicable foreign, state and local jurisdictions) or (ii) poses risks to
human health, safety or the environment (including, without limitation, indoor,
outdoor or orbital space environments) and is regulated under any Applicable
Law.

        "FCC" means the Federal Communications Commission.

        "Interexchange Carrier" or "IXC" means a Carrier that provides InterLATA
or IntraLATA Toll services.

        "Line Information Database" or "LIDB" stores various telephone line
numbers and Special Billing Number (SBN) data used by operator services systems
to process and bill Alternately Billed Services (ABS) calls. The operator
services system accesses LIDB data to provide originating line (calling number),
Billing number and terminating line (called number) information. LIDB is used
for calling card validation, fraud prevention, Billing or service restrictions
and the sub-account information to be included on the call's Billing record.
Telcordia's GR-446-CORE defines the interface between the administration system
and LIDB including specific message formats (Telcordia's TR-NWP-000029,
Section 10).

21

--------------------------------------------------------------------------------




        "Line Side" refers to End Office Switch connections that have been
programmed to treat the circuit as a local line connected to a terminating
station (e.g., an End User Customer's telephone station set, a PBX, answering
machine, facsimile machine, computer, or similar customer device).

        "Local Exchange Carrier" or "LEC" means any Carrier that is engaged in
the provision of telephone Exchange Service or Exchange Access. Such term does
not include a Carrier insofar as such Carrier is engaged in the provision of
Commercial Mobile Radio Service under Section 332(c) of the Act, except to the
extent that the FCC finds that such service should be included in the definition
of such term.

        "Loop" or "Unbundled Loop" is defined as a transmission facility between
a distribution frame (or its equivalent) in a Qwest Central Office and the Loop
Demarcation Point at an End User Customer's premises

        "Local Service Request" or "LSR" means the industry standard forms and
supporting documentation used for ordering local services.

        "Miscellaneous Charges" mean cost-based charges that Qwest may assess in
addition to recurring and nonrecurring rates set forth in the rate sheet, for
activities CLEC requests Qwest to perform, activities CLEC authorizes, or
charges that are a result of CLEC's actions, such as cancellation charges,
additional labor and maintenance. Miscellaneous Charges are not already included
in Qwest's recurring or nonrecurring rates. Miscellaneous Charges shall be
contained in or referenced in the rate sheet.

        "Network Element" is a facility or equipment used in the provision of
Telecommunications Service or an information service or both. It also includes
features, functions, and capabilities that are provided by means of such
facility or equipment, including subscriber numbers, databases, signaling
systems, and information sufficient for Billing and collection or used in the
transmission, routing, or other provision of a Telecommunications Service or an
information service or both, as is more fully described in the Agreement.

        "Operational Support Systems" or "OSS" mean pre-ordering, provisioning,
maintenance, repair and billing systems.

        "Order Form" means service order request forms issued by Qwest, as
amended from time to time.

        "Party" means either Qwest or CLEC and "Parties" means Qwest and CLEC.

        "Person" is a general term meaning an individual or association,
corporation, firm, joint-stock company, organization, partnership, trust or any
other form or kind of entity.

        "Port" means a line or trunk connection point, including a line card and
associated peripheral equipment, on a Central Office Switch but does not include
Switch features. The Port serves as the hardware termination for line or Trunk
Side facilities connected to the Central Office Switch. Each Line Side Port is
typically associated with one or more telephone numbers that serve as the
Customer's network address.

        "POTS" means plain old telephone service.

        "Premises" refers to Qwest's Central Offices and Serving Wire Centers;
all buildings or similar structures owned, leased, or otherwise controlled by
Qwest that house its network facilities; all structures that house Qwest
facilities on public rights-of-way, including but not limited to vaults
containing loop concentrators or similar structures; and all land owned, leased,
or otherwise controlled by Qwest that is adjacent to these Central Offices, Wire
Centers, buildings and structures.

        "Proof of Authorization" or "POA" shall consist of verification of the
End User Customer's selection and authorization adequate to document the End
User Customer's selection of its local service provider and may take the form of
a third party verification format.

22

--------------------------------------------------------------------------------




        "Proprietary Information" shall have the same meaning as Confidential
Information.

        "Provisioning" involves the exchange of information between
Telecommunications Carriers where one executes a request for a set of products
and services or Network Elements or combinations thereof from the other with
attendant acknowledgments and status reports.

        "Public Switched Network" includes all Switches and transmission
facilities, whether by wire or radio, provided by any Common Carrier including
LECs, IXCs and CMRS providers that use the North American Numbering Plan in
connection with the provision of switched services.

        "Service Exhibits" means the descriptions, terms, and conditions
relating to specific Network Elements or services provided under this Agreement
attached hereto as an exhibit.

        "Serving Wire Center" denotes the Wire Center from which dial tone for
local exchange service would normally be provided to a particular Customer
premises.

        "Shared Transport" is defined as local interoffice transmission
facilities shared by more than one Carrier, including Qwest, between End Office
Switches, between End Office Switches and Tandem Switches (local and Access
Tandem Switches), and between Tandem Switches within the Local Calling Area, as
described more fully in the Agreement.

        "Switch" means a switching device employed by a Carrier within the
Public Switched Network. Switch includes but is not limited to End Office
Switches, Tandem Switches, Access Tandem Switches, Remote Switching Modules, and
Packet Switches. Switches may be employed as a combination of End Office/Tandem
Switches.

        "Switched Access Traffic," as specifically defined in Qwest's interstate
Switched Access Tariffs, is traffic that originates at one of the Party's End
User Customers and terminates at an IXC Point of Presence, or originates at an
IXC Point of Presence and terminates at one of the Party's End User Customers,
whether or not the traffic transits the other Party's network.

        "Tariff" as used throughout this Agreement refers to Qwest interstate
Tariffs and state Tariffs, price lists, and price schedules.

        "Telecommunications Carrier" means any provider of Telecommunications
Services, except that such term does not include aggregators of
Telecommunications Services (as defined in Section 226 of the Act). A
Telecommunications Carrier shall be treated as a Common Carrier under the Act
only to the extent that it is engaged in providing Telecommunications Services,
except that the FCC shall determine whether the provision of fixed and mobile
satellite service shall be treated as common carriage.

        "Telecommunications Services" means the offering of telecommunications
for a fee directly to the public, or to such classes of users as to be
effectively available directly to the public, regardless of the facilities used.

        "Telephone Exchange Service" means a service within a telephone
exchange, or within a connected system of telephone exchanges within the same
exchange area operated to furnish to End User Customers intercommunicating
service of the character ordinarily furnished by a single exchange, and which is
covered by the exchange service charge, or comparable service provided through a
system of Switches, transmission equipment or other facilities (or combinations
thereof) by which a subscriber can originate and terminate a Telecommunications
Service.

        "Trunk Side" refers to Switch connections that have been programmed to
treat the circuit as connected to another switching entity.

        "Wire Center" denotes a building or space within a building that serves
as an aggregation point on a given Carrier's network, where transmission
facilities are connected or switched. Wire Center can also

23

--------------------------------------------------------------------------------




denote a building where one or more Central Offices, used for the provision of
basic exchange telecommunications services and access services, are located.

        Terms not otherwise defined here but defined in the Act and the orders
and the rules implementing the Act or elsewhere in the Agreement, shall have the
meaning defined there. The definition of terms that are included here and are
also defined in the Act, or its implementing orders or rules, are intended to
include the definition as set forth in the Act and the rules implementing the
Act.

24

--------------------------------------------------------------------------------






SERVICE EXHIBIT 1
QWEST PLATFORM PLUS™ (QPP™) SERVICE


1.0Qwest shall provide QPP™ service offerings according to the following terms
and conditions. CLEC may use QPP™ services to provide any telecommunications
services, information services, or both that CLEC chooses to offer.

1.1   General QPP™ Service Description

        QPP™ services shall consist of the Local Switching Network Element
(including the basic switching function, the port, plus the features, functions,
and capabilities of the Switch including all compatible and available vertical
features, such as hunting and anonymous call rejection, provided by the Qwest
switch) and the Shared Transport Network Element in combination, at a minimum to
the extent available on UNE-P under the applicable interconnection agreement or
SGAT where CLEC has opted into an SGAT as its interconnection agreement
(collectively, "ICAs") as the same existed on June 14, 2004. Qwest Advanced
Intelligent Network (AIN) services (such as Remote Access Forwarding/Call
Following), Qwest Digital Subscriber Line (DSL), and Qwest Voice Messaging
Services (VMS) may also be purchased with compatible QPP™ services. These
Network Elements will be provided in compliance with all BellCore and other
industry standards and technical and performance specifications and will allow
CLEC to combine the QPP™ services with a compatible voicemail product and
stutter dial tone. Access to 911 emergency services and directory listings will
be provided by Qwest pursuant to the terms and conditions of CLEC's ICAs. As
part of the QPP™ service, Qwest shall combine the Network Elements that make up
QPP™ service with Analog/Digital Capable Loops, with such Loops (including
services such as line splitting) being provided pursuant to the rates, terms and
conditions of the CLEC's ICAs as described below.

        QPP™ service shall be available in six different service arrangements,
each of which is described more fully below: QPP™ Residential; QPP™ Business;
QPP™ Centrex (including Centrex 21, Centrex Plus, and Centron in Minnesota
only); QPP™ ISDN BRI; QPP™ PAL; and QPP™ PBX Analog DID and non-DID (one way and
two way) trunks.

1.2   Combination of QPP™ Network Elements with Loops

        The Loop will be provided by Qwest under the applicable ICAs in effect
between Qwest and CLEC at the time the order is placed. As part of the QPP™
service, Qwest shall as described below combine the Local Switching and Shared
Transport Network Elements with the Loop provided pursuant to the terms and
conditions of CLEC's ICAs.

1.2.1The following QPP™ service types will be combined with 2-wire loops: QPP™
Business; QPP™ Centrex (including Centrex 21, Centrex Plus, and Centron in
Minnesota Only), QPP™ ISDN BRI; QPP™ PAL; QPP™ PBX Analog non-DID and 1-Way DID
Trunks, and; QPP™ Residential.

1.2.2The following QPP™ service type will be combined with 4 wire loops: QPP™
PBX Analog 2-Way DID Trunks.

1.3   Local Switching

        The Local Switching Network Element of QPP™ service will be technically
and functionally equivalent or superior to the Local Switching Network Element
of the comparable UNE-P service provided by Qwest to CLEC under its ICAs as of
June 14, 2004. The Local Switching Network Element of QPP™ service encompasses
Line Side and Trunk Side facilities including without limitation the basic
switching function, plus the features, functions, and all vertical features that
are loaded in Qwest's End Office Switch. Vertical features are software
attributes on End Office Switches and are listed in the PCAT.

25

--------------------------------------------------------------------------------




        Local Switching components include Analog Line Port, Digital Line Port
Supporting BRI ISDN and Analog Trunk Ports.

1.3.1Line Port attributes include but are not limited to: Telephone Number, Dial
Tone, Signaling (Loop or ground start), On/Off Hook Detection, Audible and Power
Ringing, Automatic Message Accounting (AMA Recording), and Blocking Options.
Operator Services, and Directory Assistance are provided pursuant to the terms
and conditions of CLEC's ICAs.

1.3.2Digital Line Port Supporting BRI ISDN. Basic Rate Interface Integrated
Services Digital Network (BRI ISDN) is a digital architecture that provides
integrated voice and data capability (2 wire). A BRI ISDN Port is a Digital 2B+D
(2 Bearer Channels for voice or data and 1 Delta Channel for signaling and D
Channel Packet) Line Side Switch connection with BRI ISDN voice and data basic
elements. For flexibility and customization, optional features can be added. BRI
ISDN Port does not offer B Channel Packet service capabilities. The serving
arrangement conforms to the internationally developed, published, and recognized
standards generated by International Telegraph and Telephone Union (formerly
CCITT).

1.3.3Analog Trunk Port. DS0 Analog Trunk Ports can be configured as DID, DOD,
and Two-way.

1.3.3.1Analog Trunk Ports provide a 2-Way Analog Trunk with DID, E&M Signaling
and 2-Wire or 4-Wire connections. This Trunk Side connection inherently includes
hunting within the trunk group.

1.3.3.2All trunks are designed as 4-Wire leaving the Central Office. For 2-Wire
service, the trunks are converted at the End User Customer's location.

1.3.3.3Two-way Analog DID Trunks are capable of initiating out going calls, and
may be equipped with either rotary or Touch-tone (DTMF) for this purpose. When
the trunk is equipped with DID Call Transfer feature, both the trunk and
telephone instruments must be equipped with DTMF.

1.3.3.4Two-way Analog DID Trunks require E&M signaling. Qwest will use Type I
and II E&M signaling to provide these trunks to the PBX. Type II E&M signaling
from Qwest to the PBX will be handled as a Special Assembly request Via ICB.

1.4   Vertical Features and Ancillary Functions and Services

1.4.1QPP™ service includes nondiscriminatory access to all vertical features
that are loaded in Qwest's End Office Switch.

1.4.2The Local Switching Network Element of QPP™ includes Qwest's signaling
network for traffic originated from the Port, including the use of Qwest's
call-related databases. In conjunction with QPP™ service, Qwest will provide
Qwest's Service Control Points in the same manner, and via the same signaling
links, as Qwest uses such service Control Points and signaling links to provide
service to its End User Customers from that Switch. Qwest's call related
databases include the Line Information Database (LIDB), Internetwork Calling
Name Database (ICNAM), 8XX Database for toll free calling, Advanced Intelligent
Network Databases (AIN), and Local Number Portability Database. CLEC shall not
have access to Qwest's AIN based services that qualify for proprietary
treatment, except as expressly provided for in this Agreement.

1.4.3ICNAM and LIDB. Qwest will provide CLEC with non-discriminatory access to
Qwest's LIDB database and ICNAM database as part of the delivery of QPP™
service.

1.4.4The LIDB database is used to store various telephone line numbers and
Special Billing Number (SBN) data used by operator services systems to process
and bill Alternately Billed Services (ABS) calls. The operator services system
accesses LIDB data to provide originating line (calling number), Billing number
and terminating line (called number) information. LIDB is used for calling card

26

--------------------------------------------------------------------------------



validation, fraud prevention, Billing or service restrictions and the
sub-account information to be included on the call's Billing record.

1.4.4.1LIDB database provides information for use in processing Alternately
Billed Services (ABS) calls including calling card, billed to third number, and
collect calls.

1.4.5The ICNAM database is used with certain End Office Switch features to
provide the calling party's name to CLEC's End User Customer with the applicable
feature capability. ICNAM database contains current listed name data by working
telephone number served or administered by Qwest, including listed name data
provided by other Telecommunications Carriers participating in Qwest's calling
name delivery service arrangement.

1.4.5.1Qwest will provide the listed name of the calling party that relates to
the calling telephone number (when the information is actually available in
Qwest's database and the delivery thereof is not blocked or otherwise limited by
the calling party or other appropriate request).

1.4.5.2For CLEC's QPP™ End User Customers, Qwest will load and update CLEC's
QPP™ End User Customers' name information into the LIDB and ICNAM databases from
CLEC's completed service orders. The process will be functionally equivalent to
the process used for these databases with UNE-P as of June 14, 2004. CLEC is
responsible for the accuracy of its End User Customers' information.

1.4.5.3Qwest shall exercise reasonable efforts to provide accurate and complete
LIDB and ICNAM information. The information is provided on an as-is basis with
all faults. Qwest does not warrant or guarantee the correctness or the
completeness of such information; however, Qwest will access the same database
for CLEC's QPP™ End User Customers as Qwest accesses for its End User Customers.
In no event shall Qwest have any liability for system outage or inaccessibility
or for losses arising from the authorized use of the data by CLEC.

1.4.5.4There is no charge for the storage of CLEC's QPP™ End User Customers'
information in the LIDB or ICNAM databases.

1.4.6CLEC Branded Operator Services and Directory Assistance will be available
to CLEC with QPP™ service and will be provided pursuant to the terms and
conditions of CLEC's ICAs.


1.5   Shared Transport

1.5.1Qwest shall provide the Shared Transport Network Element as part of the
QPP™ service. Transport beyond Qwest's local interoffice network will be carried
on Qwest's IntraLATA Toll network and provided by Qwest to CLEC only if CLEC
chooses Qwest to provide IntraLATA Toll services for its QPP™ End User
Customers. The existing routing tables resident in the Switch will direct both
Qwest and CLEC traffic over Qwest's interoffice message trunk network.

1.5.1.1Qwest does not authorize CLEC to offer Qwest the ILEC as a Local Primary
Interexchange Carrier (LPIC) to its existing or new QPP™ End User Customers.
Where CLEC assigns Qwest as LPIC 5123 to CLEC's existing or new QPP™ End User
Customers, Qwest will bill CLEC at the rates contained or referenced in the
attached Rate Sheet.

1.5.1.2If, during the term of this Agreement, Qwest offers toll service to
CLEC's QPP™ End User Customers, Qwest must establish its own Billing
relationship with such QPP™ End User Customers. Qwest may not bill CLEC, and
CLEC shall have no obligation to pay Qwest, for toll service Qwest provides to
CLEC's QPP™ End User Customers. In addition, CLEC shall have no obligation to
bill CLEC QPP™ End User Customers for toll service provided by Qwest.

1.5.2Qwest will provide Shared Transport to carry originating access traffic
from, and terminating to, CLEC QPP™ End User Customers. CLEC traffic will be
carried on the same transmission

27

--------------------------------------------------------------------------------



facilities between End Office Switches, between End Office Switches and Tandem
Switches, and between Tandem Switches in its network facilities that Qwest uses
for its own traffic.

1.5.3Shared Transport usage will be billed in accordance with the rates provided
in The Rate Sheet.


1.6   QPP™ Service Arrangement Descriptions

1.6.1QPP™ Business is available to CLEC for CLEC's business end users and is
offered in the following combination: Analog Line Side Port and Shared Transport
provided pursuant to this Agreement combined with Analog—2 Wire Voice Grade Loop
provided pursuant to CLEC's ICAs.

1.6.2QPP™ Centrex is available to CLEC for CLEC's business end users. QPP™
Centrex services include Centrex 21, Centrex Plus, and Centron and is offered in
the following combination: Analog Line Side Port and Shared Transport provided
pursuant to this Agreement combined with an Analog—2 Wire Voice Grade Loop
provided pursuant to CLEC's ICAs.

1.6.2.1CLEC may request a conversion from Centrex 21, Centrex-Plus or Centron
service to QPP™ Business or QPP™ Residential.

1.6.2.2Qwest will provide access to Customer Management System (CMS) with
QPP™-Centrex at the rates set forth in the Rate Sheet.

1.6.3QPP™ ISDN BRI is available to CLEC for CLEC's end user customers and is
offered in the following combination: Digital Line Side Port (Supporting BRI
ISDN), and Shared Transport provided pursuant to this Agreement combined with a
Basic Rate ISDN Capable Loop provided pursuant to CLEC's ICAs.

1.6.4QPP™ PAL is available to CLEC for CLEC's Payphone Service Providers (PSPs)
and is offered in the following combination: Analog Line Side Port, and Shared
Transport provided pursuant to this Agreement combined with Analog—2 Wire Voice
Grade Loop provided pursuant to CLEC's ICAs.. QPP™ PAL may only be ordered for
and provisioned to Payphone Service Providers (PSPs).

1.6.5QPP™ PBX is available to CLEC for CLEC's business End User Customers. QPP™
PBX will be offered in the following combinations:

1.6.6PBX Analog non-DID Trunk combination consists of Analog Line Side Port and
Shared Transport provided pursuant to this Agreement combined with Analog—2 wire
Voice Grade Loop provided pursuant to CLEC's ICAs.

1.6.7PBX with Analog 1-Way DID Trunks combination consists of DID Trunk Port and
Shared Transport provided pursuant to this Agreement combined with Analog—2 wire
Voice Grade Loop provided pursuant to CLEC's ICAs.

1.6.8PBX with Analog 2- Way DID Trunks combination consists of DID Trunk Port
and Shared Transport provided pursuant to this Agreement combined with Analog—4
wire Voice Grade Loop provided pursuant to CLEC's ICAs.

1.6.9QPP™ Residential is available to CLEC for CLEC's residential End User
Customers and is offered in the following combination: Analog Line Side Port and
Shared Transport provided pursuant to this Agreement combined with Analog—2 Wire
Voice Grade Loop provided pursuant to CLEC's ICAs. QPP™ Residential may only be
ordered for and provisioned for residential end user application. The definition
of residential service shall be the same as in Qwest's retail tariffs as applied
to Qwest's End User Customers.

28

--------------------------------------------------------------------------------



2.0   Additional Terms and Conditions and Service Features

2.1QPP™ services will be available only in Qwest's Incumbent Local Exchange
Carrier service area within its fourteen-state region. QPP™ services will not be
subject to any line limitations such as the Zone 1 four-line MSA restriction for
unbundled switching. Qwest does not warrant the availability of facilities at
any particular serving wire center, provided that Qwest warrants that CLEC shall
be able to convert all CLEC UNE-P End User Customers as of the Effective Date to
the QPP™ service. QPP™ services will not be available if facilities are not
available. Notwithstanding the foregoing, Qwest represents and warrants that it
will not otherwise restrict facilities eligible to provide QPP™ service and that
any and all facilities that would otherwise be available for retail service to a
Qwest End User Customer will be considered eligible for use by CLEC for QPP™
service to serve that same End User Customer.

2.2Reserved.

2.3This Agreement is not intended to change or amend existing intercarrier
compensation arrangements between CLEC and Qwest. Nothing in this Agreement
shall alter or affect CLEC's right to receive any applicable universal service
subsidy or other similar payments.

2.3.1Qwest shall provide to CLEC usage information within Qwest's control with
respect to calls originated by or terminated to CLEC QPP™ End User Customers in
the form of the actual information that is comparable to the information Qwest
uses to bill its own End User Customers. Without limiting the generality of the
foregoing, Qwest shall provide CLEC with the Daily Usage Feed billing
information.

2.3.2Qwest shall provide CLEC with usage information necessary for CLEC to bill
for InterLATA and IntraLATA Exchange Access to the toll carrier (including Qwest
where it is the toll carrier) in the form of either the actual usage or a
negotiated or approved surrogate for this information. These Exchange Access
records will be provided as Category 11 EMI records.

2.3.3Qwest will provide DUF records for all usage billable to CLEC's QPP™ lines,
including Busy Line Verify (BLV), Busy Line Interrupt (BLI), originating local
usage, usage sensitive CLASS™ features, and Qwest-provided intraLATA toll. These
records will be provided as Category 01 or Category 10 EMI records. Under this
Agreement, terminating local usage records will not be provided. By agreeing to
the foregoing, neither Party is foreclosed from advocating for the provision of
local terminating records via an appropriate forum.

2.3.4If CLEC chooses Qwest to provide IntraLATA Toll services for its QPP™ End
User Customers, CLEC shall compensate Qwest for such services in accordance with
the Rate Sheet.

2.4QPP™ will include the capability for CLEC's End User Customers to choose
their long distance service (InterLATA and IntraLATA) on a 2-PIC basis.

2.4.1CLEC shall designate the Primary Interexchange Carrier (PIC) assignments on
behalf of its End User Customers for InterLATA and IntraLATA services. CLEC
shall follow all Applicable Laws, rules and regulations with respect to PIC
changes and Qwest disclaims any liability for CLEC's improper PIC change
requests.

2.4.2Feature and InterLATA or IntraLATA PIC changes or additions for QPP™, will
be processed concurrently with the QPP™ order as specified by CLEC.

2.5Access to 911/E911 emergency services for CLEC's End User Customers shall be
available pursuant to the terms and conditions of CLEC's ICAs. If Qwest becomes
no longer obligated to provide access to 911/E911 emergency services pursuant to
47 U.S.C. §251, then Qwest shall thereafter provide such services under this
Agreement with respect to all CLEC QPP™ service End User Customers and new QPP™
service End User Customers, to the same degree and extent

29

--------------------------------------------------------------------------------



that such 911/E911 emergency services were provided by Qwest prior to the
elimination of 911/E911 emergency services as an obligation under 47 U.S.C.
§251.

2.6Reserved.

2.7Qwest AIN, Qwest Voice Messaging Services and Qwest DSL (dependent upon
service compatibility and end office availability) are offered on a commercial
basis and may be purchased with QPP™ at the rates set forth in the attached Rate
Sheet. Retail promotions may not be combined with QPP™. Non-recurring charges
associated with Qwest DSL™ are not subject to discount. CLEC may order new or
retain existing Qwest DSL service for End User Customers when utilizing
QPP™-POTS, QPP™-Centrex, and QPP™-PBX (analog, non-DID trunks only)
combinations, where Technically Feasible. The price for Qwest DSL provided with
QPP™ service is included in the Rate Sheet to this Agreement.

2.8Qwest DSL host service is not available with QPP™ service.

2.9If Qwest develops and deploys new local switch features for its End User
Customers, those switch features will be available in the same areas and subject
to the same limitations with QPP™ service. The rates to be charged CLEC for such
new local switch features will be negotiated but will not in any case be higher
than the retail rate Qwest charges.

2.10CLEC shall have the ability to combine the QPP™ service with a compatible
voicemail product and stutter dial tone.

3.0   Rates and Charges

3.1The recurring ("MRC") and nonrecurring ("NRC") rates for QPP™ services and
all applicable usage-based rates and miscellaneous charges (other than
applicable intercarrier compensation charges such as access charges and
reciprocal compensation and MRCs and NRCs for elements and services provided
pursuant to CLEC's ICAs) are set forth in the attached Rate Sheets. The rates
for QPP™ services set forth in the attached Rate Sheets will be in addition to
the applicable rates for elements and services provided under CLEC's ICAs.

3.2The loop element combined with a QPP™ service will be provided pursuant to
CLEC's ICAs with Qwest at the rates set forth in those ICAs. To the extent that
the monthly recurring rate for the loop element in a particular state is
modified on or after the Effective Date, the QPP™ port rate for that state in
the Rate Sheet will be adjusted (either up or down) so that the total rate
applicable to the QPP™ service and loop combination in that state (after giving
effect to the QPP™ Port Rate Increases as adjusted for any applicable discount
pursuant to Section 3.3 of this Service Exhibit) remains constant. The
corresponding adjustment will be applied against the Port Rate Increases for the
applicable state negotiated as a part of this Agreement and contained in the
Rate Sheet. In no event shall any downward adjustment for a particular state
under this section result in QPP™ Port Rate Increase of less than $1.00, nor
shall any upward adjustment for a particular state result in a QPP™ Port Rate
Increase of more than twice the scheduled increase. If the monthly recurring
rate for the loop is modified by a shift in zone designation the parties shall
use the difference in the statewide average loop rate as the basis for such
adjustment, if any. Nothing in this Agreement shall affect the rates or any
other terms and conditions for loops set forth in CLEC's ICAs with Qwest. For
purposes of this Agreement, the Port Rate Increases refer to the increases in
the Port rate reflecting market pricing on the attached Rate Sheets.

        Illustration 1: If the initial loop rate is $15, the initial Port rate
is $3, and the scheduled Port Rate Increase is $2 for residential and $3 for
business, an increase in the loop rate of $1.50 to $16.50 will result in a
corresponding reduction of the Port Rate Increase for residential to $1.00
(calculated: $2.00—$1.50, but in no event less than $1.00) and a reduction of
the Port Rate Increase for business of $1.50 (calculated: $3.00—$1.50).

30

--------------------------------------------------------------------------------




        Illustration 2: If the initial loop rate is $15, the initial Port rate
is $3, and the scheduled Port Rate Increase is $2 for residential and $3 for
business, a decrease in the loop rate of $2.50 to $12.50 will result in a
corresponding upward adjustment of the Port Rate Increase for residential to
$4.00 (calculated: $2.00 plus $2.50, but in no event greater than 2 X $2.00) and
an upward adjustment of the Port Rate Increase for business to $5.50
(calculated: $3.00 plus $2.50).

3.3Provided that Qwest has implemented the Batch Hot Cut Process in a particular
state pursuant to the terms and conditions of the Amendment to CLEC's ICAs
entered into contemporaneously with this Agreement, , the monthly recurring
rates for the switch port in the attached Rate Sheets shall increase
incrementally by the amount of the applicable QPP™ Port Rate Increase (as the
same may be subsequently adjusted under Section 3.2) on January 1, 2005,
January 1, 2006 and January 1, 2007. If the Batch Hot Cut Process has not been
implemented in a particular state such that Qwest is not able to process Batch
Hot Cuts in that state by December 31, 2004, the QPP™ Port Rate Increases for
that state will not go into effect until such time as Qwest is able to process
Batch Hot Cut orders in that state, and in the event of any such delay in the
effective date of the QPP™ Port Rate increases, there shall be no subsequent
true up of the QPP™ Port Rate Increases. If the number of CLEC's QPP™ lines as
of October 31, 2005 equals or exceeds 90% of the sum of CLEC's QPP™ and UNE-P
lines as of December, 31, 2004, CLEC will be entitled to a discount off of the
monthly recurring switch port rate applicable during calendar year 2006 equal to
10% of the QPP™ Port Rate Increases that take effect January 1, 2006. If the
number of CLEC's QPP™ lines as of October 31, 2006 equals or exceeds 90% of the
sum of CLEC's QPP™ and UNE-P lines as of October, 31, 2005, CLEC will be
entitled to a discount off of the monthly recurring switch port rate applicable
during calendar year 2007 equal to 10% of the QPP™ Port Rate Increases that take
effect January 1, 2007. For purposes of this section, the number of QPP™ lines
and the sum of QPP™ service and UNE-P lines shall be calculated on a regionwide
basis that includes all states in which this Agreement is in effect.

3.4CLEC shall be responsible for Billing its End User Customers served via QPP™
for all Miscellaneous Charges and surcharges required of CLEC by statute,
regulation or otherwise required.

3.5CLEC shall pay Qwest the PIC change charge associated with CLEC End User
Customer changes of InterLATA or IntraLATA Carriers. Any change in CLEC's End
User Customers' InterLATA or IntraLATA Carrier must be requested by CLEC on
behalf of its End User Customer.

3.6If an End User Customer is served by CLEC through a QPP™ service, Qwest will
not charge, assess, or collect Switched Access charges for InterLATA or
IntraLATA calls originating or terminating from that End User Customer's phone.

3.7Qwest shall have a reasonable amount of time to implement system or other
changes necessary to bill CLEC for rates or charges associated with QPP™
services. Such system or other changes must be completed and operational no
later than December 31, 2004.

3.8QPP™ services have a one month minimum service period requirement for each
CLEC End User Customer. The one month minimum service period is the period of
time that CLEC is required to pay 100% of the monthly recurring price for the
service even if CLEC does not retain service for the entire month. QPP™ services
are billed month to month and shall after the one month minimum service period
is satisfied be pro-rated for partial months based on the number of days service
was provided.

3.9To receive QPP™ Residential rates, CLEC must identify residential end users
by working telephone number (WTN) via LSR as described in the QPP™ PCAT. Qwest
will not assess a nonrecurring charge for the processing of this records order
to identify the installed base of residential end users. Following submission by
CLEC of such LSRs, CLEC and Qwest shall

31

--------------------------------------------------------------------------------



cooperate to ensure that appropriate updates are reflected in Qwest's billing
systems. QPP™ Business rates will apply to all WTNs not specifically identified
as QPP™ Residential. Changes to the LSR process intended to implement the
residential identifier for new orders going forward shall be implemented through
the Change Management Process.

3.9.1To receive QPP™ Residential rates with an Effective Billing Date (EBD) of
January 1, 2005, CLEC must identify their existing UNE-P residential end users
by working telephone number (WTN) via LSR as described in the QPP™ PCAT by
April 1, 2005. On April 1, 2005, Qwest will apply QPP™ Business rates, with an
EBD of January 1, 2005, to all WTNs that were in service during this period. For
those WTNs identified as residential end users on or before April 1, 2005, Qwest
will process a one-time credit per WTN, per month for the period of time that
the WTN was in service between January 1, 2005 and April 1, 2005. This one-time
credit will be processed on one Billing Account Number (BAN) per state. CLEC
waives any right to past credits or discounts related to residential end users
that were not so identified by April 1, 2005. After April 1, 2005, only WTNs
identified as residential end users will be billed Residential rates (via the
Residential End User Credit provided in the Rate Sheet).

3.10The subsequent order charge is applicable on a per order basis when changes
are requested to existing service, including changing a telephone number,
initiating or removing Suspension or Service, denying or restoring service,
adding, removing or changing features, and other similar requests.

4.0   Systems and Interfaces

4.1Qwest and CLEC shall continue to support use of existing UNE-P OSS interfaces
and current OSS business rules for QPP™ (including without limitation electronic
ordering and flowthrough applicable to UNE-P on June 14, 2004) as the same may
evolve over time.

4.2QPP™ products and services are ordered via an LSR as described in the PCAT.
Products and Services Ordering are found on the Qwest wholesale website.

4.3Prior to placing an order on behalf of each End User Customer, CLEC shall be
responsible for obtaining and have in its possession a Proof of Authorization as
set forth in this Agreement.

4.4When Qwest or another provider of choice, at the End User Customer's request,
orders the discontinuance of the End User Customer's existing service with CLEC,
Qwest will render its closing bill to CLEC effective with the disconnection.
Qwest will notify CLEC by FAX, OSS interface, or other agreed upon processes
when an End User Customer moves to Qwest or another service provider. Qwest
shall not provide CLEC or Qwest retail personnel with the name of the other
service provider selected by the End User Customer.

4.5CLEC shall provide Qwest and Qwest shall provide CLEC with points of contact
for order entry, problem resolution, repair, and in the event special attention
is required on service request.

5.0   Billing

        Qwest shall provide CLEC, on a monthly basis, within seven to ten
(7 - 10) calendar days of the last day of the most recent Billing period, in an
agreed upon standard electronic format, Billing information including (1) a
summary bill, and (2) individual End User Customer sub-account information. To
the extent CLEC needs additional or different billing information in order to
properly bill its End Users or other Carriers (including without limitation
Qwest), Qwest shall work with CLEC in good faith to deliver such information.

32

--------------------------------------------------------------------------------




6.0   Maintenance and Repair

6.1Qwest will maintain facilities and equipment that comprise the QPP™ service
provided to CLEC. CLEC or its End User Customers may not rearrange, move,
disconnect or attempt to repair Qwest facilities or equipment, other than by
connection or disconnection to any interface between Qwest and the End User
Customer, without the written consent of Qwest.

6.2Qwest shall provide general repair and maintenance services on its
facilities, including those facilities supporting QPP™ services purchased by
CLEC. Without limiting the generality of the foregoing, Qwest shall repair and
restore any equipment or any other maintainable component that may adversely
impact CLEC's use of QPP™ service. Qwest and CLEC shall cooperate with each
other to implement procedures and processes for handling service-affecting
events. There shall be no charge for the services provided under this section
except as set forth in the Rate Sheet.

7.0   Performance Measures and Reporting, Performance Targets and Service
Credits

7.1Each party shall provide suitably qualified personnel to perform its
obligations under this Agreement and all QPP™ services hereunder in a timely and
efficient manner with diligence and care, consistent with the professional
standards of practice in the industry, and in conformance with all applicable
laws and regulations. The QPP™ service attributes and process enhancements are
not subject to the Change Management Process ("CMP"). CLEC proposed changes to
QPP™ service attributes and process enhancements will be communicated through
the standard account interfaces. Change requests common to shared systems and
processes subject to CMP will continue to be addressed via the CMP procedures.

7.2Qwest will provide commercial performance measurements and reporting against
established performance targets with QPP™ service. The following performance
measurements will apply to QPP™ Residential and QPP™ Business: (a) Firm Order
Confirmations (FOCs) On Time, (b) Installation Commitments Met, (c) Order
Installation Interval, (d) Out of Service Cleared within 24 Hours, (e) Mean Time
to Restore, and (f) Trouble Rate. Commercial measurement definitions,
methodologies, performance targets and reporting requirements are attached as
Attachment A. Qwest will provide CLEC with the raw data necessary to allow CLEC
to disaggregate results at the state level.

7.3CLEC will be entitled to service credits only for each instance of a missed
installation commitment and each instance of an out of service condition that is
not cleared within 24 hours as described below. All such service credits shall
be applied automatically by Qwest as credit against CLEC's bill for the billing
period following the one in which the credits were accrued.

7.3.1Installation Commitments Met. For each installation commitment that Qwest,
through its own fault, fails to meet, Qwest will provide a service credit equal
to 100% of the nonrecurring charge for that installation. The definition of a
"missed installation commitment" and the associated exclusions are described in
Attachment A.

7.3.2Out of Service Cleared within 24 Hours. For each out-of-service condition
that Qwest, through its own fault, fails to resolve within 24 hours, Qwest will
provide a service credit equal to one day's recurring charge (monthly recurring
charge divided by 30) for each day out of service beyond the first 24 hours.
(For example, if the out-of-service condition exists for 25 to 47 hours, CLEC
would be entitled to a credit equal to the monthly recurring charge divided by
30. If the out-of-service condition existed for 48 to 71 hours, the credit would
equal two times the monthly recurring charge divided by 30). The definition of
an "out of service condition" and the associated exclusions are described in
Attachment A.

33

--------------------------------------------------------------------------------



Attachment A to Service Exhibit 1
Performance Targets for Qwest QPP Service

34

--------------------------------------------------------------------------------



FOC-1—Firm Order Confirmations (FOCs) On Time

Purpose:

        Monitors the timeliness with which Qwest returns Firm Order
Confirmations (FOCs) to CLECs in response to LSRs received from CLECs, focusing
on the degree to which FOCs are provided within specified intervals.

Description:

        Measures the percentage of Firm Order Confirmations (FOCs) that are
provided to CLECs within the intervals specified under "Performance Targets"
below for FOC notifications.

•Includes all LSRs that are submitted through IMA-GUI and IMA-EDI interfaces
that receive an FOC during the reporting period, subject to exclusions specified
below. (Acknowledgments sent separately from an FOC (e.g., EDI 997 transactions
are not included.)

•For FOC-1A, the interval measured is the period between the LSR received
date/time (based on scheduled up time) and Qwest's response with a FOC
notification (notification date and time).

•For FOC-1B, the interval measured is the period between the application date
and time, as defined herein, and Qwest's response with a FOC notification
(notification date and time).

•"Fully electronic" LSRs are those (1) that are received via IMA-GUI or IMA-EDI,
(2) that involve no manual intervention, and (3) for which FOCs are provided
mechanically to the CLEC.

•"Electronic/manual" LSRs are received electronically via IMA-GUI or IMA-EDI and
involve manual processing.

•LSRs will be evaluated according to the FOC interval categories shown in the
"Performance Targets" section below, based on the number of lines requested on
the LSR or, where multiple LSRs from the same CLEC are related, based on the
combined number of lines requested on the related LSRs.


Reporting Period: One month   Unit of Measure: Percent      

Reporting:   Disaggregation Reporting: Regional level. Individual CLEC   •  
FOC-1A:    FOCs provided for fully electronic LSRs received via IMA-GUI or
IMA-EDI     •   FOC-1B:    FOCs provided for electronic/manual LSRs received via
IMA-GUI or IMA-EDI

Formula:

FOC-1A= {[Count of LSRs for which the original FOC's "(FOC Notification Date &
Time)—(LSR received date/time (based on scheduled up time))" is within 20
minutes] ÷ (Total Number of original FOC Notifications transmitted for the
service category in the reporting period)} × 100
FOC-1B=
{[Count of LSRs for which the original FOC's "(FOC Notification Date &
Time)—(Application Date & Time)" is within the intervals specified for the
service category involved] ÷ (Total Number of original FOC Notifications
transmitted for the service category in the reporting period)} × 100

35

--------------------------------------------------------------------------------



Exclusions:

•LSRs involving individual case basis (ICB) handling based on quantities of
lines, as specified in the "Performance Targets" section below, or
service/request types, deemed to be projects.

•Hours on Weekends and holidays. (Except for FOC-1A, which only excludes hours
outside the scheduled system up time.)

•LSRs with CLEC-requested FOC arrangements different from standard FOC
arrangements.

•Records with invalid product codes.

•Records missing data essential to the calculation of the measurement per the
measure definition.

•Duplicate LSR numbers. (Exclusion to be eliminated upon implementation of IMA
capability to disallow duplicate LSR #'s.)

•Invalid start/stop dates/times.


--------------------------------------------------------------------------------

Product Reporting:   Performance Target:        

--------------------------------------------------------------------------------

    FOC-1A   95% within 20 minutes QPP-POTS            

--------------------------------------------------------------------------------

    FOC-1B   95% within standard FOC
intervals (specified below)

    Standard FOC Intervals    
 
 
Product GroupNOTE 1
 
FOC
Interval    

--------------------------------------------------------------------------------

    QPP-POTS (1-39 lines)   24 hrs

--------------------------------------------------------------------------------

Availability:        
Performance can be measured beginning in August 2004 (to be reflected on
September 2004 reporting) or the first full month of QPP service (for the
following month's reporting), whichever is later.
 
 
 
 

--------------------------------------------------------------------------------

    Notes:     1. LSRs with quantities above the highest number specified for
each product type are considered ICB.

--------------------------------------------------------------------------------

36

--------------------------------------------------------------------------------



ICM-1—Installation Commitments Met

--------------------------------------------------------------------------------

Purpose:
Evaluates the extent to which Qwest installs services for Customers by the
scheduled due date.

--------------------------------------------------------------------------------

Description:
Measures the percentage of orders for which the scheduled due date is met. •  
All inward orders (Change, New, and Transfer order types) assigned a due date by
Qwest and which are completed/closed during the reporting period are measured,
subject to exclusions specified below. Change order types included in this
measurement consist of all C orders representing inward activity (with "I" and
"T" action coded line USOCs). Also included are orders with customer-requested
due dates longer than the standard interval.     •   Completion date on or
before the Applicable Due Date recorded by Qwest is counted as a met due date.
The Applicable Due Date is the original due date or, if changed or delayed by
the customer, the most recently revised due date, subject to the following: If
Qwest changes a due date for Qwest reasons, the Applicable Due Date is the
customer-initiated due date, if any, that is (a) subsequent to the original due
date and (b) prior to a Qwest-initiated, changed due date, if any.

--------------------------------------------------------------------------------

Reporting Period: One month   Unit of Measure: Percent

--------------------------------------------------------------------------------

Reporting:   Disaggregation Reporting: Regional level. Individual CLEC   •  
Results for product/services listed in Product Reporting under "MSA Type
Disaggregation" will be reported according to orders involving:        
        ICM-1A Dispatches (Includes within MSA and outside MSA); and        
        ICM-1B No dispatches.     •   Results for products/services listed in
Product Reporting under "Zone-type Disaggregation" will be reported according to
installations:                 ICM-1C Interval Zone 1 and Interval Zone 2 areas.

--------------------------------------------------------------------------------

Formula: [(Total Orders completed in the reporting period on or before the
Applicable Due Date) ÷ (Total Orders Completed in the Reporting Period)] × 100

--------------------------------------------------------------------------------

Exclusions: •   Disconnect, From (another form of disconnect) and Record order
types. •   Due dates missed for standard categories of customer and non-Qwest
reasons. Standard categories of customer reasons are: previous service at the
location did not have a customer-requested disconnect order issued, no access to
customer premises, and customer hold for payment. Standard categories of
non-Qwest reasons are: Weather, Disaster, and Work Stoppage. •   Records
involving official company services. •   Records with invalid due dates or
application dates. •   Records with invalid completion dates. •   Records with
invalid product codes. •   Records missing data essential to the calculation of
the measurement per the measure definition.

--------------------------------------------------------------------------------

37

--------------------------------------------------------------------------------





Product Reporting
MSA-Type:   Performance Target:     QPP-POTS   QPP-POTS (Dispatch and No
Dispatch)        95%
Zone-Type:
 
 
Availability:
 
Notes: Performance can be measured beginning in August 2004 (to be reflected on
September 2004 reporting) or the first full month of QPP service (for the
following month's reporting), whichever is later.    

38

--------------------------------------------------------------------------------



OII-1—Order Installation Interval

Purpose:

        Evaluates the timeliness of Qwest's installation of services for CLECs,
focusing on the average time to install service.

Description:

        Measures the average interval (in business days) between the application
date and the completion date for service orders accepted and implemented.

•Includes all inward orders (Change, New, and Transfer order types) assigned a
due date by Qwest and which are completed/closed during the reporting period,
subject to exclusions specified below. Change order types for additional lines
consist of all C orders representing inward activity.

•Intervals for each measured event are counted in whole days: the application
date is day zero (0); the day following the application date is day one (1).

•The Applicable Due Date is the original due date or, if changed or delayed by
the CLEC, the most recently revised due date, subject to the following: If Qwest
changes a due date for Qwest reasons, the Applicable Due Date is the
CLEC-initiated due date, if any, that is (a) subsequent to the original due date
and (b) prior to a Qwest-initiated, changed due date, if any.(Note 1)

•Time intervals associated with CLEC-initiated due date changes or delays
occurring after the Applicable Due Date, as applied in the formula below, are
calculated by subtracting the latest Qwest-initiated due date, if any, following
the Applicable Due Date, from the subsequent CLEC-initiated due date, if
any.NOTE 1


Reporting Period: One month   Unit of Measure: Average Business Days         

Reporting:   Disaggregation Reporting: Regional level. Individual CLEC   •  
Results for product/services listed in Product Reporting under "MSA Type
Disaggregation" will be reported according to orders involving:        
    OII-1A Dispatches (Includes within MSA and outside MSA); and        
    OII-1B No dispatches.     •   Results for products/services listed in
Product Reporting under "Zone-type         Disaggregation" will be reported
according to installations:             OII-1C Interval Zone 1 and Interval Zone
2 areas.

Formula:

S[(Order Completion Date)—(Order Application Date)—(Time interval between the
Original Due Date and the Applicable Date)—(Time intervals associated with
CLEC-initiated due date changes or delays occurring after the Applicable Due
Date)] ÷ Total Number of Orders Completed in the reporting period

Explanation: The average installation interval is derived by dividing the sum of
installation intervals for all orders (in business days) by total number of
service orders completed in the reporting period.

Exclusions:

•Orders with CLEC requested due dates greater than the current standard
interval.

•Disconnect, From (another form of disconnect) and Record order types.

•Records involving official company services.

•Records with invalid due dates or application dates.

•Records with invalid completion dates.

•Records with invalid product codes.

•Records missing data essential to the calculation of the measurement per the
measure definition.

•Orders involving individual case basis (ICB) handling based on quantities of
lines or orders deemed to be projects.

39

--------------------------------------------------------------------------------







Product Reporting:
MSA-Type—
QPP-POTS   Reported As:
Average business days
Zone-Type—
 
 
Performance Target:
 
  QPP-POTS (Dispatched)   6 Days QPP-POTS (No Dispatch)   3.5 Days         


Availability:
 
Notes: Performance can be measured beginning in August 2004 (to be reflected on
September 2004 reporting) or the first full month of QPP service (for the
following month's reporting), whichever is later.   1.   According to this
definition, the Applicable Due Date can change, per successive CLEC-initiated
due date changes or delays, up to the point when a Qwest-initiated due date
change occurs. At that point, the Applicable Due Date becomes fixed (i.e., with
no further changes) as the date on which it was set prior to the first
Qwest-initiated due date change, if any. Following the first Qwest-initiated due
date change, any further CLEC-initiated due date changes or delays are measured
as time intervals that are subtracted as indicated in the formula. These delay
time intervals are calculated as stated in the description. (Though infrequent,
in cases where multiple Qwest-initiated due date changes occur, the stated
method for calculating delay intervals is applied to each pair of
Qwest-initiated due date change and subsequent CLEC-initiated due date change or
delay. The intervals thus calculated from each pairing of Qwest and
CLEC-initiated due dates are summed and then subtracted as indicated in the
formula.) The result of this approach is that Qwest-initiated impacts on
intervals are counted in the reported interval, and CLEC-initiated impacts on
intervals are not counted in the reported interval.

40

--------------------------------------------------------------------------------



OOS24-1—Out of Service Cleared within 24 Hours

Purpose:

        Evaluates timeliness of repair for specified services, focusing on
trouble reports where the out-of-service trouble reports were cleared within the
standard estimate for specified services (i.e., 24 hours for out-of-service
conditions).

Description:

        Measures the percentage of out of service trouble reports, involving
specified services, that are cleared within 24 hours of receipt of trouble
reports from CLECs or from retail customers.

•Includes all trouble reports, closed during the reporting period, which involve
a specified service that is out-of-service (i.e., unable to place or receive
calls), subject to exclusions specified below.

•Time measured is from date and time of receipt of trouble ticket to the date
and time trouble is indicated as cleared.



Reporting Period: One month
 
Unit of Measure: Percent


Reporting:   Disaggregation Reporting: Regional level. Individual CLEC   •  
Results for product/services listed in Product Reporting under "MSA Type
Disaggregation" will be reported according to orders involving:        
    OOS24-1A Dispatches (Includes within MSA and outside MSA); and        
    OOS24-1B No dispatches.     •   Results for products/services listed in
Product Reporting under "Zone-type Disaggregation" will be reported according to
installations:             OOS24-1C Interval Zone 1 and Interval Zone 2 areas.

Formula:

        [(Number of Out of Service Trouble Reports closed in the reporting
period that are cleared within 24 hours) (Total Number of Out of Service Trouble
Reports closed in the reporting period)] × 100

Exclusions:

•Trouble reports coded as follows:

–For products measured from MTAS data (products listed for MSA-type
disaggregation), trouble reports coded to disposition codes for: Customer
Action; Non-Telco Plant; Trouble Beyond the Network Interface; No Field Visit
Test OK, No Field Visit Found OK, Field Visit Found OK, and
Miscellaneous—Non-Dispatch, non-Qwest (includes CPE, Customer Instruction,
Carrier, Alternate Provider).

–For products measured from WFA (Workforce Administration) data (products listed
for Zone-type disaggregation) trouble reports coded to trouble codes for No
Trouble Found (NTF), Test O K (TOK), Carrier Action (IEC) and Customer Provided
Equipment (CPE).

•Subsequent trouble reports of any trouble before the original trouble report is
closed.

•Information tickets generated for internal Qwest system/network monitoring
purposes.

•Time delays due to "no access" are excluded from repair time for
products/services listed in Product Reporting under "Zone-type Disaggregation".

•For products measured from MTAS data (products listed for MSA-type
disaggregation), trouble reports involving a "no access" delay.

•Trouble reports on the day of installation before the installation work is
reported by the technician/installer as complete.

•Records involving official company services.

•Records with invalid trouble receipt dates.

•Records with invalid cleared or closed dates.

•Records with invalid product codes.

•Records missing data essential to the calculation of the measurement per the
measure definition.

41

--------------------------------------------------------------------------------







Product Reporting:
MSA-Type—   Performance Targets: •  QPP POTS   Dispatch and
Non-Dispatch        90%
Zone-Type—
 
 
Availability:
 
Notes: Performance can be measured beginning in August 2004 (to be reflected on
September 2004 reporting) or the first full month of QPP service (for the
following month's reporting), whichever is later.    

42

--------------------------------------------------------------------------------



MTTR-1—Mean Time to Restore

--------------------------------------------------------------------------------

Purpose: Evaluates timeliness of repair, focusing how long it takes to restore
services to proper operation.

--------------------------------------------------------------------------------

Description: Measures the average time taken to clear trouble reports. •  
Includes all trouble reports closed during the reporting period, subject to
exclusions specified below. •   Includes customer direct reports,
customer-relayed reports, and test assist reports that result in a trouble
report. •   Time measured is from date and time of receipt to date and time
trouble is cleared.

--------------------------------------------------------------------------------

Reporting Period: One month   Unit of Measure: Hours and Minutes

--------------------------------------------------------------------------------

Reporting:
Individual CLEC   Disaggregation Reporting: Regional level.         •   Results
for product/services listed in Product Reporting under "MSA Type            
Disaggregation" will be reported according to orders involving:            
    MTTR-1A Dispatches (Includes within MSA and outside MSA); and            
    MTTR-1B                        No dispatches.         •   Results for
products/services listed in Product Reporting under "Zone-type            
Disaggregation" will be reported according to installations:         •  
    MTTR-1C Interval Zone 1 and Interval Zone 2 areas.

--------------------------------------------------------------------------------

Formula:             S[(Date & Time Trouble Report Cleared)—(Date & Time Trouble
Report Opened)] ÷ (Total number of Trouble Reports closed in the reporting
period)

--------------------------------------------------------------------------------

Exclusions: •   Trouble reports coded as follows:     —   For products measured
from MTAS data (products listed for MSA-type disaggregation), trouble reports
coded to disposition codes for: Customer Action; Non-Telco Plant; Trouble Beyond
the Network Interface; No Field Visit Test OK, No Field Visit Found OK, Field
Visit Found OK, and Miscellaneous—Non-Dispatch, non-Qwest (includes CPE,
Customer Instruction, Carrier, Alternate Provider).     —   For products
measured from WFA (Workforce Administration) data (products listed for Zone-type
disaggregation) trouble reports coded to trouble codes for No Trouble Found
(NTF), Test O K (TOK), Carrier Action (IEC) and Customer Provided Equipment
(CPE). •   Subsequent trouble reports of any trouble before the original trouble
report is closed. •   Information tickets generated for internal Qwest
system/network monitoring purposes. •   Time delays due to "no access" are
excluded from repair time for products/services listed in Product Reporting
under "Zone-type Disaggregation". •   For products measured from MTAS data
(products listed for MSA-type disaggregation), trouble reports involving a "no
access" delay. •   Trouble reports on the day of installation before the
installation work is reported by the technician/installer as complete. •  
Records involving official company services. •   Records with invalid trouble
receipt dates. •   Records with invalid cleared or closed dates. •   Records
with invalid product codes. •   Records missing data essential to the
calculation of the measurement per the measure definition.

--------------------------------------------------------------------------------

43

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

Product Reporting:   Performance Target:    

--------------------------------------------------------------------------------

MSA-Type—   QPP-POTS (No Dispatch)   5 Hours    

--------------------------------------------------------------------------------

QPP-POTS   QPP-POTS (Dispatched)   14 Hours

--------------------------------------------------------------------------------

Zone-Type—        

--------------------------------------------------------------------------------

•        

--------------------------------------------------------------------------------

Availability:   Notes:    
Performance can be measured beginning in August 2004 (to be reflected on
September 2004 reporting) or the first full month of QPP service (for the
following month's reporting), whichever is later.
 
 
 
 

--------------------------------------------------------------------------------

44

--------------------------------------------------------------------------------



TR-1—Trouble Rate

Purpose:

        Evaluates the overall rate of trouble reports as a percentage of the
total installed base of the service or element.

Description:

        Measures trouble reports by product and compares them to the number of
lines in service.

•Includes all trouble reports closed during the reporting period, subject to
exclusions specified below.

•Includes all applicable trouble reports, including those that are out of
service and those that are only service-affecting.


Reporting Period: One month   Unit of Measure: Percent
Reporting Individual CLEC
 
Disaggregation Reporting: Regional level.

Formula:

        [(Total number of trouble reports closed in the reporting period
involving the specified service grouping) ÷ (Total number of the specified
services that are in service in the reporting period)] × 100

Exclusions:

•Trouble reports coded as follows:

–For products measured from MTAS data (products listed for MSA-type, trouble
reports coded to disposition codes for: Customer Action; Non-Telco Plant;
Trouble Beyond the Network Interface; No Field Visit Test OK, No Field Visit
Found OK, Field Visit Found OK, and Miscellaneous—Non-Dispatch, non-Qwest
(includes CPE, Customer Instruction, Carrier, Alternate Provider).

–For products measured from WFA (Workforce Administration) data (products listed
for Zone-type) trouble reports coded to trouble codes for No Trouble Found
(NTF), Test O K (TOK), Carrier Action (IEC) and Customer Provided Equipment
(CPE).

•Subsequent trouble reports of any trouble before the original trouble report is
closed.

•Information tickets generated for internal Qwest system/network monitoring
purposes.

•Time delays due to "no access" are excluded from repair time for
products/services listed in Product Reporting under "Zone-type".

•For products measured from MTAS data (products listed for MSA-type, trouble
reports involving a "no access" delay.)

•Trouble reports on the day of installation before the installation work is
reported by the technician/installer as complete.

•Records involving official company services.

•Records with invalid trouble receipt dates.

•Records with invalid cleared or closed dates.

•Records with invalid product codes.

•Records missing data essential to the calculation of the measurement per the
measure definition.

45

--------------------------------------------------------------------------------







Product Reporting:   Performance Target:
MSA Type:
 
  •    QPP-POTS   Diagnostic
Zone Type:
 
  •    
Availability:
 
Notes: Performance can be measured beginning in August 2004 (to be reflected on
September 2004 reporting) or the first full month of QPP service (for the
following month's reporting), whichever is later.    

46

--------------------------------------------------------------------------------



 

Qwest Platform Plus™ (QPP™) Rate Sheet - Arizona

 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

109.8

 

Shared Transport Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

109.8.1

 

Mass Market

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1.1

 

QPP™ Residential, Business, and PAL (Per MOU)

 

 

 

$

0.0008236

 

 

 

 

 

 

 

 

 

109.8.1.2

 

QPP™ Centrex, ISDN BRI, and PBX Analog Trunks (Per line/trunk)

 

UGUST

 

$

0.26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11

 

Local Switching Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

109.11.1

 

Mass Market Switching

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1

 

Ports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1

 

Ports, Effective through December 31, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.1

 

Analog Port

 

 

 

$

2.44

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.2

 

Analog Port, Residential end user credit

 

 

 

$

0.00

 

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.1.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

10.38

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.4

 

PBX DID Port

 

 

 

$

3.32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2

 

Ports, Effective January 1, 2005 through December 31, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.1

 

Analog Port

 

 

 

$

5.14

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.14

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.2.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

13.08

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.4

 

PBX DID Port

 

 

 

$

6.02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.1

 

Analog Port

 

 

 

$

6.79

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.46

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.3.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

14.73

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.4

 

PBX DID Port

 

 

 

$

7.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE NOT met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.1

 

Analog Port

 

 

 

$

7.27

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.73

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.4.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

15.21

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.4

 

PBX DID Port

 

 

 

$

8.15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.1

 

Analog Port

 

 

 

$

8.70

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.2

 

Analog Port, Residential end user credit

 

 

 

$

(4.10

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.5.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

16.64

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.4

 

PBX DID Port

 

 

 

$

9.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE NOT
met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.1

 

Analog Port

 

 

 

$

9.40

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.2

 

Analog Port, Residential end user credit

 

 

 

$

(4.56

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.6.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

17.34

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.4

 

PBX DID Port

 

 

 

$

10.28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2

 

Local Switch Usage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.1

 

QPP™ Residential, Business, and PAL (Per MOU)

 

 

 

$

0.00097

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.2

 

QPP™ Centrex, ISDN BRI, and PBX Analog Trunks (Per Line/Trunk)

 

UGUFM

 

$

0.81000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.3

 

Switch Features

 

 

 

 

 

 

 

(2), (3)

 

 

 

 

 

 

 

109.11.1.3.1

 

Account Codes - per system

 

AZ8PS

 

 

 

$

78.60

 

 

 

 

 

 

 

 

 

109.11.1.3.2

 

Attendant Access Line - per station line

 

DZR

 

 

 

$

1.14

 

 

 

 

 

 

 

 

 

109.11.1.3.3

 

Audible Message Waiting

 

MGN, MWW

 

 

 

$

0.99

 

 

 

 

 

 

 

 

 

109.11.1.3.4

 

Authorization Codes - per system

 

AFYPS

 

 

 

$

235.06

 

 

 

 

 

 

 

 

 

109.11.1.3.5

 

Automatic Line

 

ETVPB

 

 

 

$

0.34

 

 

 

 

 

 

 

 

 

109.11.1.3.6

 

Automatic Route Selection - Common Equip. per system

 

F5GPG

 

 

 

$

2,062.41

 

 

 

 

 

 

 

 

 

109.11.1.3.7

 

Call Drop

 

NA-FID

 

 

 

$

0.34

 

 

 

 

 

 

 

 

 

109.11.1.3.8

 

Call Exclusion - Automatic

 

NXB (ISDN)

 

 

 

$

0.99

 

 

 

 

 

 

 

 

 

109.11.1.3.9

 

Call Exclusion - Manual

 

NA-FID (IDSN)

 

 

 

$

0.66

 

 

 

 

 

 

 

 

 

109.11.1.3.10

 

Call Forwarding Don’t Answer - Incoming Only

 

69A

 

 

 

$

37.25

 

 

 

 

 

 

 

 

 

109.11.1.3.11

 

Call Forwarding: Busy Line / Don’t Answer Programmable Svc. Establishment

 

SEPFA

 

 

 

$

15.39

 

 

 

 

 

 

 

 

 

109.11.1.3.12

 

Call Forwarding: Busy Line/Don’t Answer (Expanded)

 

FVJ, FVJHG

 

 

 

$

37.25

 

 

 

 

 

 

 

 

 

109.11.1.3.13

 

Call Forwarding: Don’t Answer

 

69H, EVD, EVDHG

 

 

 

$

37.25

 

 

 

 

 

 

 

 

 

109.11.1.3.14

 

Call Forwarding: Don’t Answer / Call Forward Busy Customer Programmable-Per Line

 

FSW

 

 

 

$

0.99

 

 

 

 

 

 

 

 

 

109.11.1.3.15

 

Call Waiting Indication - per timing state

 

WUT

 

 

 

$

0.99

 

 

 

 

 

 

 

 

 

109.11.1.3.16

 

Centrex Commom Equipment

 

HYE, HYS

 

 

 

$

1,184.89

 

 

 

 

 

 

 

 

 

109.11.1.3.17

 

CLASS - Call Trace, Per Occurrence

 

NO USOC

 

 

 

$

2.35

 

 

 

 

 

 

 

 

 

109.11.1.3.18

 

CLASS - Continuous Redial

 

NSS

 

 

 

$

1.24

 

 

 

 

 

 

 

 

 

109.11.1.3.19

 

CLASS - Last Call Return

 

NSQ

 

 

 

$

1.25

 

 

 

 

 

 

 

 

 

109.11.1.3.20

 

CLASS - Priority Calling

 

NSK

 

 

 

$

1.18

 

 

 

 

 

 

 

 

 

109.11.1.3.21

 

CLASS - Selective Call Forwarding

 

NCE

 

 

 

$

1.24

 

 

 

 

 

 

 

 

 

109.11.1.3.22

 

CLASS - Selective Call Rejection

 

NSY

 

 

 

$

1.18

 

 

 

 

 

 

 

 

 

109.11.1.3.23

 

CMS - Packet Control Capability, per System

 

PTGPS

 

 

 

$

477.21

 

 

 

 

 

 

 

 

 

109.11.1.3.24

 

CMS - System Establishment - Initial Installation

 

MB5XX

 

 

 

$

954.41

 

 

 

 

 

 

 

 

 

109.11.1.3.25

 

CMS - System Establishment - Subsequent Installation

 

CPVWO

 

 

 

$

477.21

 

 

 

 

47

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

109.11.1.3.26

 

Conference Calling - Meet Me

 

MJJPK

 

 

 

$

41.72

 

 

 

 

 

 

 

 

 

109.11.1.3.27

 

Conference Calling - Preset

 

MO9PK

 

 

 

$

41.72

 

 

 

 

 

 

 

 

 

109.11.1.3.28

 

Direct Station Select / Busy Lamp Field per arrangement

 

BUD

 

 

 

$

0.34

 

 

 

 

 

 

 

 

 

109.11.1.3.29

 

Directed Call Pickup with Barge-in

 

6MD

 

 

 

$

19.81

 

 

 

 

 

 

 

 

 

109.11.1.3.30

 

Directed Call Pickup without Barge-in

 

69D

 

 

 

$

19.81

 

 

 

 

 

 

 

 

 

109.11.1.3.31

 

Distinctive Ring/Distinctive Call Waiting

 

RNN

 

 

 

$

39.60

 

 

 

 

 

 

 

 

 

109.11.1.3.32

 

Expensive Route Warning Tone- per system with ARS

 

AQWPS

 

 

 

$

70.64

 

 

 

 

 

 

 

 

 

109.11.1.3.33

 

Facility Restriction Level - per system

 

FRKPS

 

 

 

$

43.46

 

 

 

 

 

 

 

 

 

109.11.1.3.34

 

Group Intercom

 

GCN

 

 

 

$

0.45

 

 

 

 

 

 

 

 

 

109.11.1.3.35

 

Hot Line - per line

 

HLA, HLN

 

 

 

$

0.99

 

 

 

 

 

 

 

 

 

109.11.1.3.36

 

Hunting: Multiposition Hunt Queuing

 

MH5

 

 

 

$

37.90

 

 

 

 

 

 

 

 

 

109.11.1.3.37

 

Hunting: Multiposition with Announcement in Queue

 

MHW

 

 

 

$

37.90

 

 

 

 

 

 

 

 

 

109.11.1.3.38

 

Hunting: Multiposition with Music in Queue

 

MOHPS

 

 

 

$

40.03

 

 

 

 

 

 

 

 

 

109.11.1.3.39

 

ISDN Short Hunt

 

NHGPG

 

 

 

$

1.67

 

 

 

 

 

 

 

 

 

109.11.1.3.40

 

Loudspeaker Paging - per trunk group

 

PTQPG

 

 

 

$

173.41

 

 

 

 

 

 

 

 

 

109.11.1.3.41

 

Make Busy Arrangements - per group

 

A9AEX, P89

 

 

 

$

0.66

 

 

 

 

 

 

 

 

 

109.11.1.3.42

 

Make Busy Arrangements - per line

 

MB1

 

 

 

$

0.66

 

 

 

 

 

 

 

 

 

109.11.1.3.43

 

Message Center - per main station line

 

MFR

 

 

 

$

0.34

 

 

 

 

 

 

 

 

 

109.11.1.3.44

 

Message Waiting Visual

 

MV5

 

 

 

$

0.34

 

 

 

 

 

 

 

 

 

109.11.1.3.45

 

Music On Hold - per system

 

MHHPS

 

 

 

$

22.72

 

 

 

 

 

 

 

 

 

109.11.1.3.46

 

Privacy Release

 

K7KPK

 

 

 

$

0.47

 

 

 

 

 

 

 

 

 

109.11.1.3.47

 

Query Time

 

QT1PK

 

 

 

$

0.34

 

 

 

 

 

 

 

 

 

109.11.1.3.48

 

SMDR-P - Archived Data

 

SR7CX

 

 

 

$

174.16

 

 

 

 

 

 

 

 

 

109.11.1.3.49

 

SMDR-P - Service Establishment Charge, Initial Installation

 

SEPSP, SEPSR

 

 

 

$

333.29

 

 

 

 

 

 

 

 

 

109.11.1.3.50

 

Station Camp-On Service - per main station

 

CPK

 

 

 

$

0.34

 

 

 

 

 

 

 

 

 

109.11.1.3.51

 

Time of Day Control for ARS - per system

 

ATBPS

 

 

 

$

123.60

 

 

 

 

 

 

 

 

 

109.11.1.3.52

 

Time of Day NCOS Update with ARS

 

A4T

 

 

 

$

0.53

 

 

 

 

 

 

 

 

 

109.11.1.3.53

 

Time of Day Routing - per line with ARS

 

ATB

 

 

 

$

0.51

 

 

 

 

 

 

 

 

 

109.11.1.3.54

 

Trunk Verification from Designated Station

 

BVS

 

 

 

$

0.39

 

 

 

 

 

 

 

 

 

109.11.1.3.55

 

UCD in hunt group - per line

 

MHM, H6U, NZT

 

 

 

$

0.66

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4.1

 

Custom Number

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

109.11.1.4.3

 

PBX DID Complex Translations Digits Outpulsed Change Signaling

 

 

 

 

 

$

14.30

 

 

 

 

 

 

 

 

 

109.11.1.4.4

 

PBX DID Block Compromise

 

 

 

 

 

$

25.18

 

 

 

 

 

 

 

 

 

109.11.1.4.5

 

PBX DID Group of 20 Numbers

 

 

 

 

 

$

33.50

 

 

 

 

 

 

 

 

 

109.11.1.4.6

 

PBX DID Reserve Sequential # Block

 

 

 

 

 

$

25.03

 

 

 

 

 

 

 

 

 

109.11.1.4.7

 

PBX DID Reserve Non Sequential TN

 

 

 

 

 

$

23.37

 

 

 

 

 

 

 

 

 

109.11.1.4.8

 

PBX DID NonSequential TN

 

 

 

 

 

$

35.15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.2

 

Subsequent Order Charge

 

NHCUU

 

 

 

$

13.33

 

(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.3

 

Qwest Corporation (QC) IntraLATA Toll, LPIC 5123

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20

 

Miscellaneous Charges

 

 

 

 

 

 

 

(5), (6)

 

 

 

109.20.1

 

Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1

 

Trouble Isolation Charge (TIC)

 

LTESX

 

 

 

See Maintenance of Service, Basic, First Interval

 

 

 

 

 

 

 

109.20.1.2

 

Network Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.2.1.1

 

First Increment

 

HRH11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.1.2.1.2

 

Each Additional Increment

 

HRHA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.2.2.1

 

First Increment

 

HRH12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.1.2.2.2

 

Each Additional Increment

 

HRHA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.2.3.1

 

First Increment

 

HRH13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.1.2.3.2

 

Each Additional Increment

 

HRHA3

 

 

 

Labor - Other

 

 

 

 

 

109.20.2

 

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1

 

Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.1

 

First Increment

 

MVWXX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.2

 

Each Additional Increment

 

MVW1X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.1

 

First Increment

 

MVWOX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.2

 

Each Additional Increment

 

MVW2X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

48

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

 

 

109.20.2.1.3.1

 

First Increment

 

MVWPX

 

 

 

See

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.2

 

Each Additional Increment

 

MVW3X

 

 

 

Maintenance
of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2

 

Optional Testing (Additional Labor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1

 

Basic, First and Each Additional Increment

 

OTNBX

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

109.20.2.2.2

 

Overtime, First and Each Additional Increment

 

OTNOX

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

109.20.2.2.3

 

Premium, First and Each Additional Increment

 

OTNPX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.3

 

Dispatch (Additional Dispatch - No trouble found)

 

VT6DC

 

 

 

See Additional

 

 

 

 

 

 

 

109.20.2.4

 

Dispatch for Maintenance of Service - No Trouble Found

 

VT6DM

 

 

 

Dispatch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5

 

Network Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.1.1

 

First Increment

 

HRH11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.1.2

 

Each Additional Increment

 

HRHA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.2.1

 

First Increment

 

HRH12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.2.2

 

Each Additional Increment

 

HRHA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.3.1

 

First Increment

 

HRH13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.3.2

 

Each Additional Increment

 

HRHA3

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3

 

Design and Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.1

 

Trip Charge - Premises Visit Charge

 

NRTCY

 

 

 

See Additional
Dispatch

 

 

 

 

 

 

 

109.20.3.2

 

Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.1

 

First Increment

 

HRD11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.2

 

Each Additional Increment

 

HRDA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.1

 

First Increment

 

HRD12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.2

 

Each Additional Increment

 

HRDA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.1

 

First Increment

 

HRD13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.2

 

Each Additional Increment

 

HRDA3

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3

 

Date Change

 

 

 

 

 

$

10.22

 

 

 

 

 

 

 

109.20.3.4

 

Design Change

 

 

 

 

 

$

72.79

 

 

 

 

 

 

 

109.20.3.5

 

Expedite Charge

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

109.20.3.6

 

Cancellation Charge

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23

 

Qwest Platform Plus™ (QPP™)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1

 

Conversion Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1.1

 

First Line (Mechanized)

 

URCCU

 

 

 

$

0.28

 

 

 

 

 

 

 

 

 

109.23.1.1.2

 

Each Additional Line (Mechanized)

 

URCCY

 

 

 

$

0.28

 

 

 

 

 

 

 

 

 

109.23.1.1.3

 

Disconnect

 

 

 

 

 

$

0.28

 

 

 

 

 

 

 

 

 

109.23.1.1.4

 

First Line (Manual)

 

URCCV

 

 

 

$

16.00

 

 

 

 

 

 

 

 

 

109.23.1.1.5

 

Each Additional Line (Manual)

 

URCCZ

 

 

 

$

2.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2

 

QPP™ Analog PBX DID Trunks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2.1

 

First Trunk

 

URCCD

 

 

 

$

20.34

 

 

 

 

 

 

 

 

 

109.23.1.2.2

 

Each Additional

 

 

 

 

 

$

3.08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3

 

QPP™ ISDN BRI

 

URCCU

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3.1

 

First

 

 

 

 

 

$

0.28

 

 

 

 

 

 

 

 

 

109.23.1.3.2

 

Each Additional

 

 

 

 

 

$

0.28

 

 

 

 

 

 

 

 

 

109.23.1.3.3

 

Disconnect

 

 

 

 

 

 

 

$

0.28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2

 

Installation Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1.1

 

First Line (Mechanized)

 

NHCRA

 

 

 

$

33.89

 

 

 

 

 

 

 

 

 

109.23.2.1.2

 

Each Additional Line (Mechanized)

 

NHCRC

 

 

 

$

9.72

 

 

 

 

 

 

 

 

 

109.23.2.1.3

 

First Line (Manual)

 

NHCRB

 

 

 

$

50.32

 

 

 

 

 

 

 

 

 

109.23.2.1.4

 

Each Additional Line (Manual)

 

NHCRD

 

 

 

$

11.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.2

 

QPP™ Analog DID PBX Trunks

 

 

 

 

 

$

177.02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.3

 

QPP™ ISDN-BRI

 

 

 

 

 

$

241.28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.3

 

Qwest AIN Features

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

49

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

109.23.4

 

Qwest DSL

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.5

 

Qwest Voice Messaging Services

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112

 

Operational Support Systems

 

 

 

 

 

 

 

 

 

 

 

112.1

 

Develoments and Enhancements, per Local Service Request

 

 

 

 

 

Under Development

 

(7)

 

 

 

112.2

 

Ongoing Maintenance, per Local Service Request

 

 

 

 

 

Under Development

 

(7)

 

 

 

112.3

 

Daily Usage Records File, per Record

 

 

 

No Charge at this time

 

 

 

(7)

 

 

--------------------------------------------------------------------------------

Notes

(1)                                  Monthly Recurring credit applies to QPP™
Residential Services as set forth in Service Exhibit 1 to this Agreement.

 

(2)                                  QPP™ service includes nondiscriminatory
access to all vertical switch features that are loaded in Qwest’s End Office
Switch. See the PCAT for all compatible and available vertical switch features.
Only vertical switch features with Non-Recurring, Recurring, or Per Occurrence
charges are listed. Non-Recurring charges are applicable whenever a feature is
added - whether on new installation, conversion, or change order activity. Those
vertical switch features not listed have a rate of $0 for Monthly Recurring,
Non-Recurring, or Per Occurrence charges.

 

(3)                                  USOCs have been provided in an effort to
ease item description and USOC association with charges. In the event USOCs are
inaccurate or are revised, Qwest reserves the right to correct the Rate Sheet.

 

(4)                                  The Subsequent Order Charge is applicable
on a per order basis when changes are requested to existing service, including
changing a telephone number, initiating or removing Suspension or Service,
denying or restoring service, adding, removing, or changing features, and other
similar requests.

 

(5)                                  QPP™ ISDN BRI and PBX are “Design”.
Remaining QPP™ services are “Non-Design”.

 

(6)                                  All charges and increments shall be the
same as the comparable charges and increments in each state SGAT.

 

(7)                                  Qwest and MCI agree to negotiate a charge
in good faith. The Parties agree that the charges are intended to allow Qwest to
recover its relevant costs and will be an approved charge.  The charge MCI and
Qwest have agreed upon will be binding to all CLECs.

 

(8)                                  Where the service has been deemed to be a
Telecommunications Service, the Discount will be provided pursuant to CLEC’s
ICA. Where the service is not a Telecommunications Service, the discount will be
18%.

 

50

--------------------------------------------------------------------------------


 

Qwest Platform Plus™ (QPP™) Rate Sheet - Colorado

 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

109.8

 

Shared Transport Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

109.8.1

 

Mass Market

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1.1

 

QPP™ Residential, Business, and PAL (Per MOU)

 

 

 

$

0.0011100

 

 

 

 

 

 

 

 

 

109.8.1.2

 

QPP™ Centrex, ISDN BRI, and PBX Analog Trunks (Per line/trunk)

 

UGUST

 

$

0.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11

 

Local Switching Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

109.11.1

 

Mass Market Switching

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1

 

Ports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1

 

Ports, Effective through December 31, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.1

 

Analog Port

 

 

 

$

1.15

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.2

 

Analog Port, Residential end user credit

 

 

 

$

0.00

 

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.1.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

9.92

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.4

 

PBX DID Port

 

 

 

$

54.19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2

 

Ports, Effective January 1, 2005 through December 31, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.1

 

Analog Port

 

 

 

$

3.85

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.2

 

Analog Port, Residential end user credit

 

 

 

$

(0.36

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.2.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

12.62

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.4

 

PBX DID Port

 

 

 

$

56.89

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.1

 

Analog Port

 

 

 

$

5.50

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.51

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.3.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

14.27

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.4

 

PBX DID Port

 

 

 

$

58.54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE NOT met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.1

 

Analog Port

 

 

 

$

5.98

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.68

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.4.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

14.75

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.4

 

PBX DID Port

 

 

 

$

59.02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.1

 

Analog Port

 

 

 

$

7.41

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.2

 

Analog Port, Residential end user credit

 

 

 

$

(3.02

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.5.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

16.18

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.4

 

PBX DID Port

 

 

 

$

60.45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE NOT
met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.1

 

Analog Port

 

 

 

$

8.11

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.2

 

Analog Port, Residential end user credit

 

 

 

$

(3.36

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.6.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

16.88

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.4

 

PBX DID Port

 

 

 

$

61.15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2

 

Local Switch Usage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.1

 

QPP™ Residential, Business, and PAL (Per MOU)

 

 

 

$

0.00161

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.2

 

QPP™ Centrex, ISDN BRI, and PBX Analog Trunks (Per Line/Trunk)

 

UGUFM

 

$

1.35000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.3

 

Switch Features

 

 

 

 

 

 

 

(2), (3)

 

 

 

 

 

 

 

109.11.1.3.1

 

6 Way Calling For Non-Centron Line Ports

 

GVT

 

 

 

$

42.16

 

 

 

 

 

 

 

 

 

109.11.1.3.2

 

Account Codes, Per System

 

AZ8PS

 

 

 

$

80.70

 

 

 

 

 

 

 

 

 

109.11.1.3.3

 

ARS- Common Equipment, Per Group

 

F5GPG

 

 

 

$

2,059.23

 

 

 

 

 

 

 

 

 

109.11.1.3.4

 

ARS- Expensive Route Warning Tone- Per System

 

AQWPS

 

 

 

$

71.61

 

 

 

 

 

 

 

 

 

109.11.1.3.5

 

ARS- Facility Restriction Level, Per System

 

FRKPS

 

 

 

$

66.61

 

 

 

 

 

 

 

 

 

109.11.1.3.6

 

Attendant Access Line, Per Station

 

DZR

 

 

 

$

1.15

 

 

 

 

 

 

 

 

 

109.11.1.3.7

 

Audible Message Waiting

 

MGN, MWW

 

 

 

$

1.00

 

 

 

 

 

 

 

 

 

109.11.1.3.8

 

Authorization Codes, Per System

 

AFYPS

 

 

 

$

236.65

 

 

 

 

 

 

 

 

 

109.11.1.3.9

 

Centrex Common Equipment

 

HYE, HYS

 

 

 

$

1,210.94

 

 

 

 

 

 

 

 

 

109.11.1.3.10

 

CLASS - Call Trace, Per Occurrence

 

NO USOC

 

 

 

$

2.00

 

 

 

 

 

 

 

 

 

109.11.1.3.11

 

CMS- Packet Control Capability, Per System

 

PTGPS

 

 

 

$

482.77

 

 

 

 

 

 

 

 

 

109.11.1.3.12

 

CMS- System Establishment, Initial Installation

 

MB5XX

 

 

 

$

965.53

 

 

 

 

 

 

 

 

 

109.11.1.3.13

 

CMS- System Establishment, Subsequent Installation

 

CPVWO

 

 

 

$

482.77

 

 

 

 

 

 

 

 

 

109.11.1.3.14

 

Conference Calling- Meet Me, Per System

 

MJJPK

 

 

 

$

42.16

 

 

 

 

 

 

 

 

 

109.11.1.3.15

 

Conference Calling- Preset – Per System

 

MO9PK

 

 

 

$

42.16

 

 

 

 

 

 

 

 

 

109.11.1.3.16

 

EBS- Automatic Line, Per Station Line

 

ETVPB

 

 

 

$

1.00

 

 

 

 

 

 

 

 

 

109.11.1.3.17

 

EBS- Dir Sta Sel/Busy Lamp Fld, Per Arrangement

 

BUD

 

 

 

$

1.00

 

 

 

 

 

 

 

 

 

109.11.1.3.18

 

EBS- Message Center, Per Main Station Line, Per Line

 

MFR

 

 

 

$

1.00

 

 

 

 

 

 

 

 

 

109.11.1.3.19

 

EBS- Message Waiting Visual, Per Station Line

 

MLN

 

 

 

$

1.00

 

 

 

 

 

 

 

 

 

109.11.1.3.20

 

EBS- Privacy Release, Per Station Line

 

K7KPK

 

 

 

$

1.38

 

 

 

 

 

 

 

 

 

109.11.1.3.21

 

EBS Query Time, Per Station Line

 

QT1PK

 

 

 

$

1.00

 

 

 

 

 

 

 

 

 

109.11.1.3.22

 

EBS- Station Camp On, Per Main Line, Per Line

 

CPK

 

 

 

$

1.00

 

 

 

 

 

 

 

 

 

109.11.1.3.23

 

Hot Line, Per Line Equipped, Per Line

 

HLN, HLA

 

 

 

$

1.00

 

 

 

 

 

 

 

 

 

109.11.1.3.24

 

Loudspeaker Paging Trunkside, Per Group

 

PTQPG

 

 

 

$

175.38

 

 

 

 

 

 

 

 

 

109.11.1.3.25

 

Message Waiting Visual, Per Line

 

MV5

 

 

 

$

1.00

 

 

 

 

 

 

 

 

 

109.11.1.3.26

 

Multiple Position Hunt Announcement, Per Group

 

MH5

 

 

 

$

72.37

 

 

 

 

 

 

 

 

 

109.11.1.3.27

 

Multiple Position Hunt Queuing, Per Group

 

MHW

 

 

 

$

37.77

 

 

 

 

 

 

 

 

 

109.11.1.3.28

 

Multiple Position Hunt, Per Line

 

MOHPS

 

 

 

$

0.66

 

 

 

 

 

 

 

 

 

109.11.1.3.29

 

Music On Hold, Per System (DMS Only)

 

MHHPS

 

 

 

$

67.62

 

 

 

 

 

 

 

 

 

109.11.1.3.30

 

SMDR-P- Archived Data

 

SR7CX

 

 

 

$

176.19

 

 

 

 

51

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

109.11.1.3.31

 

SMDR-P- Service Establishment Charge, Initial Installation

 

SEPSP, SEPSR

 

 

 

$

337.17

 

 

 

 

 

 

 

 

 

109.11.1.3.32

 

Time of Day Control for ARS, Per System

 

ATBPS

 

 

 

$

124.66

 

 

 

 

 

 

 

 

 

109.11.1.3.33

 

Time of Day NCOS Updated, Per Main Station

 

A4T

 

 

 

$

0.55

 

 

 

 

 

 

 

 

 

109.11.1.3.34

 

Time of Day Routing, Per Line

 

ATBPS

 

 

 

$

1.51

 

 

 

 

 

 

 

 

 

109.11.1.3.35

 

Trunk Verification from Designated Station, Per Line Equipped

 

BVS

 

 

 

$

1.15

 

 

 

 

 

 

 

 

 

109.11.1.3.36

 

UCD- Call Waiting Indication, Per Unique Timing State, Per Timing State

 

WUT

 

 

 

$

1.00

 

 

 

 

 

 

 

 

 

109.11.1.3.37

 

UCD- In Hunt Group, Per Line

 

MHM, H6U, NZT

 

 

 

$

0.66

 

 

 

 

 

 

 

 

 

109.11.1.3.38

 

UCD- Make Busy Arrangements, Per Group

 

A9AEX, P89

 

 

 

$

1.00

 

 

 

 

 

 

 

 

 

109.11.1.3.39

 

UCD- Make Busy Arrangements, Per Line

 

MB1

 

 

 

$

1.00

 

 

 

 

 

 

 

 

 

109.11.1.3.40

 

UCD- With Music after Delay

 

A5M

 

 

 

$

0.66

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4.1

 

Custom Number

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

109.11.1.4.3

 

PBX DID Complex Translations Digits Outpulsed Change Signaling

 

 

 

 

 

$

10.96

 

 

 

 

 

 

 

 

 

109.11.1.4.4

 

PBX DID Complex Translations Signaling Change

 

 

 

 

 

$

24.96

 

 

 

 

 

 

 

 

 

109.11.1.4.5

 

PBX DID Block Compromise

 

 

 

 

 

$

18.83

 

 

 

 

 

 

 

 

 

109.11.1.4.6

 

PBX DID Group of 20 Numbers

 

 

 

 

 

$

25.06

 

 

 

 

 

 

 

 

 

109.11.1.4.7

 

PBX DID Reserve Sequential # Block

 

 

 

 

 

$

18.73

 

 

 

 

 

 

 

 

 

109.11.1.4.8

 

PBX DID Reserve Non Sequential TN

 

 

 

 

 

$

17.48

 

 

 

 

 

 

 

 

 

109.11.1.4.9

 

PBX DID NonSequential TN

 

 

 

 

 

$

26.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.2

 

Subsequent Order Charge

 

NHCUU

 

 

 

$

13.49

 

(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.3

 

Qwest Corporation (QC) IntraLATA Toll, LPIC 5123

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20

 

Miscellaneous Charges

 

 

 

 

 

 

 

(5), (6)

 

 

 

109.20.1

 

Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1

 

Trouble Isolation Charge (TIC)

 

LTESX

 

 

 

See Maintenance of Service, Basic, First Interval

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2

 

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1

 

Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.1

 

First Increment

 

MVWXX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.2

 

Each Additional Increment

 

MVW1X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.1

 

First Increment

 

MVWOX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.2

 

Each Additional Increment

 

MVW2X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.1

 

First Increment

 

MVWPX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.2

 

Each Additional Increment

 

MVW3X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2

 

Optional Testing (Additional Labor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1

 

Basic, First and Each Additional Increment

 

OTNBX

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

109.20.2.2.2

 

Overtime, First and Each Additional Increment

 

OTNOX

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

109.20.2.2.3

 

Premium, First and Each Additional Increment

 

OTNPX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.3

 

Dispatch (Additional Dispatch - No trouble found)

 

VT6DC

 

 

 

See Additional

 

 

 

 

 

 

 

109.20.2.4

 

Dispatch for Maintenance of Service - No Trouble Found

 

VT6DM

 

 

 

Dispatch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3

 

Design and Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.1

 

Trip Charge - Premises Visit Charge

 

NRTCY

 

 

 

See Additional
Dispatch

 

 

 

 

 

 

 

109.20.3.2

 

Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.1

 

First Increment

 

HRD11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.2

 

Each Additional Increment

 

HRDA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.1

 

First Increment

 

HRD12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.2

 

Each Additional Increment

 

HRDA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.1

 

First Increment

 

HRD13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.2

 

Each Additional Increment

 

HRDA3

 

 

 

Labor - Other

 

 

 

 

 

 

 

109.20.3.3

 

Network Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.1.1

 

First Increment

 

HRH11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.1.2

 

Each Additional Increment

 

HRHA1

 

 

 

Labor - Other

 

 

 

 

52

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

109.20.3.3.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.2.1

 

First Increment

 

HRH12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.2.2

 

Each Additional Increment

 

HRHA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.3.1

 

First Increment

 

HRH13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.3.2

 

Each Additional Increment

 

HRHA3

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.4

 

Date Change

 

 

 

 

 

$

10.38

 

 

 

 

 

 

 

109.20.3.5

 

Design Change

 

 

 

 

 

$

73.93

 

 

 

 

 

 

 

109.20.3.6

 

Expedite Charge

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

109.20.3.7

 

Cancellation Charge

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23

 

Qwest Platform Plus™ (QPP™)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1

 

Conversion Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1.1

 

First Line (Mechanized)

 

URCCU

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.23.1.1.2

 

Each Additional Line (Mechanized)

 

URCCY

 

 

 

$

0.14

 

 

 

 

 

 

 

 

 

109.23.1.1.3

 

First Line (Manual)

 

URCCV

 

 

 

$

12.19

 

 

 

 

 

 

 

 

 

109.23.1.1.4

 

Each Additional Line (Manual)

 

URCCZ

 

 

 

$

2.03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2

 

QPP™ PBX DID Trunks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2.1

 

First Trunk

 

URCCD

 

 

 

$

15.49

 

 

 

 

 

 

 

 

 

109.23.1.2.2

 

Each Additional

 

 

 

 

 

$

2.34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3

 

QPP™ ISDN BRI

 

URCCU

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3.1

 

First

 

 

 

 

 

$

11.34

 

 

 

 

 

 

 

 

 

109.23.1.3.2

 

Each Additional

 

 

 

 

 

$

2.34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2

 

Installation Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1.1

 

First Line (Mechanized)

 

NHCRA

 

 

 

$

41.57

 

 

 

 

 

 

 

 

 

109.23.2.1.2

 

Each Additional Line (Mechanized)

 

NHCRC

 

 

 

$

11.93

 

 

 

 

 

 

 

 

 

109.23.2.1.3

 

First Line (Manual)

 

NHCRB

 

 

 

$

61.71

 

 

 

 

 

 

 

 

 

109.23.2.1.4

 

Each Additional Line (Manual)

 

NHCRD

 

 

 

$

13.86

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.2

 

QPP™ Analog DID PBX Trunks

 

 

 

 

 

$

132.41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.3

 

QPP™ ISDN-BRI

 

 

 

 

 

$

180.49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.3

 

Qwest AIN Features

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.4

 

Qwest DSL

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.5

 

Qwest Voice Messaging Services

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112

 

Operational Support Systems

 

 

 

 

 

 

 

 

 

 

 

112.1

 

Develoments and Enhancements, per Local Service Request

 

 

 

 

 

Under Development

 

(7)

 

 

 

112.2

 

Ongoing Maintenance, per Local Service Request

 

 

 

 

 

Under Development

 

(7)

 

 

 

112.3

 

Daily Usage Records File, per Record

 

 

 

$

0.000886

 

 

 

(7)

 

 

--------------------------------------------------------------------------------

Notes

(1)                                  Monthly Recurring credit applies to QPP™
Residential Services as set forth in Service Exhibit 1 to this Agreement.

 

(2)                                  QPP™ service includes nondiscriminatory
access to all vertical switch features that are loaded in Qwest’s End Office
Switch. See the PCAT for all compatible and available vertical switch features.
Only vertical switch features with Non-Recurring, Recurring, or Per Occurrence
charges are listed. Non-Recurring charges are applicable whenever a feature is
added - whether on new installation, conversion, or change order activity. Those
vertical switch features not listed have a rate of $0 for Monthly Recurring,
Non-Recurring, or Per Occurrence charges.

 

(3)                                  USOCs have been provided in an effort to
ease item description and USOC association with charges. In the event USOCs are
inaccurate or are revised, Qwest reserves the right to correct the Rate Sheet.

 

(4)                                  The Subsequent Order Charge is applicable
on a per order basis when changes are requested to existing service, including
changing a telephone number, initiating or removing Suspension or Service,
denying or restoring service, adding, removing, or changing features, and other
similar requests.

 

(5)                                  QPP™ ISDN BRI and PBX are “Design”.
Remaining QPP™ services are “Non-Design”.

 

(6)                                  All charges and increments shall be the
same as the comparable charges and increments in each state SGAT.

 

(7)                                  Qwest and MCI agree to negotiate a charge
in good faith. The Parties agree that the charges are intended to allow Qwest to
recover its relevant costs and will be an approved charge.

 

53

--------------------------------------------------------------------------------


 

The charge MCI and Qwest have agreed upon will be binding to all CLECs.

 

(8)                                  Where the service has been deemed to be a
Telecommunications Service, the Discount will be provided pursuant to CLEC’s
ICA. Where the service is not a Telecommunications Service, the discount will be
18%.

 

54

--------------------------------------------------------------------------------

 

Qwest Platform Plus™ (QPP™) Rate Sheet - Iowa

 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

109.8

 

Shared Transport Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

109.8.1

 

Mass Market

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1.1

 

QPP™ Residential, Business, and PAL (Per MOU)

 

 

 

$

0.0011100

 

 

 

 

 

 

 

 

 

109.8.1.2

 

QPP™ Centrex, ISDN BRI, and PBX Analog Trunks (Per line/trunk)

 

UGUST

 

$

0.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11

 

Local Switching Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

109.11.1

 

Mass Market Switching

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1

 

Ports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1

 

Ports, Effective through December 31, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.1

 

Analog Port

 

 

 

$

1.15

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.2

 

Analog Port, Residential end user credit

 

 

 

$

0.00

 

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.1.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

14.37

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.4

 

PBX DID Port

 

 

 

$

2.76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2

 

Ports, Effective January 1, 2005 through December 31, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.1

 

Analog Port

 

 

 

$

3.85

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.53

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.2.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

17.07

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.4

 

PBX DID Port

 

 

 

$

5.46

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.1

 

Analog Port

 

 

 

$

4.88

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.31

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.3.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

18.10

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.4

 

PBX DID Port

 

 

 

$

6.49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE NOT met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.1

 

Analog Port

 

 

 

$

5.29

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.57

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.4.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

18.51

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.4

 

PBX DID Port

 

 

 

$

6.90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.1

 

Analog Port

 

 

 

$

6.17

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.2

 

Analog Port, Residential end user credit

 

 

 

$

(3.40

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.5.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

19.39

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.4

 

PBX DID Port

 

 

 

$

7.78

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE NOT
met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.1

 

Analog Port

 

 

 

$

6.73

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.2

 

Analog Port, Residential end user credit

 

 

 

$

(3.78

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.6.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

19.95

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.4

 

PBX DID Port

 

 

 

$

8.34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2

 

Local Switch Usage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.1

 

QPP™ Residential, Business, and PAL (Per MOU)

 

 

 

$

0.001558

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.2

 

QPP™ Centrex, ISDN BRI, and PBX Analog Trunks (Per Line/Trunk)

 

UGUFM

 

$

1.31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.3

 

Switch Features

 

 

 

 

 

 

 

 

 

(2), (3)

 

 

 

 

 

 

 

109.11.1.3.1

 

Account Codes - per System

 

AZ8PS

 

 

 

$

81.95

 

 

 

 

 

 

 

 

 

109.11.1.3.2

 

Attendant Access Line, per Station Line

 

DZR

 

 

 

$

1.18

 

 

 

 

 

 

 

 

 

109.11.1.3.3

 

Audible Message Waiting

 

MGN, MWW

 

 

 

$

1.04

 

 

 

 

 

 

 

 

 

109.11.1.3.4

 

Authorization Codes, per System

 

AFYPS

 

 

 

$

245.09

 

 

 

 

 

 

 

 

 

109.11.1.3.5

 

Auto Callback

 

RGE

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.6

 

Automatic Line

 

ETVPB

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.7

 

Automatic Route Selection - Common Equipment, per System

 

F5GPG

 

 

 

$

2,150.42

 

 

 

 

 

 

 

 

 

109.11.1.3.8

 

Call Drop

 

NA - FID ONLY

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.9

 

Call Exclusion - Automatic

 

NXB (ISDN)

 

 

 

$

1.04

 

 

 

 

 

 

 

 

 

109.11.1.3.10

 

Call Exclusion - Manual

 

NA-FID (IDSN)

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.11.1.3.11

 

Call Forwarding Busy Line

 

69J, 69JHG, EVO, EVOHG, EVB, EVBHG

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.12

 

Call Forwarding Busy Line - Incoming Only

 

69B1X

 

 

 

$

38.84

 

 

 

 

 

 

 

 

 

109.11.1.3.13

 

Call Forwarding Don’t Answer

 

69H, 69HHG, EVD, EVDHG

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.14

 

Call Forwarding Don’t Answer / Call Forwarding Busy Customer Programmable- Per
Line

 

FSW

 

 

 

$

1.04

 

 

 

 

 

 

 

 

 

109.11.1.3.15

 

Call Forwarding Don’t Answer Incoming Only

 

69A

 

 

 

$

38.84

 

 

 

 

 

 

 

 

 

109.11.1.3.16

 

Call Forwarding Variable

 

ESM, CV9

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.17

 

Call Forwarding: Busy Line / Don’t Answer (Expanded)

 

FVJ, FVJHG

 

 

 

$

38.84

 

 

 

 

55

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

109.11.1.3.18

 

Call Forwarding: Busy Line / Don’t Answer Programmable Service Establishment

 

SEPFA

 

 

 

$

16.04

 

 

 

 

 

 

 

 

 

109.11.1.3.19

 

Call Hold

 

6APPK

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.20

 

Call Park (Store & Retrieve)

 

C4Z

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.21

 

Call Pickup

 

E3PPK, NZHPN

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.22

 

Call Waiting / Cancel Call Waiting

 

ESX

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.23

 

Call Waiting Indication, per Timing State

 

WUT

 

 

 

$

1.04

 

 

 

 

 

 

 

 

 

109.11.1.3.24

 

CLASS – Anonymous Call Rejection

 

AYK

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.25

 

CLASS – Call Trace, Per Occurrence

 

NO USOC

 

 

 

$

2.43

 

 

 

 

 

 

 

 

 

109.11.1.3.26

 

CLASS – Call Waiting ID

 

NWT

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.27

 

CLASS – Calling Name & Number

 

NNK

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.28

 

CLASS – Calling Number Delivery

 

NSD

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.29

 

CLASS – Calling Number Delivery –Blocking

 

NKM, NKS

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.30

 

CLASS – Continuous Redial

 

NSS

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.31

 

CLASS – Last Call Return

 

NSQ

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.32

 

CLASS – Priority Calling

 

NSK

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.33

 

CLASS – Selective Call Forwarding

 

NCE

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.34

 

CLASS – Selective Call Rejection

 

NSY

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.35

 

CMS - Packet Control Capability, per System

 

PTGPS

 

 

 

$

497.57

 

 

 

 

 

 

 

 

 

109.11.1.3.36

 

CMS - System Establishment- Initial Installation

 

MB5XX

 

 

 

$

995.14

 

 

 

 

 

 

 

 

 

109.11.1.3.37

 

CMS - System Establishment- Subsequent Installation

 

CPVWO

 

 

 

$

497.57

 

 

 

 

 

 

 

 

 

109.11.1.3.38

 

Conference Calling - Meet Me

 

MJJPK

 

 

 

$

43.50

 

 

 

 

 

 

 

 

 

109.11.1.3.39

 

Conference Calling - Preset

 

MO9PK

 

 

 

$

43.50

 

 

 

 

 

 

 

 

 

109.11.1.3.40

 

Data Call Protection (DMS 100)

 

D7N

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.41

 

Direct Station Select / Busy Lamp Field per Arrangement

 

BUD

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.42

 

Directed Call Pickup with Barge-in

 

6MD

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.43

 

Directed Call Pickup without Barge-in

 

69D

 

 

 

$

20.65

 

 

 

 

 

 

 

 

 

109.11.1.3.44

 

Distinctive Ring/Distinctive Call Waiting

 

RNN

 

 

 

$

41.29

 

 

 

 

 

 

 

 

 

109.11.1.3.45

 

Distinctive Ringing

 

DHA, RGG++

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.46

 

Establish Centrex Common Block , per CLEC, per CO

 

HYE, HYS

 

 

 

$

324.21

 

 

 

 

 

 

 

 

 

109.11.1.3.47

 

Expensive Route Warning Tone, per System

 

AQWPS

 

 

 

$

73.66

 

 

 

 

 

 

 

 

 

109.11.1.3.48

 

Facility Restriction Level, per System

 

FRKPS

 

 

 

$

45.31

 

 

 

 

 

 

 

 

 

109.11.1.3.49

 

Group Intercom

 

GCN

 

 

 

$

0.47

 

 

 

 

 

 

 

 

 

109.11.1.3.50

 

Hot Line, per Line

 

HLN, HLA

 

 

 

$

1.04

 

 

 

 

 

 

 

 

 

109.11.1.3.51

 

Hunting: Multiposition Hunt Queuing

 

MH5

 

 

 

$

39.52

 

 

 

 

 

 

 

 

 

109.11.1.3.52

 

Hunting: Multiposition with Announcement in Queue

 

MHW

 

 

 

$

39.52

 

 

 

 

 

 

 

 

 

109.11.1.3.53

 

Hunting: Multiposition with Music in Queue

 

MOHPS

 

 

 

$

41.73

 

 

 

 

 

 

 

 

 

109.11.1.3.54

 

ISDN Short Hunt

 

NHGPG

 

 

 

$

1.74

 

 

 

 

 

 

 

 

 

109.11.1.3.55

 

Loudspeaker Paging, per Trunk Group

 

PTQPG

 

 

 

$

180.81

 

 

 

 

 

 

 

 

 

109.11.1.3.56

 

Make Busy Arrangements, per Group

 

A9AEX, P89

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.11.1.3.57

 

Make Busy Arrangements, per Line

 

MB1

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.11.1.3.58

 

Message Center, per Main Station Line

 

MFR

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.59

 

Message Waiting Indication A/V

 

M1W

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.60

 

Message Waiting Visual

 

MV5

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.61

 

Music On Hold, per System

 

MHHPS

 

 

 

$

23.69

 

 

 

 

 

 

 

 

 

109.11.1.3.62

 

Privacy Release

 

K7KPK

 

 

 

$

0.49

 

 

 

 

 

 

 

 

 

109.11.1.3.63

 

Query Time

 

QT1PK

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.64

 

SMDR-P - Archived Data

 

SR7CX

 

 

 

$

181.59

 

 

 

 

 

 

 

 

 

109.11.1.3.65

 

SMDR-P - Service Establishment Charge, Initial Installation

 

SEPSP, SEPSR

 

 

 

$

347.51

 

 

 

 

 

 

 

 

 

109.11.1.3.66

 

Speed Call Long – Customer Changeable

 

EVH, GVV, GV2

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.67

 

Station Camp-On Service, per Main Station

 

CPK

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.68

 

Station Dial Conferencing (6-way)

 

GVT

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.69

 

Three Way Calling

 

ESC

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.70

 

Time of Day Control for ARS, per System

 

ATBPS

 

 

 

$

128.87

 

 

 

 

 

 

 

 

 

109.11.1.3.71

 

Time of Day NCOS Update

 

A4T

 

 

 

$

0.55

 

 

 

 

 

 

 

 

 

109.11.1.3.72

 

Time of Day Routing, per Line

 

ATB

 

 

 

$

0.53

 

 

 

 

 

 

 

 

 

109.11.1.3.73

 

Trunk Answer Any Station

 

NTU

 

 

 

$

8.52

 

 

 

 

 

 

 

 

 

109.11.1.3.74

 

Trunk Verification from Designated Station

 

BVS

 

 

 

$

0.40

 

 

 

 

 

 

 

 

 

109.11.1.3.75

 

UCD in Hunt Group, per Line

 

MHM, H6U, NZT

 

 

 

$

0.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4.1

 

Custom Number

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

109.11.1.4.3

 

PBX DID Complex Translations Digits Outpulsed Change Signaling

 

 

 

 

 

$

14.71

 

 

 

 

 

 

 

 

 

109.11.1.4.4

 

PBX DID Complex Translations Signaling Change

 

 

 

 

 

$

34.33

 

 

 

 

 

 

 

 

 

109.11.1.4.5

 

PBX DID Block Compromise

 

 

 

 

 

$

25.90

 

 

 

 

 

 

 

 

 

109.11.1.4.6

 

PBX DID Group of 20 Numbers

 

 

 

 

 

$

34.47

 

 

 

 

 

 

 

 

 

109.11.1.4.7

 

PBX DID Reserve Sequential # Block

 

 

 

 

 

$

25.75

 

 

 

 

 

 

 

 

 

109.11.1.4.8

 

PBX UNE-P DID Reserve Nonsequential Telephone Numbers

 

 

 

 

 

$

24.04

 

 

 

 

 

 

 

 

 

109.11.1.4.9

 

PBX DID Nonsequential Telephone Numbers

 

 

 

 

 

$

36.16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.2

 

Subsequent Order Charge

 

NHCUU

 

 

 

$

13.90

 

(4)

 

 

56

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

109.11.3

 

Qwest Corporation (QC) IntraLATA Toll, LPIC 5123

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20

 

Miscellaneous Charges

 

 

 

 

 

 

 

(5), (6)

 

 

 

109.20.1

 

Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1

 

Trouble Isolation Charge (TIC)

 

LTESX

 

 

 

See Maintenance of Service, Basic, First Interval

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2

 

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1

 

Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.1

 

First Increment

 

MVWXX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.2

 

Each Additional Increment

 

MVW1X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.1

 

First Increment

 

MVWOX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.2

 

Each Additional Increment

 

MVW2X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.1

 

First Increment

 

MVWPX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.2

 

Each Additional Increment

 

MVW3X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2

 

Optional Testing (Additional Labor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1

 

Basic, First and Each Additional Increment

 

OTNBX

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

109.20.2.2.2

 

Overtime, First and Each Additional Increment

 

OTNOX

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

109.20.2.2.3

 

Premium, First and Each Additional Increment

 

OTNPX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.3

 

Dispatch (Additional Dispatch - No trouble found)

 

VT6DC

 

 

 

See Additional

 

 

 

 

 

 

 

109.20.2.4

 

Dispatch for Maintenance of Service - No Trouble Found

 

VT6DM

 

 

 

Dispatch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3

 

Design and Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.1

 

Trip Charge - Premises Visit Charge

 

No USOC

 

 

 

See Additional
Dispatch

 

 

 

 

 

 

 

109.20.3.2

 

Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.1

 

First Increment

 

HRD11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.2

 

Each Additional Increment

 

HRDA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.1

 

First Increment

 

HRD12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.2

 

Each Additional Increment

 

HRDA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.1

 

First Increment

 

HRD13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.2

 

Each Additional Increment

 

HRDA3

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3

 

Date Change

 

 

 

 

 

$

10.66

 

 

 

 

 

 

 

109.20.3.4

 

Design Change

 

 

 

 

 

$

75.90

 

 

 

 

 

 

 

109.20.3.5

 

Expedite Charge

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

109.20.3.6

 

Cancellation Charge

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23

 

Qwest Platform Plus™ (QPP™)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1

 

Conversion Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1.1

 

First Line (Mechanized)

 

URCCU

 

 

 

$

0.69

 

 

 

 

 

 

 

 

 

109.23.1.1.2

 

Each Additional Line (Mechanized)

 

URCCY

 

 

 

$

0.14

 

 

 

 

 

 

 

 

 

109.23.1.1.3

 

First Line (Manual)

 

URCCV

 

 

 

$

16.68

 

 

 

 

 

 

 

 

 

109.23.1.1.4

 

Each Additional Line (Manual)

 

URCCZ

 

 

 

$

2.78

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2

 

QPP™ PBX DID Trunks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2.1

 

First Trunk

 

URCCD

 

 

 

$

21.20

 

 

 

 

 

 

 

 

 

109.23.1.2.2

 

Each Additional

 

 

 

 

 

$

3.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3

 

QPP™ ISDN BRI

 

URCCU

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3.1

 

First

 

 

 

 

 

$

15.52

 

 

 

 

 

 

 

 

 

109.23.1.3.2

 

Each Additional

 

 

 

 

 

$

3.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2

 

Installation Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1.1

 

First Line (Mechanized)

 

NHCRA

 

 

 

$

56.90

 

 

 

 

 

 

 

 

 

109.23.2.1.2

 

Each Additional Line (Mechanized)

 

NHCRC

 

 

 

$

16.33

 

 

 

 

 

 

 

 

 

109.23.2.1.3

 

First Line (Manual)

 

NHCRB

 

 

 

$

84.47

 

 

 

 

 

 

 

 

 

109.23.2.1.4

 

Each Additional Line (Manual)

 

NHCRD

 

 

 

$

18.97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.2

 

QPP™ Analog DID PBX Trunks

 

 

 

 

 

$

182.10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.3

 

QPP™ ISDN-BRI

 

 

 

 

 

$

248.21

 

 

 

 

57

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

109.23.3

 

Qwest AIN Features

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.4

 

Qwest DSL

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.5

 

Qwest Voice Messaging Services

 

 

 

See Applicable
Qwest Retail Tariff, Catalog or Price List less Discount

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112

 

Operational Support Systems

 

 

 

 

 

 

 

 

 

 

 

112.1

 

Develoments and Enhancements, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

112.2

 

Ongoing Maintenance, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

112.3

 

Daily Usage Records File, per Record

 

 

 

$

0.000948

 

 

 

(7)

 

 

--------------------------------------------------------------------------------

Notes

(1)                                 Monthly Recurring credit applies to QPP™
Residential Services as set forth in Service Exhibit 1 to this Agreement.

 

(2)                                 QPP™ service includes nondiscriminatory
access to all vertical switch features that are loaded in Qwest’s End Office
Switch. See the PCAT for all compatible and available vertical switch features.
Only vertical switch features with Non-Recurring, Recurring, or Per Occurrence
charges are listed. Non-Recurring charges are applicable whenever a feature is
added - whether on new installation, conversion, or change order activity. Those
vertical switch features not listed have a rate of $0 for Monthly Recurring,
Non-Recurring, or Per Occurrence charges.

 

(3)                                  USOCs have been provided in an effort to
ease item description and USOC association with charges. In the event USOCs are
inaccurate or are revised, Qwest reserves the right to correct the Rate Sheet.

 

(4)                                 The Subsequent Order Charge is applicable on
a per order basis when changes are requested to existing service, including
changing a telephone number, initiating or removing Suspension or Service,
denying or restoring service, adding, removing, or changing features, and other
similar requests.

 

(5)                                 QPP™ ISDN BRI and PBX are “Design”.
Remaining QPP™ services are “Non-Design”.

 

(6)                                 All charges and increments shall be the same
as the comparable charges and increments in each state SGAT.

 

(7)                                 Qwest and MCI agree to negotiate a charge in
good faith. The Parties agree that the charges are intended to allow Qwest to
recover its relevant costs and will be an approved charge.   The charge MCI and
Qwest have agreed upon will be binding to all CLECs.

 

(8)                                 Where the service has been deemed to be a
Telecommunications Service, the Discount will be provided pursuant to CLEC’s
ICA. Where the service is not a Telecommunications Service, the discount will be
18%.

 

58

--------------------------------------------------------------------------------


 

Qwest Platform Plus™ (QPP™) Rate Sheet - Idaho

 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

109.8

 

Shared Transport Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1

 

Mass Market

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1.1

 

QPP™ Residential, Business, and PAL in ID-S (Per MOU)

 

 

 

$

0.0011100

 

 

 

 

 

 

 

 

 

109.8.1.2

 

QPP™ Centrex, ISDN BRI, PAL in ID-N, and PBX Analog Trunks (Per line/trunk)

 

UGUST

 

$

0.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11

 

Local Switching Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1

 

Mass Market Switching

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1

 

Ports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1

 

Ports, Effective through December 31, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.1

 

Analog Port

 

 

 

$

1.34

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.2

 

Analog Port, Residential end user credit

 

 

 

$

0.00

 

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.1.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

12.53

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.4

 

PBX DID Port

 

 

 

$

2.43

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2

 

Ports, Effective January 1, 2005 through December 31, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.1

 

Analog Port

 

 

 

$

4.04

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.53

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.2.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

15.23

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.4

 

PBX DID Port

 

 

 

$

5.13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.1

 

Analog Port

 

 

 

$

4.75

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.99

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.3.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

15.94

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.4

 

PBX DID Port

 

 

 

$

5.84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE NOT met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.1

 

Analog Port

 

 

 

$

5.13

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.22

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.4.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

16.32

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.4

 

PBX DID Port

 

 

 

$

6.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.1

 

Analog Port

 

 

 

$

5.72

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.76

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.5.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

16.91

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.4

 

PBX DID Port

 

 

 

$

6.81

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE NOT
met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.1

 

Analog Port

 

 

 

$

6.21

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.2

 

Analog Port, Residential end user credit

 

 

 

$

(3.07

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.6.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

17.40

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.4

 

PBX DID Port

 

 

 

$

7.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2

 

Local Switch Usage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.1

 

QPP™ Residential, Business, and PAL in ID-S (Per MOU)

 

 

 

$

0.001343

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.2

 

QPP™ Centrex, ISDN BRI, PAL in ID-N, and PBX Analog Trunks (Per Line/Trunk)

 

UGUFM

 

$

1.13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.3

 

Switch Features

 

 

 

 

 

 

 

 

 

(2), (3)

 

 

 

 

 

 

 

109.11.1.3.1

 

Account Codes - per System

 

AZ8PS

 

 

 

$

77.41

 

 

 

 

 

 

 

 

 

109.11.1.3.2

 

Attendant Access Line, per Station Line

 

DZR

 

 

 

$

1.12

 

 

 

 

 

 

 

 

 

109.11.1.3.3

 

Audible Message Waiting

 

MGN, MWW

 

 

 

$

0.98

 

 

 

 

 

 

 

 

 

109.11.1.3.4

 

Authorization Codes,- per System

 

AFYPS

 

 

 

$

231.08

 

 

 

 

 

 

 

 

 

109.11.1.3.5

 

Automatic Line

 

ETVPB

 

 

 

$

0.33

 

 

 

 

 

 

 

 

 

109.11.1.3.6

 

Automatic Route Selection - Common Equipment, per System

 

F5GPG

 

 

 

$

2,015.21

 

 

 

 

 

 

 

 

 

109.11.1.3.7

 

Call Drop

 

 

 

FID ONLY

 

 

 

$

0.23

 

 

 

 

 

 

 

 

 

109.11.1.3.8

 

Call Exclusion - Automatic

 

NXB (ISDN)

 

 

 

$

0.70

 

 

 

 

 

 

 

 

 

109.11.1.3.9

 

Call Exclusion - Manual

 

NA-FID (IDSN)

 

 

 

$

0.46

 

 

 

 

 

 

 

 

 

109.11.1.3.10

 

Call Forwarding Busy Line - Incoming Only

 

69B1X

 

 

 

$

20.63

 

 

 

 

 

 

 

 

 

109.11.1.3.11

 

Call Forwarding Don’t Answer Incoming Only

 

69A

 

 

 

$

20.63

 

 

 

 

 

 

 

 

 

109.11.1.3.12

 

Call Forwarding: Busy Line / Don’t Answer Programmable Service Establishment

 

SEPFA

 

 

 

$

11.27

 

 

 

 

 

 

 

 

 

109.11.1.3.13

 

Call Forwarding: Don’t Answer / Call Forwarding Busy Customer Programmable, per
Line

 

FSW

 

 

 

$

0.62

 

 

 

 

 

 

 

 

 

109.11.1.3.14

 

Call Waiting Indication,- per Timing State

 

WUT

 

 

 

$

0.70

 

 

 

 

 

 

 

 

 

109.11.1.3.15

 

Centrex Common Equipment

 

HYE, HYS

 

 

 

$

1,370.25

 

 

 

 

 

 

 

 

 

109.11.1.3.16

 

CLASS - Call Trace, Per Occurrence

 

NO USOC

 

 

 

$

1.43

 

 

 

 

 

 

 

 

 

109.11.1.3.17

 

CLASS - Continuous Redial

 

NSS

 

 

 

$

1.28

 

 

 

 

 

 

 

 

 

109.11.1.3.18

 

CLASS - Last Call Return

 

NSQ

 

 

 

$

1.29

 

 

 

 

 

 

 

 

 

109.11.1.3.19

 

CLASS - Priority Calling

 

NSK

 

 

 

$

1.21

 

 

 

 

 

 

 

 

 

109.11.1.3.20

 

CLASS - Selective Call Forwarding

 

NCE

 

 

 

$

1.28

 

 

 

 

 

 

 

 

 

109.11.1.3.21

 

CLASS - Selective Call Rejection

 

FKQPN, NSY

 

 

 

$

1.21

 

 

 

 

 

 

 

 

 

109.11.1.3.22

 

Direct Station Selection / Busy Lamp Field, per Arrangement

 

BUD

 

 

 

$

0.24

 

 

 

 

 

 

 

 

 

109.11.1.3.23

 

Directed Call Pickup with Barge-in

 

6MD

 

 

 

$

13.01

 

 

 

 

 

 

 

 

 

109.11.1.3.24

 

Directed Call Pickup without Barge-in

 

69D

 

 

 

$

13.87

 

 

 

 

 

 

 

 

 

109.11.1.3.25

 

Distinctive Ring/Distinctive Call Waiting

 

RNN

 

 

 

$

27.74

 

 

 

 

59

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

109.11.1.3.26

 

Expensive Route Warning Tone, per System

 

AQWPS

 

 

 

$

49.48

 

 

 

 

 

 

 

 

 

109.11.1.3.27

 

Group Intercom

 

GCN

 

 

 

$

0.31

 

 

 

 

 

 

 

 

 

109.11.1.3.28

 

Hot Line, per Line

 

HLN, HLA

 

 

 

$

1.05

 

 

 

 

 

 

 

 

 

109.11.1.3.29

 

Hunting: Multiposition Hunt Queuing

 

MH5

 

 

 

$

29.25

 

 

 

 

 

 

 

 

 

109.11.1.3.30

 

Hunting: Multiposition with Announcement in Queue

 

MHW

 

 

 

$

31.72

 

 

 

 

 

 

 

 

 

109.11.1.3.31

 

Hunting: Multiposition with Music in Queue

 

MOHPS

 

 

 

$

28.04

 

 

 

 

 

 

 

 

 

109.11.1.3.32

 

ISDN Short Hunt

 

NHGPG, NHGPN

 

 

 

$

1.17

 

 

 

 

 

 

 

 

 

109.11.1.3.33

 

Loudspeaker Paging, per Trunk Group

 

PTQPG

 

 

 

$

183.60

 

 

 

 

 

 

 

 

 

109.11.1.3.34

 

Make Busy Arrangements, per Group

 

A9AEX, P89

 

 

 

$

0.53

 

 

 

 

 

 

 

 

 

109.11.1.3.35

 

Make Busy Arrangements, per Line

 

MB1

 

 

 

$

0.53

 

 

 

 

 

 

 

 

 

109.11.1.3.36

 

Message Center, per Main Station Line

 

MFR

 

 

 

$

0.31

 

 

 

 

 

 

 

 

 

109.11.1.3.37

 

Message Waiting Visual

 

MV5

 

 

 

$

0.31

 

 

 

 

 

 

 

 

 

109.11.1.3.38

 

Music On Hold, per System

 

MHHPS

 

 

 

$

20.75

 

 

 

 

 

 

 

 

 

109.11.1.3.39

 

Privacy Release

 

K7KPK

 

 

 

$

0.42

 

 

 

 

 

 

 

 

 

109.11.1.3.40

 

Query Time

 

QT1PK

 

 

 

$

0.31

 

 

 

 

 

 

 

 

 

109.11.1.3.41

 

SMDR-P - Archived Data

 

SR7CX

 

 

 

$

170.75

 

 

 

 

 

 

 

 

 

109.11.1.3.42

 

SMDR-P - Service Establishment Charge, Initial Installation

 

SEPSP, SEPSR

 

 

 

$

323.33

 

 

 

 

 

 

 

 

 

109.11.1.3.43

 

Station Camp-On Service, per Main Station

 

CPK

 

 

 

$

0.31

 

 

 

 

 

 

 

 

 

109.11.1.3.44

 

Time of Day Control for ARS, per System

 

ATBPS

 

 

 

$

95.48

 

 

 

 

 

 

 

 

 

109.11.1.3.45

 

Time of Day NCOS Update

 

A4T

 

 

 

$

0.41

 

 

 

 

 

 

 

 

 

109.11.1.3.46

 

Time of Day Routing, per Line

 

ATB

 

 

 

$

0.46

 

 

 

 

 

 

 

 

 

109.11.1.3.47

 

Trunk Verification from Designated Station

 

BVS

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.48

 

UCD in Hunt Group, per Line

 

MHM

 

 

 

$

0.64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4

 

Premium Port Features- Additional Charge

 

 

 

$

2.08

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4.1

 

CMS - System Establishment - Initial Installation

 

MB5XX

 

 

 

$

962.10

 

 

 

 

 

 

 

 

 

109.11.1.4.2

 

CMS - System Establishment, Subsequent Installation

 

CPVWO

 

 

 

$

481.05

 

 

 

 

 

 

 

 

 

109.11.1.4.3

 

CMS - Packet Control Capability, per System

 

PTGPS

 

 

 

$

481.05

 

 

 

 

 

 

 

 

 

109.11.1.4.4

 

Conference Calling - Meet Me

 

MJJPK

 

 

 

$

32.24

 

 

 

 

 

 

 

 

 

109.11.1.4.5

 

Conference Calling - Preset

 

MO9PK

 

 

 

$

32.24

 

 

 

 

 

 

 

 

 

109.11.1.4.6

 

Conference Calling - Station Dial (6-Way)

 

GVT

 

 

 

$

47.48

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.5

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.5.1

 

Custom Number

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

109.11.1.5.3

 

PBX DID Complex Translations Digits Outpulsed Change Signaling

 

 

 

 

 

$

15.22

 

 

 

 

 

 

 

 

 

109.11.1.5.4

 

PBX DID Complex Translations Signaling Change

 

 

 

 

 

$

35.52

 

 

 

 

 

 

 

 

 

109.11.1.5.5

 

PBX DID Block Compromise

 

 

 

 

 

$

25.53

 

 

 

 

 

 

 

 

 

109.11.1.5.6

 

PBX DID Group of 20 Numbers

 

 

 

 

 

$

31.36

 

 

 

 

 

 

 

 

 

109.11.1.5.7

 

PBX DID Reserve Sequential # Block

 

 

 

 

 

$

25.38

 

 

 

 

 

 

 

 

 

109.11.1.5.8

 

PBX DID Reserve Nonsequential Telephone Numbers

 

 

 

 

 

$

23.67

 

 

 

 

 

 

 

 

 

109.11.1.5.9

 

PBX DID Nonsequential Telephone Numbers

 

 

 

 

 

$

33.18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.2

 

Subsequent Order Charge

 

 

 

 

 

NHCUU

 

 

 

$

12.17

 

(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.3

 

Qwest Corporation (QC) IntraLATA Toll, LPIC 5123

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20

 

Miscellaneous Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

(5), (6)

 

 

 

109.20.1

 

Design - North

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1

 

Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1.1.1

 

First Increment

 

MVWXX

 

 

 

See

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1.1.2

 

Each Additional Increment

 

MVW1X

 

 

 

Maintenance
of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1.2.1

 

First Increment

 

MVWOX

 

 

 

See

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1.2.2

 

Each Additional Increment

 

MVW2X

 

 

 

Maintenance
of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1.3.1

 

First Increment

 

MVWPX

 

 

 

See

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1.3.2

 

Each Additional Increment

 

MVW3X

 

 

 

Maintenance
of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.2

 

Optional Testing (Additional Labor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.2.1

 

Basic, First and Each Additional Increment

 

OTNBX

 

 

 

See

 

 

 

 

 

 

 

 

 

109.20.1.2.2

 

Overtime, First and Each Additional Increment

 

OTNOX

 

 

 

Additional

 

 

 

 

 

 

 

 

 

109.20.1.2.3

 

Premium, First and Each Additional Increment

 

OTNPX

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.3

 

Dispatch (Additional Dispatch - No trouble found)

 

VT6DC

 

 

 

See Additional

 

 

 

 

 

 

 

109.20.1.4

 

Dispatch for Maintenance of Service - No Trouble Found

 

VT6DM

 

 

 

Dispatch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2

 

Design and Non-Design - North

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1

 

Trip Charge - Premises Visit Charge

 

SCO

 

 

 

See Additional Dispatch

 

 

 

 

60

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

109.20.2.2

 

Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1.1

 

First Increment

 

HRD11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1.2

 

Each Additional Increment

 

HRDA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.2.1

 

First Increment

 

HRD12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.2.2

 

Each Additional Increment

 

HRDA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.3.1

 

First Increment

 

HRD13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.3.2

 

Each Additional Increment

 

HRDA3

 

 

 

Labor - Other

 

 

 

 

 

109.20.3

 

Non-Design - South

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.1

 

Network Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.1.1

 

All Hours, 1st 15 minutes

 

HRH11

 

 

 

See

 

 

 

 

 

 

 

 

 

109.20.3.1.2

 

All Hours, next three 15 minutes

 

HRHA1

 

 

 

Additional

 

 

 

 

 

 

 

 

 

109.20.3.1.3

 

All Hours, ea addt’l 15 minutes

 

HRDA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.4

 

Design - South

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.4.1

 

Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.4.1.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.4.1.1.1

 

First Increment

 

MVWXX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.4.1.1.2

 

Each Additional Increment

 

MVW1X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.4.1.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.4.1.2.1

 

First Increment

 

MVWOX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.4.1.2.2

 

Each Additional Increment

 

MVW2X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.4.1.3.1

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.4.1.3.1

 

First Increment

 

MVWPX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.4.1.3.2

 

Each Additional Increment

 

MVW3X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.4.2

 

Optional Testing (Additional Labor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.4.2.1

 

Basic, First and Each Additional Increment

 

OTNBX

 

 

 

See

 

 

 

 

 

 

 

 

 

109.20.4.2.2

 

Overtime, First and Each Additional Increment

 

OTNOX

 

 

 

Additional

 

 

 

 

 

 

 

 

 

109.20.4.2.3

 

Premium, First and Each Additional Increment

 

OTNPX

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.4.3

 

Dispatch (Additional Dispatch - No trouble found)

 

VT6DC

 

 

 

See Additional

 

 

 

 

 

 

 

109.20.4.4

 

Dispatch for Maintenance of Service - No Trouble Found

 

VT6DM

 

 

 

Dispatch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.4.5

 

Network Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.4.5.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.1.1

 

First Increment

 

HRH11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.1.2

 

Each Additional Increment

 

HRHA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.4.5.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.2.1

 

First Increment

 

HRH12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.2.2

 

Each Additional Increment

 

HRHA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.4.5.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.3.1

 

First Increment

 

HRH13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.3.2

 

Each Additional Increment

 

HRHA3

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.5

 

Design and Non-Design - South

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.5.1

 

Trip Charge - Premises Visit Charge

 

NRTCY

 

 

 

See Additional Dispatch

 

 

 

 

 

 

 

109.20.5.2

 

Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.5.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.5.2.1.1

 

First Increment

 

HRD11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.5.2.1.2

 

Each Additional Increment

 

HRDA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.5.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.5.2.2.1

 

First Increment

 

HRD12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.5.2.2.2

 

Each Additional Increment

 

HRDA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.5.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.5.2.3.1

 

First Increment

 

HRD13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.5.2.3.2

 

Each Additional Increment

 

HRDA3

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.5.3

 

Date Change

 

 

 

 

 

 

 

 

 

$

10.82

 

 

 

 

 

 

 

109.20.5.4

 

Design Change

 

 

 

 

 

 

 

 

 

$

73.99

 

 

 

 

 

 

 

109.20.5.5

 

Expedite Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

109.20.5.6

 

Cancellation Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23

 

Qwest Platform Plus™ (QPP™)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1

 

Conversion Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1.1

 

First Line (Mechanized)

 

URCCU

 

 

 

$

0.63

 

 

 

 

 

 

 

 

 

109.23.1.1.2

 

Each Additional Line (Mechanized)

 

URCCY

 

 

 

$

0.12

 

 

 

 

 

 

 

 

 

109.23.1.1.3

 

First Line (Manual)

 

URCCV

 

 

 

$

16.22

 

 

 

 

 

 

 

 

 

109.23.1.1.4

 

Each Additional Line (Manual)

 

URCCZ

 

 

 

$

2.27

 

 

 

 

61

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

109.23.1.2

 

QPP™ PBX DID Trunks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2.1

 

First Trunk

 

 

 

URCCD

 

 

 

$

28.84

 

 

 

 

 

 

 

 

 

109.23.1.2.2

 

Each Additional

 

 

 

 

 

 

 

$

2.73

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3

 

QPP™ ISDN BRI

 

 

URCCU

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3.1

 

First

 

 

 

 

 

 

 

$

30.66

 

 

 

 

 

 

 

 

 

109.23.1.3.2

 

Each Additional

 

 

 

 

 

 

 

$

2.73

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2

 

Installation Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1.1

 

First Line (Mechanized)

 

NHCRA

 

 

 

$

57.72

 

 

 

 

 

 

 

 

 

109.23.2.1.2

 

Each Additional Line (Mechanized)

 

NHCRC

 

 

 

$

15.69

 

 

 

 

 

 

 

 

 

109.23.2.1.3

 

First Line (Manual)

 

NHCRB

 

 

 

$

82.30

 

 

 

 

 

 

 

 

 

109.23.2.1.4

 

Each Additional Line (Manual)

 

NHCRD

 

 

 

$

18.28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.2

 

QPP™ Analog DID PBX Trunks

 

 

 

 

 

 

 

$

15.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.3

 

QPP™ ISDN-BRI

 

 

 

 

 

 

 

$

272.96

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.3

 

Qwest AIN Features

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.4

 

Qwest DSL

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.5

 

Qwest Voice Messaging Services

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112

 

Operational Support Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112.1

 

Develoments and Enhancements, per Local Service Request

 

 

 

 

 

$

5.00

 

 

 

 

 

112.2

 

Ongoing Maintenance, per Local Service Request

 

 

 

 

 

$

1.40

 

 

 

 

 

112.3

 

Daily Usage Records File, per Record

 

 

 

$

0.000419

 

 

 

 

 

 

--------------------------------------------------------------------------------

Notes

(1)            Monthly Recurring credit applies to QPP™ Residential Services as
set forth in Service Exhibit 1 to this Agreement.

 

(2)                                  QPP™ service includes nondiscriminatory
access to all vertical switch features that are loaded in Qwest’s End Office
Switch. See the PCAT for all compatible and available vertical switch features.
Only vertical switch features with Non-Recurring, Recurring, or Per Occurrence
charges are listed. Non-Recurring charges are applicable whenever a feature is
added - whether on new installation, conversion, or change order activity. Those
vertical switch features not listed have a rate of $0 for Monthly Recurring,
Non-Recurring, or Per Occurrence charges.

 

(3)                                  USOCs have been provided in an effort to
ease item description and USOC association with charges. In the event USOCs are
inaccurate or are revised, Qwest reserves the right to correct the Rate Sheet.

 

(4)                                  The Subsequent Order Charge is applicable
on a per order basis when changes are requested to existing service, including
changing a telephone number, initiating or removing Suspension or Service,
denying or restoring service, adding, removing, or changing features, and other
similar requests.

 

(5)                                  QPP™ ISDN BRI and PBX are “Design”.
Remaining QPP™ services are “Non-Design”.

 

(6)                                  All charges and increments shall be the
same as the comparable charges and increments in each state SGAT.

 

(7)                                  Qwest and MCI agree to negotiate a charge
in good faith. The Parties agree that the charges are intended to allow Qwest to
recover its relevant costs and will be an approved charge.  The charge MCI and
Qwest have agreed upon will be binding to all CLECs.

 

(8)                                  Where the service has been deemed to be a
Telecommunications Service, the Discount will be provided pursuant to CLEC’s
ICA. Where the service is not a Telecommunications Service, the discount will be
18%.

 

62

--------------------------------------------------------------------------------

Qwest Platform Plus™ (QPP™) Rate Sheet - Minnesota

 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

109.8

 

Shared Transport Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1

 

Mass Market

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1.1

 

QPP™  Residential and Business (Per MOU)

 

 

 

$

0.0006513

 

 

 

 

 

 

 

 

 

109.8.1.2

 

QPP™  Centrex, ISDN BRI, PAL, and PBX Analog Trunks (Per line/trunk)

 

UGUST

 

$

0.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11

 

Local Switching Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1

 

Mass Market Switching

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1

 

Ports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1

 

Ports, Effective through December 31, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.1

 

Analog Port

 

 

 

$

3.12

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.2

 

Analog Port, Residential end user credit

 

 

 

$

0.00

 

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.1.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

9.36

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.4

 

PBX DID Port

 

 

 

$

2.95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2

 

Ports, Effective January 1, 2005 through December 31, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.1

 

Analog Port

 

 

 

$

5.82

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.2

 

Analog Port, Residential end user credit

 

 

 

$

(0.36

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.2.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

12.06

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.4

 

PBX DID Port

 

 

 

$

5.65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.1

 

Analog Port

 

 

 

$

7.47

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.51

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.3.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

13.71

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.4

 

PBX DID Port

 

 

 

$

7.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE NOT met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.1

 

Analog Port

 

 

 

$

7.95

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.68

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.4.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

14.19

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.4

 

PBX DID Port

 

 

 

$

7.78

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.1

 

Analog Port

 

 

 

$

9.38

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.2

 

Analog Port, Residential end user credit

 

 

 

$

(3.02

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.5.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

15.62

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.4

 

PBX DID Port

 

 

 

$

9.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE NOT
met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.1

 

Analog Port

 

 

 

$

10.08

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.2

 

Analog Port, Residential end user credit

 

 

 

$

(3.36

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.6.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

16.32

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.4

 

PBX DID Port

 

 

 

$

9.91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2

 

Local Switch Usage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.1

 

QPP™  Residential and Business (Per MOU)

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.2

 

QPP™  Centrex, ISDN BRI, PAL, and PBX Analog Trunks (Per Line/Trunk)

 

UGUFM

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.3

 

Switch Features

 

 

 

$

0.00

 

$

0.00

 

(2), (3)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4.1

 

Custom Number

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

109.11.1.4.3

 

PBX DID Complex Translation Digits Outpulsed

 

 

 

 

 

$

11.44

 

 

 

 

 

 

 

 

 

109.11.1.4.4

 

PBX DID Complex Translations Signaling Change

 

 

 

 

 

$

26.69

 

 

 

 

 

 

 

 

 

109.11.1.4.5

 

PBX DID Block Compromise

 

 

 

 

 

$

4.94

 

 

 

 

 

 

 

 

 

109.11.1.4.6

 

PBX DID Group of 20 Numbers

 

 

 

 

 

$

1.50

 

 

 

 

 

 

 

 

 

109.11.1.4.7

 

PBX DID Reserve Sequential # Block

 

 

 

 

 

$

4.90

 

 

 

 

 

 

 

 

 

109.11.1.4.8

 

PBX DID Reserve Nonsequential Telephone Number

 

 

 

 

 

$

3.53

 

 

 

 

 

 

 

 

 

109.11.1.4.9

 

PBX DID Nonsequential Telephone Number

 

 

 

 

 

$

3.53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.2

 

Subsequent Order Charge/Feature Change Charge

 

NHCUU, NHCVQ

 

 

 

$

0.44

 

(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.3

 

Qwest Corporation (QC) IntraLATA Toll, LPIC 5123

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20

 

Miscellaneous Charges

 

 

 

 

 

 

 

 

 

 

 

(5), (6)

 

 

 

109.20.1

 

Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1

 

Trouble Isolation Charge (TIC)

 

LTESX

 

 

 

See Maintenance of Service, Basic, First Interval

 

 

 

 

63

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

109.20.2

 

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1

 

Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.1

 

First Increment

 

MVWXX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.2

 

Each Additional Increment

 

MVW1X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.1

 

First Increment

 

MVWOX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.2

 

Each Additional Increment

 

MVW2X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.1

 

First Increment

 

MVWPX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.2

 

Each Additional Increment

 

MVW3X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2

 

Optional Testing (Additional Labor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1

 

Basic, First and Each Additional Increment

 

OTNBX

 

 

 

See Additional
Labor - Other

 

 

 

 

 

 

 

 

 

109.20.2.2.2

 

Overtime, First and Each Additional Increment

 

OTNOX

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.3

 

Premium, First and Each Additional Increment

 

OTNPX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.3

 

Dispatch (Additional Dispatch - No trouble found)

 

VT6DC

 

 

 

See Additional

 

 

 

 

 

 

 

109.20.2.4

 

Dispatch for Maintenance of Service - No Trouble Found

 

VT6DM

 

 

 

Dispatch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3

 

Design and Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.1

 

Trip Charge - Premises Visit Charge

 

No USOC

 

 

 

See  Additional Dispatch

 

 

 

 

 

 

 

109.20.3.2

 

Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.1

 

First Increment

 

HRD11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.2

 

Each Additional Increment

 

HRDA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.1

 

First Increment

 

HRD12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.2

 

Each Additional Increment

 

HRDA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.1

 

First Increment

 

HRD13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.2

 

Each Additional Increment

 

HRDA3

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3

 

Date Change

 

 

 

 

 

Under Development

 

(7)

 

 

 

 

 

109.20.3.4

 

Design Change

 

 

 

 

 

Under Development

 

(7)

 

 

 

 

 

109.20.3.5

 

Expedite Charge

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

109.20.3.6

 

Cancellation Charge

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23

 

Qwest Platform Plus™ (QPP™)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1

 

Conversion Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1.1

 

First Line (Mechanized)

 

URCCU

 

 

 

$

0.67

 

 

 

 

 

 

 

 

 

109.23.1.1.2

 

Each Additional Line (Mechanized)

 

URCCY

 

 

 

$

0.67

 

 

 

 

 

 

 

 

 

109.23.1.1.3

 

Disconnect (Manual and Mechanized)

 

 

 

 

 

$

0.44

 

 

 

 

 

 

 

 

 

109.23.1.1.4

 

First Line (Manual)

 

URCCV

 

 

 

$

0.67

 

 

 

 

 

 

 

 

 

109.23.1.1.5

 

Each Additional Line (Manual)

 

URCCZ

 

 

 

$

0.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2

 

QPP™ PBX DID Trunks

 

 

 

 

 

$

1.07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3

 

QPP™ ISDN BRI

 

URCCU

 

 

 

$

1.13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2

 

Installation Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1.1

 

First Line (Mechanized)

 

NHCRA

 

 

 

$

0.67

 

 

 

 

 

 

 

 

 

109.23.2.1.2

 

Each Additional Line (Mechanized)

 

NHCRC

 

 

 

$

0.67

 

 

 

 

 

 

 

 

 

109.23.2.1.3

 

Disconnect (Manual and Mechanized)

 

 

 

 

 

$

0.44

 

 

 

 

 

 

 

 

 

109.23.2.1.4

 

First Line (Manual)

 

NHCRB

 

 

 

$

0.44

 

 

 

 

 

 

 

 

 

109.23.2.1.5

 

Each Additional Line (Manual)

 

NHCRD

 

 

 

$

0.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.2

 

QPP™ Analog DID PBX Trunks

 

 

 

 

 

$

181.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.3

 

QPP™ ISDN-BRI

 

 

 

 

 

$

248.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.3

 

Qwest AIN Features

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.4

 

Qwest DSL

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.5

 

Qwest Voice Messaging Services

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount

 

(8)

 

 

64

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

112

 

Operational Support Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112.1

 

Develoments and Enhancements, per Local Service Request

 

 

 

 

 

Under development

 

(7)

 

 

 

112.2

 

Ongoing Maintenance, per Local Service Request

 

 

 

 

 

Under development

 

(7)

 

 

 

112.3

 

Daily Usage Records File, per Record

 

 

 

$

0.00

 

 

 

(7)

 

 

--------------------------------------------------------------------------------

Notes

(1)                                 Monthly Recurring credit applies to QPP™
Residential Services as set forth in Service Exhibit 1 to this Agreement.

 

(2)                                 QPP™ service includes nondiscriminatory
access to all vertical switch features that are loaded in Qwest’s End Office
Switch. See the PCAT for all compatible and available vertical switch features.
Only vertical switch features with Non-Recurring, Recurring, or Per Occurrence
charges are listed. Non-Recurring charges are applicable whenever a feature is
added - whether on new installation, conversion, or change order activity. Those
vertical switch features not listed have a rate of $0 for Monthly Recurring,
Non-Recurring, or Per Occurrence charges.

 

(3)                                 USOCs have been provided in an effort to
ease item description and USOC association with charges. In the event USOCs are
inaccurate or are revised, Qwest reserves the right to correct the Rate Sheet.

 

(4)                                 The Subsequent Order Charge is applicable on
a per order basis when changes are requested to existing service, including
changing a telephone number, initiating or removing Suspension or Service,
denying or restoring service, adding, removing, or changing features, and other
similar requests.

 

(5)                                 QPP™ ISDN BRI and PBX are “Design”.
Remaining QPP™ services are “Non-Design”.

 

(6)                                 All charges and increments shall be the same
as the comparable charges and increments in each state SGAT.

 

(7)                                 Qwest and MCI agree to negotiate a charge in
good faith. The Parties agree that the charges are intended to allow Qwest to
recover its relevant costs and will be an approved charge.   The charge MCI and
Qwest have agreed upon will be binding to all CLECs.

 

(8)                                 Where the service has been deemed to be a
Telecommunications Service, the Discount will be provided pursuant to CLEC’s
ICA. Where the service is not a Telecommunications Service, the discount will be
18%.

 

65

--------------------------------------------------------------------------------


 

Qwest Platform Plus™ (QPP™) Rate Sheet - Montana

 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

109.8

 

Shared Transport Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

109.8.1

 

Mass Market

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1.1

 

QPP™ Residential and Business (Per MOU)

 

 

 

$

0.0011100

 

 

 

 

 

 

 

 

 

109.8.1.2

 

QPP™ Centrex, ISDN BRI, PAL, and PBX Analog Trunks (Per line/trunk)

 

UGUST

 

$

0.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11

 

Local Switching Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

109.11.1

 

Mass Market Switching

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1

 

Ports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1

 

Ports, Effective through December 31, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.1

 

Analog Port

 

 

 

$

1.58

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.2

 

Analog Port, Residential end user credit

 

 

 

$

0.00

 

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.1.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

17.27

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.4

 

PBX DID Port

 

 

 

$

4.61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2

 

Ports, Effective January 1, 2005 through December 31, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.1

 

Analog Port

 

 

 

$

4.28

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.53

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.2.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

19.97

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.4

 

PBX DID Port

 

 

 

$

7.31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.1

 

Analog Port

 

 

 

$

4.99

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.99

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.3.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

20.68

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.4

 

PBX DID Port

 

 

 

$

8.02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE NOT met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.1

 

Analog Port

 

 

 

$

5.37

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.22

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.4.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

21.06

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.4

 

PBX DID Port

 

 

 

$

8.40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.1

 

Analog Port

 

 

 

$

5.96

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.76

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.5.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

21.65

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.4

 

PBX DID Port

 

 

 

$

8.99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE NOT
met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.1

 

Analog Port

 

 

 

$

6.45

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.2

 

Analog Port, Residential end user credit

 

 

 

$

(3.07

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.6.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

22.14

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.4

 

PBX DID Port

 

 

 

$

9.48

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2

 

Local Switch Usage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.1

 

QPP™ Residential and Business (Per MOU)

 

 

 

$

0.001574

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.2

 

QPP™ Centrex, ISDN BRI, PAL, and PBX Analog Trunks (Per Line/Trunk)

 

UGUFM

 

$

1.320

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.3

 

Switch Features

 

 

 

 

 

 

 

 

 

(2), (3)

 

 

 

 

 

 

 

109.11.1.3.1

 

Account Codes - per system

 

AZ8PS

 

 

 

$

81.45

 

 

 

 

 

 

 

 

 

109.11.1.3.2

 

Attendant Access Line - per station line

 

DZR

 

 

 

$

1.18

 

 

 

 

 

 

 

 

 

109.11.1.3.3

 

Audible Message Waiting

 

MGN, MWW

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.4

 

Authorization Codes - per system

 

AFYPS

 

 

 

$

243.60

 

 

 

 

 

 

 

 

 

109.11.1.3.5

 

Automatic Line

 

ETVPB

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.6

 

Automatic Route Selection - Common Equip. per system

 

F5GPG

 

 

 

$

2,137.36

 

 

 

 

 

 

 

 

 

109.11.1.3.7

 

Call Drop

 

FID ONLY

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.8

 

Call Exclusion - Automatic

 

NXB (ISDN)

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.9

 

Call Exclusion - Manual

 

NA-FID (IDSN)

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.11.1.3.10

 

Call Forwarding Don’t Answer / Call Forwarding Busy, Customer Programmable, per
Line

 

FSW

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.11

 

Call Forwarding: Busy Line/Don’t Answer Programmable Svc. Establishment

 

SEPFA

 

 

 

$

15.94

 

 

 

 

 

 

 

 

 

109.11.1.3.12

 

Call Waiting Indication - per timing state

 

WUT

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.13

 

Centrex Common Equipment

 

HYE, HYS

 

 

 

$

1,227.95

 

 

 

 

 

 

 

 

 

109.11.1.3.14

 

CLASS - Call Trace, Per Occurrence

 

NO USOC

 

 

 

$

1.55

 

 

 

 

 

 

 

 

 

109.11.1.3.15

 

CLASS - Continuous Redial

 

NSS

 

 

 

$

1.28

 

 

 

 

 

 

 

 

 

109.11.1.3.16

 

CLASS - Last Call Return

 

NSQ

 

 

 

$

1.29

 

 

 

 

 

 

 

 

 

109.11.1.3.17

 

CLASS - Priority Calling

 

NSK

 

 

 

$

1.23

 

 

 

 

 

 

 

 

 

109.11.1.3.18

 

CLASS - Selective Call Forwarding

 

NCE

 

 

 

$

1.28

 

 

 

 

 

 

 

 

 

109.11.1.3.19

 

CLASS - Selective Call Rejection

 

NSY

 

 

 

$

1.23

 

 

 

 

 

 

 

 

 

109.11.1.3.20

 

CMS - Pack Control Capability

 

PTGPS

 

 

 

$

494.55

 

 

 

 

 

 

 

 

 

109.11.1.3.21

 

CMS - System Establishment - Initial Installation

 

MB5XX

 

 

 

$

989.10

 

 

 

 

 

 

 

 

 

109.11.1.3.22

 

CMS - System Establishment - Subsequent Installation

 

CPVWO

 

 

 

$

494.55

 

 

 

 

 

 

 

 

 

109.11.1.3.23

 

Conference Calling - Meet Me

 

MJJPK

 

 

 

$

43.24

 

 

 

 

 

 

 

 

 

109.11.1.3.24

 

Conference Calling - Preset

 

MO9PK

 

 

 

$

43.24

 

 

 

 

 

 

 

 

 

109.11.1.3.25

 

Direct Station Selection / Busy Lamp Field, per Arrangement

 

BUD

 

 

 

$

0.35

 

 

 

 

66

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

109.11.1.3.26

 

Directed Call Pickup with Barge-in

 

6MD

 

 

 

$

20.53

 

 

 

 

 

 

 

 

 

109.11.1.3.27

 

Directed Call Pickup without Barge-in

 

69D

 

 

 

$

20.53

 

 

 

 

 

 

 

 

 

109.11.1.3.28

 

Distinctive Ring/Distinctive Call Waiting

 

RNN

 

 

 

$

41.04

 

 

 

 

 

 

 

 

 

109.11.1.3.29

 

Expensive Route Warning Tone- per system

 

AQWPS

 

 

 

$

73.21

 

 

 

 

 

 

 

 

 

109.11.1.3.30

 

Facility Restriction Level - per system

 

FRKPS

 

 

 

$

45.04

 

 

 

 

 

 

 

 

 

109.11.1.3.31

 

Group Intercom

 

GCN

 

 

 

$

0.46

 

 

 

 

 

 

 

 

 

109.11.1.3.32

 

Hot Line - per line

 

HLA, HLN

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.33

 

Hunting: Multiposition Hunt Queuing

 

MH5

 

 

 

$

39.28

 

 

 

 

 

 

 

 

 

109.11.1.3.34

 

Hunting: Multiposition with Announcement in Queue

 

MHW

 

 

 

$

39.28

 

 

 

 

 

 

 

 

 

109.11.1.3.35

 

Hunting: Multiposition with Music in Queue

 

MOHPS

 

 

 

$

41.48

 

 

 

 

 

 

 

 

 

109.11.1.3.36

 

ISDN Short Hunt

 

NHGPG

 

 

 

$

1.73

 

 

 

 

 

 

 

 

 

109.11.1.3.37

 

Loudspeaker Paging - per trunk group

 

PTQPG

 

 

 

$

179.71

 

 

 

 

 

 

 

 

 

109.11.1.3.38

 

Make Busy Arrangements - per group

 

A9AEX, P89

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.11.1.3.39

 

Make Busy Arrangements - per line

 

MB1

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.11.1.3.40

 

Message Center - per main station line

 

MFR

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.41

 

Message Waiting Visual

 

MV5

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.42

 

Music On Hold - per system

 

MHHPS

 

 

 

$

23.55

 

 

 

 

 

 

 

 

 

109.11.1.3.43

 

Privacy Release

 

K7KPK

 

 

 

$

0.48

 

 

 

 

 

 

 

 

 

109.11.1.3.44

 

Query Time

 

QT1PK

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.45

 

SMDR-P - Service Establishment Charge, Initial Installation

 

SEPSP, SEPSR

 

 

 

$

180.49

 

 

 

 

 

 

 

 

 

109.11.1.3.46

 

Station Camp-On Service - per main station

 

CPK

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.47

 

Time of Day Control for ARS - per system

 

ATBPS

 

 

 

$

128.09

 

 

 

 

 

 

 

 

 

109.11.1.3.48

 

Time of Day NCOS Update

 

A4T

 

 

 

$

0.55

 

 

 

 

 

 

 

 

 

109.11.1.3.49

 

Time of Day Routing - per line

 

ATB

 

 

 

$

0.52

 

 

 

 

 

 

 

 

 

109.11.1.3.50

 

Trunk Verification from Designated Station

 

BVS

 

 

 

$

0.40

 

 

 

 

 

 

 

 

 

109.11.1.3.51

 

UCD in hunt group - per line

 

MHM, H6U, NZT

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4.1

 

Custom Number

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

109.11.1.4.3

 

PBX DID Complex Translation Digits Outpulsed Changed Signaling

 

 

 

 

 

$

14.62

 

 

 

 

 

 

 

 

 

109.11.1.4.4

 

PBX DID Complex Translations Signaling Change

 

 

 

 

 

$

34.12

 

 

 

 

 

 

 

 

 

109.11.1.4.5

 

PBX DID Block Compromise

 

 

 

 

 

$

25.75

 

 

 

 

 

 

 

 

 

109.11.1.4.6

 

PBX DID Reserve Sequential Number Block

 

 

 

 

 

$

25.59

 

 

 

 

 

 

 

 

 

109.11.1.4.7

 

PBX DID Trunk Terminations

 

 

 

 

 

$

24.03

 

 

 

 

 

 

 

 

 

109.11.1.4.8

 

PBX DID Reserve Nonsequential Telephone Number

 

 

 

 

 

$

23.89

 

 

 

 

 

 

 

 

 

109.11.1.4.9

 

PBX DID Nonsequential Telephone Numbers

 

 

 

 

 

$

35.94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.2

 

Subsequent Order Charge

 

NHCUU

 

 

 

$

13.40

 

(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.3

 

Qwest Corporation (QC) IntraLATA Toll, LPIC 5123

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20

 

Miscellaneous Charges

 

 

 

 

 

 

 

(5), (6)

 

 

 

109.20.1

 

Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1

 

Trouble Isolation Charge (TIC)

 

LTESX

 

 

 

See Maintenance of Service, Basic, First Interval

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2

 

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1

 

Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.1

 

First Increment

 

MVWXX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.2

 

Each Additional Increment

 

MVW1X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.1

 

First Increment

 

MVWOX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.2

 

Each Additional Increment

 

MVW2X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.1

 

First Increment

 

MVWPX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.2

 

Each Additional Increment

 

MVW3X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2

 

Optional Testing (Additional Labor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1

 

Basic, First and Each Additional Increment

 

OTNBX

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

109.20.2.2.2

 

Overtime, First and Each Additional Increment

 

OTNOX

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

109.20.2.2.3

 

Premium, First and Each Additional Increment

 

OTNPX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.3

 

Dispatch (Additional Dispatch - No trouble found)

 

VT6DC

 

 

 

See Additional

 

 

 

 

 

 

 

109.20.2.4

 

Dispatch for Maintenance of Service - No Trouble Found

 

VT6DM

 

 

 

Dispatch

 

 

 

 

67

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

109.20.3

 

Design and Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.1

 

Trip Charge - Premises Visit Charge

 

NRTCY

 

 

 

See  Additional Dispatch

 

 

 

 

 

 

 

109.20.3.2

 

Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.1

 

First Increment

 

HRD11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.2

 

Each Additional Increment

 

HRDA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.1

 

First Increment

 

HRD12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.2

 

Each Additional Increment

 

HRDA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.1

 

First Increment

 

HRD13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.2

 

Each Additional Increment

 

HRDA3

 

 

 

Labor - Other

 

 

 

 

 

 

 

109.20.3.3

 

Network Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.1.1

 

First Increment

 

HRH11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.1.2

 

Each Additional Increment

 

HRHA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.2.1

 

First Increment

 

HRH12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.2.2

 

Each Additional Increment

 

HRHA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.3.1 109.20.3.3.3.2

 

First Increment Each Additional Increment

 

HRH13 HRHA3

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.4

 

Date Change

 

 

 

 

 

$

10.59

 

 

 

 

 

 

 

109.20.3.5

 

Design Change

 

 

 

 

 

$

75.44

 

 

 

 

 

 

 

109.20.3.6

 

Expedite Charge

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

109.20.3.7

 

Cancellation Charge

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23

 

Qwest Platform Plus™ (QPP™)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1

 

Conversion Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1.1

 

First Line (Mechanized)

 

URCCU

 

 

 

$

0.69

 

 

 

 

 

 

 

 

 

109.23.1.1.2

 

Each Additional Line (Mechanized)

 

URCCY

 

 

 

$

0.14

 

 

 

 

 

 

 

 

 

109.23.1.1.3

 

First Line (Manual)

 

URCCV

 

 

 

$

16.58

 

 

 

 

 

 

 

 

 

109.23.1.1.4

 

Each Additional Line (Manual)

 

URCCZ

 

 

 

$

2.76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2

 

QPP™ PBX DID Trunks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2.1

 

First Trunk

 

 

 

URCCD

 

 

 

$

30.16

 

 

 

 

 

 

 

 

 

109.23.1.2.2

 

Each Additional

 

 

 

 

 

 

 

$

2.82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3

 

QPP™ ISDN BRI

 

URCCU

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3.1

 

First

 

 

 

 

 

 

 

$

32.04

 

 

 

 

 

 

 

 

 

109.23.1.3.2

 

Each Additional

 

 

 

 

 

 

 

$

2.82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2

 

Installation Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1.1

 

First Line (Mechanized)

 

NHCRA

 

 

 

$

56.56

 

 

 

 

 

 

 

 

 

109.23.2.1.2

 

Each Additional Line (Mechanized)

 

NHCRC

 

 

 

$

16.23

 

 

 

 

 

 

 

 

 

109.23.2.1.3

 

First Line (Manual)

 

NHCRB

 

 

 

$

83.96

 

 

 

 

 

 

 

 

 

109.23.2.1.4

 

Each Additional Line (Manual)

 

NHCRD

 

 

 

$

18.85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.2

 

QPP™ Analog DID PBX Trunks

 

 

 

 

 

$

165.61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.3

 

QPP™ ISDN-BRI

 

 

 

 

 

$

318.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.3

 

Qwest AIN Features

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.4

 

Qwest DSL

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.5

 

Qwest Voice Messaging Services

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112

 

Operational Support Systems

 

 

 

 

 

 

 

 

 

 

 

112.1

 

Develoments and Enhancements, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

112.2

 

Ongoing Maintenance, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

112.3

 

Daily Usage Records File, per Record

 

 

 

$

0.000985

 

 

 

 

 

 

68

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Notes

(1)                                  Monthly Recurring credit applies to QPP™
Residential Services as set forth in Service Exhibit 1 to this Agreement.

 

(2)                                  QPP™ service includes nondiscriminatory
access to all vertical switch features that are loaded in Qwest’s End Office
Switch. See the PCAT for all compatible and available vertical switch features.
Only vertical switch features with Non-Recurring, Recurring, or Per Occurrence
charges are listed. Non-Recurring charges are applicable whenever a feature is
added - whether on new installation, conversion, or change order activity. Those
vertical switch features not listed have a rate of $0 for Monthly Recurring,
Non-Recurring, or Per Occurrence charges.

 

(3)                                  USOCs have been provided in an effort to
ease item description and USOC association with charges. In the event USOCs are
inaccurate or are revised, Qwest reserves the right to correct the Rate Sheet.

 

(4)                                  The Subsequent Order Charge is applicable
on a per order basis when changes are requested to existing service, including
changing a telephone number, initiating or removing Suspension or Service,
denying or restoring service, adding, removing, or changing features, and other
similar requests.

 

(5)                                  QPP™ ISDN BRI and PBX are “Design”.
Remaining QPP™ services are “Non-Design”.

 

(6)                                  All charges and increments shall be the
same as the comparable charges and increments in each state SGAT.

 

(7)                                  Qwest and MCI agree to negotiate a charge
in good faith. The Parties agree that the charges are intended to allow Qwest to
recover its relevant costs and will be an approved charge.  The charge MCI and
Qwest have agreed upon will be binding to all CLECs.

 

(8)                                  Where the service has been deemed to be a
Telecommunications Service, the Discount will be provided pursuant to CLEC’s
ICA. Where the service is not a Telecommunications Service, the discount will be
18%.

 

69

--------------------------------------------------------------------------------

Qwest Platform Plus™ (QPP™) Rate Sheet - North Dakota

 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

109.8

 

Shared Transport Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1

 

Mass Market

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1.1

 

QPP™ Residential and Business (Per MOU)

 

 

 

$

0.0011100

 

 

 

 

 

 

 

 

 

109.8.1.2

 

QPP™ Centrex, ISDN BRI, PAL, and PBX Analog Trunks (Per line/trunk)

 

UGUST

 

$

0.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11

 

Local Switching Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1

 

Mass Market Switching

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1

 

Ports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1

 

Ports, Effective through December 31, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.1

 

Analog Port

 

 

 

$

1.27

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.2

 

Analog Port, Residential end user credit

 

 

 

$

0.00

 

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.1.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

21.16

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.4

 

PBX DID Port

 

 

 

$

2.55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2

 

Ports, Effective January 1, 2005 through December 31, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.1

 

Analog Port

 

 

 

$

3.97

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.53

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.2.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

23.86

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.4

 

PBX DID Port

 

 

 

$

5.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.1

 

Analog Port

 

 

 

$

5.62

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.93

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.3.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

25.51

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.4

 

PBX DID Port

 

 

 

$

6.90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE NOT met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.1

 

Analog Port

 

 

 

$

6.10

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.2

 

Analog Port, Residential end user credit

 

 

 

$

(3.26

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.4.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

25.99

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.4

 

PBX DID Port

 

 

 

$

7.38

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.1

 

Analog Port

 

 

 

$

7.53

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.2

 

Analog Port, Residential end user credit

 

 

 

$

(4.64

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.5.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

27.42

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.4

 

PBX DID Port

 

 

 

$

8.81

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE NOT
met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.1

 

Analog Port

 

 

 

$

8.23

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.2

 

Analog Port, Residential end user credit

 

 

 

$

(5.16

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.6.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

28.12

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.4

 

PBX DID Port

 

 

 

$

9.51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2

 

Local Switch Usage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.1

 

QPP™ Residential and Business (Per MOU)

 

 

 

$

0.001475

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.2

 

QPP™ Centrex, ISDN BRI, PAL, and PBX Analog Trunks (Per Line/Trunk)

 

UGUFM

 

$

1.24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.3

 

Switch Features

 

 

 

 

 

 

 

 

 

(2), (3)

 

 

 

 

 

 

 

109.11.1.3.1

 

Account Codes - per system

 

AZ8PS

 

 

 

$

81.45

 

 

 

 

 

 

 

 

 

109.11.1.3.2

 

Attendant Access Line - per station line

 

DZR

 

 

 

$

1.18

 

 

 

 

 

 

 

 

 

109.11.1.3.3

 

Audible Message Waiting

 

MGN, MWW

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.4

 

Authorization Codes - per system

 

AFYPS

 

 

 

$

243.60

 

 

 

 

 

 

 

 

 

109.11.1.3.5

 

Automatic Line

 

ETVPB

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.6

 

Automatic Route Selection - Common Equip. per system

 

F5GPG

 

 

 

$

2,137.36

 

 

 

 

 

 

 

 

 

109.11.1.3.7

 

Call Drop

 

NA-FID

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.8

 

Call Exclusion - Automatic

 

NXB (ISDN)

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.9

 

Call Exclusion - Manual

 

NA-FID (IDSN)

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.11.1.3.10

 

Call Forwarding Don’t Answer / Call Forwarding Busy, Customer Programmable, per
Line

 

FSW

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.11

 

Call Forwarding: Busy Line/Don’t Answer Programmable Svc. Establishment

 

SEPFA

 

 

 

$

15.94

 

 

 

 

 

 

 

 

 

109.11.1.3.12

 

Call Waiting Indication - per timing state

 

WUT

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.13

 

Centrex Common Equipment

 

HYE, HYS

 

 

 

$

1,227.95

 

 

 

 

 

 

 

 

 

109.11.1.3.14

 

CLASS - Call Trace, Per Occurrence

 

NO USOC

 

 

 

$

1.55

 

 

 

 

 

 

 

 

 

109.11.1.3.15

 

CLASS - Continuous Redial

 

NSS

 

 

 

$

1.28

 

 

 

 

 

 

 

 

 

109.11.1.3.16

 

CLASS - Last Call Return

 

NSQ

 

 

 

$

1.29

 

 

 

 

 

 

 

 

 

109.11.1.3.17

 

CLASS - Priority Calling

 

NSK

 

 

 

$

1.23

 

 

 

 

 

 

 

 

 

109.11.1.3.18

 

CLASS - Selective Call Forwarding

 

NCE

 

 

 

$

1.28

 

 

 

 

 

 

 

 

 

109.11.1.3.19

 

CLASS - Selective Call Rejection

 

NSY

 

 

 

$

1.23

 

 

 

 

 

 

 

 

 

109.11.1.3.20

 

CMS - Pack Control Capability

 

PTGPS

 

 

 

$

494.55

 

 

 

 

 

 

 

 

 

109.11.1.3.21

 

CMS - System Establishment - Initial Installation

 

MB5XX

 

 

 

$

989.10

 

 

 

 

 

 

 

 

 

109.11.1.3.22

 

CMS - System Establishment - Subsequent Installation

 

CPVWO

 

 

 

$

494.55

 

 

 

 

 

 

 

 

 

109.11.1.3.23

 

Conference Calling - Meet Me

 

MJJPK

 

 

 

$

43.24

 

 

 

 

 

 

 

 

 

109.11.1.3.24

 

Conference Calling - Preset

 

MO9PK

 

 

 

$

43.24

 

 

 

 

 

 

 

 

 

109.11.1.3.25

 

Direct Station Selection / Busy Lamp Field, per Arrangement

 

BUD

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.26

 

Directed Call Pickup with Barge-in

 

6MD

 

 

 

$

20.53

 

 

 

 

 

 

 

 

 

109.11.1.3.27

 

Directed Call Pickup without Barge-in

 

69D

 

 

 

$

20.53

 

 

 

 

 

 

 

 

 

109.11.1.3.28

 

Distinctive Ring/Distinctive Call Waiting

 

RNN

 

 

 

$

41.04

 

 

 

 

70

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

109.11.1.3.29

 

Expensive Route Warning Tone- per system

 

AQWPS

 

 

 

$

73.21

 

 

 

 

 

 

 

 

 

109.11.1.3.30

 

Facility Restriction Level - per system

 

FRKPS

 

 

 

$

45.04

 

 

 

 

 

 

 

 

 

109.11.1.3.31

 

Group Intercom

 

GCN

 

 

 

$

0.46

 

 

 

 

 

 

 

 

 

109.11.1.3.32

 

Hot Line - per line

 

HLA, HLN

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.33

 

Hunting: Multiposition Hunt Queuing

 

MH5

 

 

 

$

39.28

 

 

 

 

 

 

 

 

 

109.11.1.3.34

 

Hunting: Multiposition with Announcement in Queue

 

MHW

 

 

 

$

39.28

 

 

 

 

 

 

 

 

 

109.11.1.3.35

 

Hunting: Multiposition with Music in Queue

 

MOHPS

 

 

 

$

41.48

 

 

 

 

 

 

 

 

 

109.11.1.3.36

 

ISDN Short Hunt

 

NHGPG

 

 

 

$

1.73

 

 

 

 

 

 

 

 

 

109.11.1.3.37

 

Loudspeaker Paging - per trunk group

 

PTQPG

 

 

 

$

179.71

 

 

 

 

 

 

 

 

 

109.11.1.3.38

 

Make Busy Arrangements - per group

 

A9AEX, P89

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.11.1.3.39

 

Make Busy Arrangements - per line

 

MB1

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.11.1.3.40

 

Message Center - per main station line

 

MFR

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.41

 

Message Waiting Visual

 

MV5

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.42

 

Music On Hold - per system

 

MHHPS

 

 

 

$

23.55

 

 

 

 

 

 

 

 

 

109.11.1.3.43

 

Privacy Release

 

K7KPK

 

 

 

$

0.48

 

 

 

 

 

 

 

 

 

109.11.1.3.44

 

Query Time

 

QT1PK

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.45

 

SMDR-P - Service Establishment Charge, Initial Installation

 

SEPSP, SEPSR

 

 

 

$

180.49

 

 

 

 

 

 

 

 

 

109.11.1.3.46

 

Station Camp-On Service - per main station

 

CPK

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.47

 

Time of Day Control for ARS - per system

 

ATBPS

 

 

 

$

128.09

 

 

 

 

 

 

 

 

 

109.11.1.3.48

 

Time of Day NCOS Update

 

A4T

 

 

 

$

0.55

 

 

 

 

 

 

 

 

 

109.11.1.3.49

 

Time of Day Routing - per line

 

ATB

 

 

 

$

0.52

 

 

 

 

 

 

 

 

 

109.11.1.3.50

 

Trunk Verification from Designated Station

 

BVS

 

 

 

$

0.40

 

 

 

 

 

 

 

 

 

109.11.1.3.51

 

UCD in hunt group - per line

 

MHM, H6U, NZT

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4.1

 

Custom Number

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

109.11.1.4.3

 

PBX DID Complex Translations Digits Outpulsed Change Signaling

 

 

 

 

 

14.96

 

 

 

 

 

 

 

 

 

109.11.1.4.4

 

PBX DID Complex Translations Signaling Change

 

 

 

 

 

34.90

 

 

 

 

 

 

 

 

 

109.11.1.4.5

 

PBX DID Block Compromise

 

 

 

 

 

26.34

 

 

 

 

 

 

 

 

 

109.11.1.4.6

 

PBX DID Group of 20 Numbers

 

 

 

 

 

35.04

 

 

 

 

 

 

 

 

 

109.11.1.4.7

 

PBX DID Reserve Sequential # Block

 

 

 

 

 

26.18

 

 

 

 

 

 

 

 

 

109.11.1.4.8

 

PBX DID Reserve Non Sequential TN

 

 

 

 

 

24.44

 

 

 

 

 

 

 

 

 

109.11.1.4.9

 

PBX DID NonSequential TN

 

 

 

 

 

36.77

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.2

 

Subsequent Order Charge

 

 

 

 

 

NHCUU

 

 

 

14.13

 

(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.3

 

Qwest Corporation (QC) IntraLATA Toll, LPIC 5123

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20

 

Miscellaneous Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

(5), (6)

 

 

 

109.20.1

 

Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1

 

Trouble Isolation Charge (TIC)

 

 

 

LTESX

 

 

 

See Maintenance of Service, Basic, First Interval

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2

 

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1

 

Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.1

 

First Increment

 

MVWXX

 

 

 

See

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.2

 

Each Additional Increment

 

MVW1X

 

 

 

Maintenance
 of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.1

 

First Increment

 

MVWOX

 

 

 

See

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.2

 

Each Additional Increment

 

MVW2X

 

 

 

Maintenance
 of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.1

 

First Increment

 

MVWPX

 

 

 

See

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.2

 

Each Additional Increment

 

MVW3X

 

 

 

Maintenance
of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2

 

Optional Testing (Additional Labor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1

 

Basic, First and Each Additional Increment

 

OTNBX

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

109.20.2.2.2

 

Overtime, First and Each Additional Increment

 

OTNOX

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.3

 

Premium, First and Each Additional Increment

 

OTNPX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.3

 

Dispatch (Additional Dispatch - No trouble found)

 

VT6DC

 

 

 

See Additional Dispatch

 

 

 

 

 

 

 

109.20.2.4

 

Dispatch for Maintenance of Service - No Trouble Found

 

VT6DM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3

 

Design and Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.1

 

Trip Charge - Premises Visit Charge

 

No USOC

 

 

 

See Additional Dispatch

 

 

 

 

 

 

 

109.20.3.2

 

Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.1

 

First Increment

 

HRD11

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.2

 

Each Additional Increment

 

HRDA1

 

 

 

 

 

 

 

71

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

109.20.3.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.1

 

First Increment

 

HRD12

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.2

 

Each Additional Increment

 

HRDA2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.1

 

First Increment

 

HRD13

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.2

 

Each Additional Increment

 

HRDA3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3

 

Date Change

 

 

 

 

 

 

 

 

 

$

10.83

 

 

 

 

 

 

 

109.20.3.4

 

Design Change

 

 

 

 

 

 

 

$

77.17

 

 

 

 

 

 

 

109.20.3.5

 

Expedite Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

109.20.3.6

 

Cancellation Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23

 

Qwest Platform Plus™ (QPP™)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1

 

Conversion Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1.1

 

First Line (Mechanized)

 

URCCU

 

 

 

$

0.71

 

 

 

 

 

 

 

 

 

109.23.1.1.2

 

Each Additional Line (Mechanized)

 

URCCY

 

 

 

$

0.14

 

 

 

 

 

 

 

 

 

109.23.1.1.3

 

First Line (Manual)

 

URCCV

 

 

 

$

16.96

 

 

 

 

 

 

 

 

 

109.23.1.1.4

 

Each Additional Line (Manual)

 

URCCZ

 

 

 

$

2.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2

 

QPP™ PBX DID Trunks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2.1

 

First Trunk

 

 

 

URCCD

 

 

 

$

25.89

 

 

 

 

 

 

 

 

 

109.23.1.2.2

 

Each Additional

 

 

 

 

 

 

 

$

3.26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3

 

QPP™ ISDN BRI

 

 

 

URCCU

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3.1

 

First

 

 

 

 

 

 

 

$

27.82

 

 

 

 

 

 

 

 

 

109.23.1.3.2

 

Each Additional

 

 

 

 

 

 

 

$

3.26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2

 

Installation Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1.1

 

First Line (Mechanized)

 

NHCRA

 

 

 

$

57.85

 

 

 

 

 

 

 

 

 

109.23.2.1.2

 

Each Additional Line (Mechanized)

 

NHCRC

 

 

 

$

16.60

 

 

 

 

 

 

 

 

 

109.23.2.1.3

 

First Line (Manual)

 

NHCRB

 

 

 

$

85.88

 

 

 

 

 

 

 

 

 

109.23.2.1.4

 

Each Additional Line (Manual)

 

NHCRD

 

 

 

$

19.29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.2

 

QPP™ Analog DID PBX Trunks

 

 

 

 

 

 

 

$

186.57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.3

 

QPP™ ISDN-BRI

 

 

 

 

 

 

 

$

325.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.3

 

Qwest AIN Features

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.4

 

Qwest DSL

 

 

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.5

 

Qwest Voice Messaging Services

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112

 

Operational Support Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112.1

 

Develoments and Enhancements, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

112.2

 

Ongoing Maintenance, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

112.3

 

Daily Usage Records File, per Record

 

 

 

 

 

$

0.0011

 

 

 

 

 

--------------------------------------------------------------------------------

Notes

(1)                                  Monthly Recurring credit applies to QPP™
Residential Services as set forth in Service Exhibit 1 to this Agreement.

(2)                                 QPP™ service includes nondiscriminatory
access to all vertical switch features that are loaded in Qwest’s End Office
Switch. See the PCAT for all compatible and available vertical switch features.
Only vertical switch features with Non-Recurring, Recurring, or Per Occurrence
charges are listed. Non-Recurring charges are applicable whenever a feature is
added - whether on new installation, conversion, or change order activity. Those
vertical switch features not listed have a rate of $0 for Monthly Recurring,
Non-Recurring, or Per Occurrence charges.

(3)                                 USOCs have been provided in an effort to
ease item description and USOC association with charges. In the event USOCs are
inaccurate or are revised, Qwest reserves the right to correct the Rate Sheet.

(4)                                 The Subsequent Order Charge is applicable on
a per order basis when changes are requested to existing service, including
changing a telephone number, initiating or removing Suspension or Service,
denying or restoring service, adding, removing, or changing features, and other
similar requests.

(5)                                 QPP™ ISDN BRI and PBX are “Design”.
Remaining QPP™ services are “Non-Design”.

(6)                                 All charges and increments shall be the same
as the comparable charges and increments in each state SGAT.

(7)                                 Qwest and MCI agree to negotiate a charge in
good faith. The Parties agree that the charges are intended to allow Qwest to
recover its relevant costs and will be an approved

 

72

--------------------------------------------------------------------------------


 

charge.  The charge MCI and Qwest have agreed upon will be binding to all CLECs.

 

(8)                                  Where the service has been deemed to be a
Telecommunications Service, the Discount will be provided pursuant to CLEC’s
ICA. Where the service is not a Telecommunications Service, the discount will be
18%.

 

73

--------------------------------------------------------------------------------


 

Qwest Platform Plus™ (QPP™) Rate Page - Nebraska

 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

109.8

 

Shared Transport Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1

 

Mass Market

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1.1

 

QPP™ Residential, Business, and PAL (Per MOU)

 

 

 

$

0.0011100

 

 

 

 

 

 

 

 

 

109.8.1.2

 

QPP™ Centrex, ISDN BRI, and PBX Analog Trunks (Per line/trunk)

 

UGUST

 

$

0.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11

 

Local Switching Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1

 

Mass Market Switching

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1

 

Ports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1

 

Ports, Effective through December 31, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.1

 

Analog Port

 

 

 

$

2.47

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.2

 

Analog Port, Residential end user credit

 

 

 

$

0.00

 

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.1.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

8.58

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.4

 

PBX DID Port

 

 

 

$

3.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2

 

Ports, Effective January 1, 2005 through December 31, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.1

 

Analog Port

 

 

 

$

5.17

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.53

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.2.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

11.28

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.4

 

PBX DID Port

 

 

 

$

5.70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.1

 

Analog Port

 

 

 

$

6.82

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.93

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.3.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

12.93

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.4

 

PBX DID Port

 

 

 

$

7.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE NOT met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.1

 

Analog Port

 

 

 

$

7.30

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.2

 

Analog Port, Residential end user credit

 

 

 

$

(3.26

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.4.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

13.41

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.4

 

PBX DID Port

 

 

 

$

7.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.1

 

Analog Port

 

 

 

$

8.73

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.2

 

Analog Port, Residential end user credit

 

 

 

$

(4.64

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.5.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

14.84

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.4

 

PBX DID Port

 

 

 

$

9.26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE NOT
met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.1

 

Analog Port

 

 

 

$

9.43

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.2

 

Analog Port, Residential end user credit

 

 

 

$

(5.16

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.6.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

15.54

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.4

 

PBX DID Port

 

 

 

$

9.96

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2

 

Local Switch Usage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.1

 

QPP™ Residential, Business, and PAL (Per MOU)

 

 

 

$

0.00126

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.2

 

QPP™ Centrex, ISDN BRI, and PBX Analog Trunks (Per Line/Trunk)

 

UGUFM

 

$

1.060

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.3

 

Switch Features

 

 

 

 

 

 

 

 

 

(2), (3)

 

 

 

 

 

 

 

109.11.1.3.1

 

Account Codes, per System

 

AZ8PS

 

 

 

$

75.47

 

 

 

 

 

 

 

 

 

109.11.1.3.2

 

Attendant Access Line, per Station Line

 

DZR

 

 

 

$

1.09

 

 

 

 

 

 

 

 

 

109.11.1.3.3

 

Audible Message Waiting

 

MGN, MWW

 

 

 

$

0.95

 

 

 

 

 

 

 

 

 

109.11.1.3.4

 

Authorization Codes, per System

 

AFYPS

 

 

 

$

225.72

 

 

 

 

 

 

 

 

 

109.11.1.3.5

 

Automatic Line

 

 

 

ETVPB

 

 

 

$

0.32

 

 

 

 

 

 

 

 

 

109.11.1.3.6

 

Automatic Route Selection - Common Equipment, per System

 

F5GPG

 

 

 

$

1,980.44

 

 

 

 

 

 

 

 

 

109.11.1.3.7

 

Call Drop

 

NA-FID

 

 

 

$

0.32

 

 

 

 

 

 

 

 

 

109.11.1.3.8

 

Call Exclusion - Automatic

 

NXB (ISDN)

 

 

 

$

0.95

 

 

 

 

 

 

 

 

 

109.11.1.3.9

 

Call Exclusion - Manual

 

NA-FID (IDSN)

 

 

 

$

0.63

 

 

 

 

 

 

 

 

 

109.11.1.3.10

 

Call Forwarding: Busy Line - Incoming Only

 

69B1X

 

 

 

$

35.77

 

 

 

 

 

 

 

 

 

109.11.1.3.11

 

Call Forwarding: Busy Line / Don’t Answer Programmable Service Establishment

 

SEPFA

 

 

 

$

14.77

 

 

 

 

 

 

 

 

 

109.11.1.3.12

 

Call Forwarding: Don’t Answer - Incoming Only

 

69A

 

 

 

$

35.77

 

 

 

 

 

 

 

 

 

109.11.1.3.13

 

Call Forwarding: Don’t Answer / Call Forwarding Busy, Customer Programmable, per
Line

 

FSW

 

 

 

$

0.95

 

 

 

 

 

 

 

 

 

109.11.1.3.14

 

Call Waiting Indication, per Timing State

 

WUT

 

 

 

$

0.95

 

 

 

 

 

 

 

 

 

109.11.1.3.15

 

Centrex Common Equipment

 

HYE, HYS

 

 

 

$

1,137.79

 

 

 

 

 

 

 

 

 

109.11.1.3.16

 

CLASS - Call Trace, Per Occurrence

 

NO USOC

 

 

 

$

1.42

 

 

 

 

 

 

 

 

 

109.11.1.3.17

 

CMS - Packet Control Capability, per System

 

PTGPS

 

 

 

$

458.24

 

 

 

 

 

 

 

 

 

109.11.1.3.18

 

CMS - System Establishment - Initial Installation

 

MB5XX

 

 

 

$

916.48

 

 

 

 

 

 

 

 

 

109.11.1.3.19

 

CMS - System Establishment - Subsequent Installation

 

CPVWO

 

 

 

$

458.24

 

 

 

 

 

 

 

 

 

109.11.1.3.20

 

Conference Calling - Meet Me

 

MJJPK

 

 

 

$

40.06

 

 

 

 

 

 

 

 

 

109.11.1.3.21

 

Conference Calling - Preset

 

MO9PK

 

 

 

$

40.06

 

 

 

 

 

 

 

 

 

109.11.1.3.22

 

Direct Station Selection / Busy Lamp Field, per Arrangement

 

BUD

 

 

 

$

0.32

 

 

 

 

 

 

 

 

 

109.11.1.3.23

 

Directed Call Pickup with Barge-in

 

6MD

 

 

 

$

19.02

 

 

 

 

 

 

 

 

 

109.11.1.3.24

 

Directed Call Pickup without Barge-in

 

69D

 

 

 

$

19.02

 

 

 

 

 

 

 

 

 

109.11.1.3.25

 

Distinctive Ring / Distinctive Call Waiting

 

RNN

 

 

 

$

38.03

 

 

 

 

74

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

109.11.1.3.26

 

Expensive Route Warning Tone, per System

 

AQWPS

 

 

 

$

67.83

 

 

 

 

 

 

 

 

 

109.11.1.3.27

 

Facility Restriction Level, per System

 

FRKPS

 

 

 

$

41.73

 

 

 

 

 

 

 

 

 

109.11.1.3.28

 

Group Intercom

 

GCN

 

 

 

$

0.43

 

 

 

 

 

 

 

 

 

109.11.1.3.29

 

Hot Line, per Line

 

HLA, HLN

 

 

 

$

0.95

 

 

 

 

 

 

 

 

 

109.11.1.3.30

 

Hunting: Multiposition Hunt Queuing

 

MH5

 

 

 

$

36.40

 

 

 

 

 

 

 

 

 

109.11.1.3.31

 

Hunting: Multiposition with Announcement in Queue

 

MHW

 

 

 

$

36.40

 

 

 

 

 

 

 

 

 

109.11.1.3.32

 

Hunting: Multiposition with Music in Queue

 

MOHPS

 

 

 

$

38.43

 

 

 

 

 

 

 

 

 

109.11.1.3.33

 

ISDN Short Hunt

 

NHGPG

 

 

 

$

1.60

 

 

 

 

 

 

 

 

 

109.11.1.3.34

 

Loudspeaker Paging, per Trunk Group

 

PTQPG

 

 

 

$

166.52

 

 

 

 

 

 

 

 

 

109.11.1.3.35

 

Make Busy Arrangements, per Group

 

A9AEX, P89

 

 

 

$

0.63

 

 

 

 

 

 

 

 

 

109.11.1.3.36

 

Make Busy Arrangements, per Line

 

MB1

 

 

 

$

0.63

 

 

 

 

 

 

 

 

 

109.11.1.3.37

 

Message Center, per Main Station Line

 

MFR

 

 

 

$

0.32

 

 

 

 

 

 

 

 

 

109.11.1.3.38

 

Message Waiting Visual

 

MV5

 

 

 

$

0.32

 

 

 

 

 

 

 

 

 

109.11.1.3.39

 

Music On Hold, per System

 

MHHPS

 

 

 

$

21.82

 

 

 

 

 

 

 

 

 

109.11.1.3.40

 

Privacy Release

 

K7KPK

 

 

 

$

0.45

 

 

 

 

 

 

 

 

 

109.11.1.3.41

 

Query Time

 

QT1PK

 

 

 

$

0.32

 

 

 

 

 

 

 

 

 

109.11.1.3.42

 

SMDR-P - Archived Data

 

SR7CX

 

 

 

$

167.23

 

 

 

 

 

 

 

 

 

109.11.1.3.43

 

SMDR-P - Service Establishment, Initial Installation

 

SEPSP, SEPSR

 

 

 

$

314.53

 

 

 

 

 

 

 

 

 

109.11.1.3.44

 

Station Camp-On Service, per Main Station

 

CPK

 

 

 

$

0.32

 

 

 

 

 

 

 

 

 

109.11.1.3.45

 

Time of Day Control for ARS, per System

 

ATBPS

 

 

 

$

118.69

 

 

 

 

 

 

 

 

 

109.11.1.3.46

 

Time of Day NCOS Update

 

A4T

 

 

 

$

0.51

 

 

 

 

 

 

 

 

 

109.11.1.3.47

 

Time of Day Routing, per Line

 

ATB

 

 

 

$

0.49

 

 

 

 

 

 

 

 

 

109.11.1.3.48

 

Trunk Verification from Designated Station

 

BVS

 

 

 

$

0.37

 

 

 

 

 

 

 

 

 

109.11.1.3.49

 

UCD in Hunt Group, per Line

 

MHM, H6U, NZT

 

 

 

$

0.63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4.1

 

Custom Number

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

109.11.1.4.3

 

PBX DID Complex Translations Digits Outpulsed Change Signaling

 

 

 

 

 

$

13.55

 

 

 

 

 

 

 

 

 

109.11.1.4.4

 

PBX DID Complex Translations Signaling Change

 

 

 

 

 

$

31.61

 

 

 

 

 

 

 

 

 

109.11.1.4.5

 

PBX DID Block Compromise

 

 

 

 

 

$

23.86

 

 

 

 

 

 

 

 

 

109.11.1.4.6

 

PBX DID Group of 20 Numbers

 

 

 

 

 

$

24.48

 

 

 

 

 

 

 

 

 

109.11.1.4.7

 

PBX DID Reserve Sequential # Block

 

 

 

 

 

$

23.71

 

 

 

 

 

 

 

 

 

109.11.1.4.8

 

PBX DID Reserve Nonsequential Telephone Numbers

 

 

 

 

 

$

22.14

 

 

 

 

 

 

 

 

 

109.11.1.4.9

 

PBX DID Nonsequential Telephone Numbers

 

 

 

 

 

$

26.09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.2

 

Subsequent Order Charge

 

 

 

 

 

NHCUU

 

 

 

$

12.80

 

(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.3

 

Qwest Corporation (QC) IntraLATA Toll, LPIC 5123

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20

 

Miscellaneous Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

(5), (6)

 

 

 

109.20.1

 

Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1

 

Trouble Isolation Charge (TIC)

 

 

 

LTESX

 

 

 

See Maintenance of Service, Basic, First Interval

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2

 

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1

 

Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.1

 

First Increment

 

MVWXX

 

 

 

See

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.2

 

Each Additional Increment

 

MVW1X

 

 

 

Maintenance
of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.1

 

First Increment

 

MVWOX

 

 

 

See

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.2

 

Each Additional Increment

 

MVW2X

 

 

 

Maintenance
of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.1

 

First Increment

 

MVWPX

 

 

 

See

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.2

 

Each Additional Increment

 

MVW3X

 

 

 

Maintenance
of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2

 

Optional Testing (Additional Labor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1

 

Basic, First and Each Additional Increment

 

OTNBX

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

109.20.2.2.2

 

Overtime, First and Each Additional Increment

 

OTNOX

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.3

 

Premium, First and Each Additional Increment

 

OTNPX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.3

 

Dispatch (Additional Dispatch - No trouble found)

 

VT6DC

 

 

 

See Additional Dispatch

 

 

 

 

 

 

 

109.20.2.4

 

Dispatch for Maintenance of Service - No Trouble Found

 

VT6DM

 

 

 

 

 

 

 

75

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

109.20.3

 

Design and Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.1

 

Trip Charge - Premises Visit Charge

 

No USOC

 

 

 

See Additional Dispatch

 

 

 

 

 

 

 

109.20.3.2

 

Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.1

 

First Increment

 

HRD11

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.2

 

Each Additional Increment

 

HRDA1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.1

 

First Increment

 

HRD12

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.2

 

Each Additional Increment

 

HRDA2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.1

 

First Increment

 

HRD13

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.2

 

Each Additional Increment

 

HRDA3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3

 

Date Change

 

 

 

 

 

 

 

 

 

$

9.81

 

 

 

 

 

 

 

109.20.3.4

 

Design Change

 

 

 

 

 

 

 

$

69.90

 

 

 

 

 

 

 

109.20.3.5

 

Expedite Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

109.20.3.6

 

Cancellation Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23

 

Qwest Platform Plus™ (QPP™)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1

 

Conversion Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1.1

 

First Line (Mechanized)

 

URCCU

 

 

 

$

0.64

 

 

 

 

 

 

 

 

 

109.23.1.1.2

 

Each Additional Line (Mechanized)

 

URCCY

 

 

 

$

0.13

 

 

 

 

 

 

 

 

 

109.23.1.1.3

 

First Line (Manual)

 

URCCV

 

 

 

$

15.36

 

 

 

 

 

 

 

 

 

109.23.1.1.4

 

Each Additional Line (Manual)

 

URCCZ

 

 

 

$

2.56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2

 

QPP™ PBX DID Trunks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2.1

 

First Trunk

 

 

 

URCCD

 

 

 

$

23.45

 

 

 

 

 

 

 

 

 

109.23.1.2.2

 

Each Additional

 

 

 

 

 

 

 

$

2.95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3

 

QPP™ ISDN BRI

 

 

 

URCCU

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3.1

 

First

 

 

 

 

 

 

 

$

25.20

 

 

 

 

 

 

 

 

 

109.23.1.3.2

 

Each Additional

 

 

 

 

 

 

 

$

2.95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2

 

Installation Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1.1

 

First Line (Mechanized)

 

NHCRA

 

 

 

$

50.86

 

 

 

 

 

 

 

 

 

109.23.2.1.2

 

Each Additional Line (Mechanized)

 

NHCRC

 

 

 

$

13.77

 

 

 

 

 

 

 

 

 

109.23.2.1.3

 

First Line (Manual)

 

NHCRB

 

 

 

$

69.36

 

 

 

 

 

 

 

 

 

109.23.2.1.4

 

Each Additional Line (Manual)

 

NHCRD

 

 

 

$

16.20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.2

 

QPP™ Analog DID PBX Trunks

 

 

 

 

 

$

188.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.3

 

QPP™ ISDN-BRI

 

 

 

 

 

$

244.28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.3

 

Qwest AIN Features

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.4

 

Qwest DSL

 

 

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.5

 

Qwest Voice Messaging Services

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112

 

Operational Support Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112.1

 

Develoments and Enhancements, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

112.2

 

Ongoing Maintenance, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

112.3

 

Daily Usage Records File, per Record

 

 

 

$

0.000829

 

 

 

 

 

 

--------------------------------------------------------------------------------

Notes

(1)                                  Monthly Recurring credit applies to QPP™
Residential Services as set forth in Service Exhibit 1 to this Agreement.

 

(2)                                  QPP™ service includes nondiscriminatory
access to all vertical switch features that are loaded in Qwest’s End Office
Switch. See the PCAT for all compatible and available vertical switch features.
Only vertical switch features with Non-Recurring, Recurring, or Per Occurrence
charges are listed. Non-Recurring charges are applicable whenever a feature is
added - whether on new installation, conversion, or change order activity. Those
vertical switch features not listed have a rate of $0 for Monthly Recurring,
Non-Recurring, or Per Occurrence charges.

 

(3)                                  USOCs have been provided in an effort to
ease item description and USOC association with charges. In the event USOCs are
inaccurate or are revised, Qwest reserves the right to correct the Rate Sheet.

 

(4)                                  The Subsequent Order Charge is applicable
on a per order basis when changes are requested to existing service, including
changing a telephone number, initiating or removing Suspension or Service,
denying or restoring service, adding, removing, or changing features, and other
similar requests.

 

76

--------------------------------------------------------------------------------


 

(5)                                  QPP™ ISDN BRI and PBX are “Design”.
Remaining QPP™ services are “Non-Design”.

 

(6)                                  All charges and increments shall be the
same as the comparable charges and increments in each state SGAT.

 

(7)                                  Qwest and MCI agree to negotiate a charge
in good faith. The Parties agree that the charges are intended to allow Qwest to
recover its relevant costs and will be an approved charge.  The charge MCI and
Qwest have agreed upon will be binding to all CLECs.

 

(8)                                  Where the service has been deemed to be a
Telecommunications Service, the Discount will be provided pursuant to CLEC’s
ICA. Where the service is not a Telecommunications Service, the discount will be
18%.

 

77

--------------------------------------------------------------------------------

Qwest Platform Plus™ (QPP™) Rate Page - New Mexico

 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

109.8

 

Shared Transport Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1

 

Mass Market

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1.1

 

QPP™ Residential and Business (Per MOU)

 

 

 

$

0.0001252

 

 

 

 

 

 

 

 

 

109.8.1.2

 

QPP™ Centrex, ISDN BRI, PAL, and PBX Analog Trunks (Per line/trunk)

 

UGUST

 

$

0.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11

 

Local Switching Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1

 

Mass Market Switching

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1

 

Ports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1

 

Ports, Effective through December 31, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.1

 

Analog Port

 

 

 

$

1.38

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.2

 

Analog Port, Residential end user credit

 

 

 

$

0.00

 

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.1.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

9.37

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.4

 

PBX DID Port

 

 

 

$

2.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2

 

Ports, Effective January 1, 2005 through December 31, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.1

 

Analog Port

 

 

 

$

4.08

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.14

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.2.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

12.07

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.4

 

PBX DID Port

 

 

 

$

5.62

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.1

 

Analog Port

 

 

 

$

4.48

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.21

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.3.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

12.47

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.4

 

PBX DID Port

 

 

 

$

6.02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE NOT met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.1

 

Analog Port

 

 

 

$

4.82

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.34

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.4.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

12.81

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.4

 

PBX DID Port

 

 

 

$

6.36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.1

 

Analog Port

 

 

 

$

5.14

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.60

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.5.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

13.13

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.4

 

PBX DID Port

 

 

 

$

6.68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE NOT
met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.1

 

Analog Port

 

 

 

$

5.56

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.78

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.6.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

13.55

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.4

 

PBX DID Port

 

 

 

$

7.10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2

 

Local Switch Usage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.1

 

QPP™ Residential and Business (Per MOU)

 

 

 

$

0.0011083

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.2

 

QPP™ Centrex, ISDN BRI, PAL, and PBX Analog Trunks (Per Line/Trunk)

 

UGUFM

 

$

0.93

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.3

 

Switch Features

 

 

 

 

 

 

 

 

 

(2), (3)

 

 

 

 

 

 

 

109.11.1.3.1

 

Account Codes - per system

 

AZ8PS

 

 

 

$

80.16

 

 

 

 

 

 

 

 

 

109.11.1.3.2

 

Attendant Access Line - per station line

 

DZR

 

 

 

$

1.16

 

 

 

 

 

 

 

 

 

109.11.1.3.3

 

Audible Message Waiting

 

MGN, MWW

 

 

 

$

1.01

 

 

 

 

 

 

 

 

 

109.11.1.3.4

 

Authorization Codes - per system

 

AFYPS

 

 

 

$

239.75

 

 

 

 

 

 

 

 

 

109.11.1.3.5

 

Automatic Line (per station line)

 

ETVPB

 

 

 

$

0.34

 

 

 

 

 

 

 

 

 

109.11.1.3.6

 

Automatic Route Selection - Common Equip. per system

 

F5GPG

 

 

 

$

2,103.53

 

 

 

 

 

 

 

 

 

109.11.1.3.7

 

Call Drop

 

NA-FID

 

 

 

$

0.34

 

 

 

 

 

 

 

 

 

109.11.1.3.8

 

Call Exclusion - Automatic

 

NXB (ISDN)

 

 

 

$

1.01

 

 

 

 

 

 

 

 

 

109.11.1.3.9

 

Call Exclusion - Manual

 

NA-FID (IDSN)

 

 

 

$

0.67

 

 

 

 

 

 

 

 

 

109.11.1.3.10

 

Call Forwarding: Busy Line/Don’t Answer Prog Svc. Estab

 

SEPFA

 

 

 

$

15.69

 

 

 

 

 

 

 

 

 

109.11.1.3.11

 

Call Forwarding: Don’t Answer

 

69H, 69HHG, EVD, EVDHG

 

 

 

$

37.99

 

 

 

 

 

 

 

 

 

109.11.1.3.12

 

Call Waiting Indication - per timing state

 

WUT

 

 

 

$

1.01

 

 

 

 

 

 

 

 

 

109.11.1.3.13

 

CENTREX COMMON EQUIPMENT

 

HYE, HYS

 

 

 

$

1,208.51

 

 

 

 

 

 

 

 

 

109.11.1.3.14

 

CF Don’t Ans./CF Busy Cust. Prog. - Per Line

 

FSW

 

 

 

$

1.01

 

 

 

 

 

 

 

 

 

109.11.1.3.15

 

CLASS - Call Trace, Per Occurrence

 

NO USOC

 

 

 

$

2.18

 

 

 

 

 

 

 

 

 

109.11.1.3.16

 

CMS - Packet Control Capability, per System

 

PTGPS

 

 

 

$

486.72

 

 

 

 

 

 

 

 

 

109.11.1.3.17

 

CMS - System Establishment - Initial Installation

 

MB5XX

 

 

 

$

973.44

 

 

 

 

 

 

 

 

 

109.11.1.3.18

 

CMS - System Establishment - Subsequent Installation

 

CPVWO

 

 

 

$

486.72

 

 

 

 

 

 

 

 

 

109.11.1.3.19

 

Conference Calling - Meet Me

 

MJJPK

 

 

 

$

42.56

 

 

 

 

 

 

 

 

 

109.11.1.3.20

 

Conference Calling - Preset

 

MO9PK

 

 

 

$

42.56

 

 

 

 

 

 

 

 

 

109.11.1.3.21

 

Dir Sta Sel/Busy Lamp Fld per arrangement

 

BUD

 

 

 

$

0.34

 

 

 

 

 

 

 

 

 

109.11.1.3.22

 

Directed Call Pickup with Barge-in

 

6MD

 

 

 

$

20.20

 

 

 

 

 

 

 

 

 

109.11.1.3.23

 

Directed Call Pickup without Barge-in

 

69D

 

 

 

$

20.20

 

 

 

 

78

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

109.11.1.3.24

 

Distinctive Ring/Distinctive Call Waiting

 

RNN

 

 

 

$

40.39

 

 

 

 

 

 

 

 

 

109.11.1.3.25

 

Expensive Route Warning Tone- per system

 

AQWPS

 

 

 

$

72.05

 

 

 

 

 

 

 

 

 

109.11.1.3.26

 

Facility Restriction Level - per system

 

FRKPS

 

 

 

$

44.32

 

 

 

 

 

 

 

 

 

109.11.1.3.27

 

Group Intercom

 

GCN

 

 

 

$

0.46

 

 

 

 

 

 

 

 

 

109.11.1.3.28

 

Hot Line - per line

 

HLA, HLN

 

 

 

$

1.01

 

 

 

 

 

 

 

 

 

109.11.1.3.29

 

Hunting: Multiposition Hunt Queuing

 

MH5

 

 

 

$

38.66

 

 

 

 

 

 

 

 

 

109.11.1.3.30

 

Hunting: Multiposition with Announcement in Queue

 

MHW

 

 

 

$

38.66

 

 

 

 

 

 

 

 

 

109.11.1.3.31

 

Hunting: Multiposition with Music in Queue

 

MOHPS

 

 

 

$

40.82

 

 

 

 

 

 

 

 

 

109.11.1.3.32

 

ISDN Short Hunt

 

NHGPG

 

 

 

$

1.70

 

 

 

 

 

 

 

 

 

109.11.1.3.33

 

Loudspeaker Paging - per trunk group

 

PTQPG

 

 

 

$

176.87

 

 

 

 

 

 

 

 

 

109.11.1.3.34

 

Make Busy Arrangements - per group

 

A9AEX, P89

 

 

 

$

0.67

 

 

 

 

 

 

 

 

 

109.11.1.3.35

 

Make Busy Arrangements - per line

 

MB1

 

 

 

$

0.67

 

 

 

 

 

 

 

 

 

109.11.1.3.36

 

Message Center - per main station line

 

MFR

 

 

 

$

0.34

 

 

 

 

 

 

 

 

 

109.11.1.3.37

 

Message Waiting Visual

 

MV5

 

 

 

$

0.34

 

 

 

 

 

 

 

 

 

109.11.1.3.38

 

Music On Hold - per system

 

MHHPS

 

 

 

$

23.18

 

 

 

 

 

 

 

 

 

109.11.1.3.39

 

Privacy Release

 

K7KPK

 

 

 

$

0.48

 

 

 

 

 

 

 

 

 

109.11.1.3.40

 

Query Time

 

QT1PK

 

 

 

$

0.34

 

 

 

 

 

 

 

 

 

109.11.1.3.41

 

SMDR-P - Archived Data

 

SR7CX

 

 

 

$

177.63

 

 

 

 

 

 

 

 

 

109.11.1.3.42

 

SMDR-P - Service Establishment Chg., Initial Installation

 

SEPSP, SEPSR

 

 

 

$

339.94

 

 

 

 

 

 

 

 

 

109.11.1.3.43

 

Station Camp-On Service - per main station

 

CPK

 

 

 

$

0.34

 

 

 

 

 

 

 

 

 

109.11.1.3.44

 

Time of Day Control for ARS - per system

 

ATBPS

 

 

 

$

126.06

 

 

 

 

 

 

 

 

 

109.11.1.3.45

 

Time of Day NCOS Update

 

A4T

 

 

 

$

0.54

 

 

 

 

 

 

 

 

 

109.11.1.3.46

 

Time of Day Routing - per line

 

ATB

 

 

 

$

0.52

 

 

 

 

 

 

 

 

 

109.11.1.3.47

 

Trunk Verification from Designated Station

 

BVS

 

 

 

$

0.39

 

 

 

 

 

 

 

 

 

109.11.1.3.48

 

UCD in hunt group - per line

 

MHM, H6U, NZT

 

 

 

$

0.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4.1

 

Custom Number

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

109.11.1.4.3

 

PBX DID Complex Translation Digits Outpulsed Signaling Chng.

 

 

 

 

 

$

14.39

 

 

 

 

 

 

 

 

 

109.11.1.4.4

 

PBX DID Complex Translation Digits Signaling Chng.

 

 

 

 

 

$

33.58

 

 

 

 

 

 

 

 

 

109.11.1.4.5

 

PBX DID Block Compromise

 

 

 

 

 

$

25.34

 

 

 

 

 

 

 

 

 

109.11.1.4.6

 

PBX DID Group of 20 Numbers

 

 

 

 

 

$

33.71

 

 

 

 

 

 

 

 

 

109.11.1.4.7

 

PBX DID Reserve Sequential Number Block

 

 

 

 

 

$

25.19

 

 

 

 

 

 

 

 

 

109.11.1.4.8

 

PBX DID Reserve Nonsequential TNs

 

 

 

 

 

$

23.51

 

 

 

 

 

 

 

 

 

109.11.1.4.9

 

PBX DID Nonsequential TNs

 

 

 

 

 

$

35.37

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.2

 

Subsequent Order Charge

 

 

 

 

 

NHCUU

 

 

 

$

12.75

 

(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.3

 

Qwest Corporation (QC) IntraLATA Toll, LPIC 5123

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20

 

Miscellaneous Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

(5), (6)

 

 

 

109.20.1

 

Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1

 

Trouble Isolation Charge (TIC)

 

LTESX

 

 

 

See Maintenance of Service, Basic, First Interval

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2

 

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1

 

Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.1

 

First Increment

 

MVWXX

 

 

 

See Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.2

 

Each Additional Increment

 

MVW1X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.1

 

First Increment

 

MVWOX

 

 

 

See Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.2

 

Each Additional Increment

 

MVW2X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.1

 

First Increment

 

MVWPX

 

 

 

See Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.2

 

Each Additional Increment

 

MVW3X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2

 

Optional Testing (Additional Labor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1

 

Basic, First and Each Additional Increment

 

OTNBX

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

109.20.2.2.2

 

Overtime, First and Each Additional Increment

 

OTNOX

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.3

 

Premium, First and Each Additional Increment

 

OTNPX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.3

 

Dispatch (Additional Dispatch - No trouble found)

 

VT6DC

 

 

 

See Additional Dispatch

 

 

 

 

 

 

 

109.20.2.4

 

Dispatch for Maintenance of Service - No Trouble Found

 

VT6DM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3

 

Design and Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.1

 

Trip Charge - Premises Visit Charge

 

NRTCY

 

 

 

See Additional Dispatch

 

 

 

 

79

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

109.20.3.2

 

Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.1

 

First Increment

 

HRD11

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.2

 

Each Additional Increment

 

HRDA1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.1

 

First Increment

 

HRD12

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.2

 

Each Additional Increment

 

HRDA2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.1

 

First Increment

 

HRD13

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.2

 

Each Additional Increment

 

HRDA3

 

 

 

 

 

 

 

 

 

 

109.20.3.3

 

Network Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.1.1

 

First Increment

 

HRH11

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.1.2

 

Each Additional Increment

 

HRHA1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.2.1

 

First Increment

 

HRH12

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.2.2

 

Each Additional Increment

 

HRHA2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.3.1

 

First Increment

 

HRH13

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.3.2

 

Each Additional Increment

 

HRHA3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.4

 

Date Change

 

 

 

 

 

 

 

 

 

$

10.38

 

 

 

 

 

 

 

109.20.3.5

 

Design Change

 

 

 

 

 

 

 

$

60.14

 

 

 

 

 

 

 

109.20.3.6

 

Expedite Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

109.20.3.7

 

Cancellation Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23

 

Qwest Platform Plus™ (QPP™)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1

 

Conversion Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1.1

 

First Line (Mechanized)

 

URCCU

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.23.1.1.2

 

Each Additional Line (Mechanized)

 

URCCY

 

 

 

$

0.14

 

 

 

 

 

 

 

 

 

109.23.1.1.3

 

First Line (Manual)

 

URCCV

 

 

 

$

16.25

 

 

 

 

 

 

 

 

 

109.23.1.1.4

 

Each Additional Line (Manual)

 

URCCZ

 

 

 

$

1.81

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2

 

QPP™ PBX DID Trunks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2.1

 

First Trunk

 

 

 

URCCD

 

 

 

$

18.59

 

 

 

 

 

 

 

 

 

109.23.1.2.2

 

Each Additional

 

 

 

 

 

 

 

$

2.81

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3

 

QPP™ ISDN BRI

 

 

 

URCCU

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3.1

 

First

 

 

 

 

 

 

 

$

13.61

 

 

 

 

 

 

 

 

 

109.23.1.3.2

 

Each Additional

 

 

 

 

 

 

 

$

2.81

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2

 

Installation Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1.1

 

First Line (Mechanized)

 

NHCRA

 

 

 

$

37.23

 

 

 

 

 

 

 

 

 

109.23.2.1.2

 

Each Additional Line (Mechanized)

 

NHCRC

 

 

 

$

11.94

 

 

 

 

 

 

 

 

 

109.23.2.1.3

 

First Line (Manual)

 

NHCRB

 

 

 

$

48.08

 

 

 

 

 

 

 

 

 

109.23.2.1.4

 

Each Additional Line (Manual)

 

NHCRD

 

 

 

$

14.11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.2

 

QPP™ Analog DID PBX Trunks

 

 

 

 

 

$

177.43

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.3

 

QPP™ ISDN-BRI

 

 

 

 

 

$

312.97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.3

 

Qwest AIN Features

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.4

 

Qwest DSL

 

 

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.5

 

Qwest Voice Messaging Services

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112

 

Operational Support Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112.1

 

Development and Enhancements, per Local Service Request

 

 

 

 

 

 

 

 

 

 

 

 

 

112.1.1

 

OSS Start Up - Per Electronic Order

 

 

 

 

 

$

4.75

 

 

 

 

 

 

 

112.1.2

 

OSS Start Up - Per Manual Order

 

 

 

 

 

$

7.07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112.2

 

Ongoing Maintenance, per Local Service Request

 

 

 

 

 

 

 

 

 

 

 

 

 

112.2.1

 

IMA Ongoing Maintenance, per Order

 

 

 

 

 

$

1.91

 

 

 

 

 

 

 

112.2.2

 

EDI Ongoing Maintenance Expense, per Order

 

 

 

 

 

$

1.42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112.3

 

Daily Usage Records File, per Record

 

 

 

 

 

$

0.000867

 

 

 

 

 

 

80

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Notes

(1)                                 Monthly Recurring credit applies to QPP™
Residential Services as set forth in Service Exhibit 1 to this Agreement.

 

(2)                                 QPP™ service includes nondiscriminatory
access to all vertical switch features that are loaded in Qwest’s End Office
Switch. See the PCAT for all compatible and available vertical switch features.
Only vertical switch features with Non-Recurring, Recurring, or Per Occurrence
charges are listed. Non-Recurring charges are applicable whenever a feature is
added - whether on new installation, conversion, or change order activity. Those
vertical switch features not listed have a rate of $0 for Monthly Recurring,
Non-Recurring, or Per Occurrence charges.

 

(3)                                  USOCs have been provided in an effort to
ease item description and USOC association with charges. In the event USOCs are
inaccurate or are revised, Qwest reserves the right to correct the Rate Sheet.

 

(4)                                 The Subsequent Order Charge is applicable on
a per order basis when changes are requested to existing service, including
changing a telephone number, initiating or removing Suspension or Service,
denying or restoring service, adding, removing, or changing features, and other
similar requests.

 

(5)                                 QPP™ ISDN BRI and PBX are “Design”.
Remaining QPP™ services are “Non-Design”.

 

(6)                                 All charges and increments shall be the same
as the comparable charges and increments in each state SGAT.

 

(7)                                 Qwest and MCI agree to negotiate a charge in
good faith. The Parties agree that the charges are intended to allow Qwest to
recover its relevant costs and will be an approved charge.  The charge MCI and
Qwest have agreed upon will be binding to all CLECs.

 

(8)                                 Where the service has been deemed to be a
Telecommunications Service, the Discount will be provided pursuant to CLEC’s
ICA. Where the service is not a Telecommunications Service, the discount will be
18%.

 

81

--------------------------------------------------------------------------------


 

Qwest Platform Plus™ (QPP™) Rate Page - Oregon

 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

109.8

 

Shared Transport Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1

 

Mass Market

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1.1

 

QPP™ Residential, Business, and PAL (Per MOU)

 

 

 

$

0.0010400

 

 

 

 

 

 

 

 

 

109.8.1.2

 

QPP™ Centrex, ISDN BRI, and PBX Analog Trunks (Per line/trunk)

 

UGUST

 

$

0.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11

 

Local Switching Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1

 

Mass Market Switching

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1

 

Ports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1

 

Ports, Effective through December 31, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.1

 

Analog Port

 

 

 

$

1.14

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.2

 

Analog Port, Residential end user credit

 

 

 

$

0.00

 

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.1.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

6.09

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.4

 

PBX DID Port

 

 

 

$

2.66

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2

 

Ports, Effective January 1, 2005 through December 31, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.1

 

Analog Port

 

 

 

$

3.84

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.53

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.2.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

8.79

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.4

 

PBX DID Port

 

 

 

$

5.36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.1

 

Analog Port

 

 

 

$

4.24

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.68

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.3.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

9.19

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.4

 

PBX DID Port

 

 

 

$

5.76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE NOT met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.1

 

Analog Port

 

 

 

$

4.58

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.87

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.4.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

9.53

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.4

 

PBX DID Port

 

 

 

$

6.10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.1

 

Analog Port

 

 

 

$

4.90

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.14

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.5.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

9.85

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.4

 

PBX DID Port

 

 

 

$

6.42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE NOT
met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.1

 

Analog Port

 

 

 

$

5.32

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.38

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.6.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

10.27

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.4

 

PBX DID Port

 

 

 

$

6.84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2

 

Local Switch Usage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.1

 

QPP™ Residential, Business, and PAL (Per MOU)

 

 

 

$

0.00133

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.2

 

QPP™ Centrex, ISDN BRI, and PBX Analog Trunks (Per Line/Trunk)

 

UGUFM

 

$

1.12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.3

 

Switch Features

 

 

 

 

 

 

 

 

 

(2), (3)

 

 

 

 

 

 

 

109.11.1.3.1

 

Account Codes, per System

 

AZ8PS

 

 

 

$

99.05

 

 

 

 

 

 

 

 

 

109.11.1.3.2

 

Attendant Access Line, per Station Line

 

DZR

 

 

 

$

1.21

 

 

 

 

 

 

 

 

 

109.11.1.3.3

 

Audible Message Waiting

 

MGN, MWW

 

 

 

$

1.05

 

 

 

 

 

 

 

 

 

109.11.1.3.4

 

Authorization Codes, per System

 

AFYPS

 

 

 

$

254.47

 

 

 

 

 

 

 

 

 

109.11.1.3.5

 

Automatic Line

 

ETVPB

 

 

 

$

0.36

 

 

 

 

 

 

 

 

 

109.11.1.3.6

 

Automatic Route Selection - Common Equipment, per System

 

F5GPG

 

 

 

$

2,080.70

 

 

 

 

 

 

 

 

 

109.11.1.3.7

 

Call Drop

 

 

 

NA-FID

 

 

 

$

0.44

 

 

 

 

 

 

 

 

 

109.11.1.3.8

 

Call Exclusion - Automatic

 

NXB (ISDN)

 

 

 

$

1.05

 

 

 

 

 

 

 

 

 

109.11.1.3.9

 

Call Forwarding: Busy Line

 

69J, 69JGH, EVB, EVBHG

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.10

 

Call Forwarding: Busy Line - Don’t Answer (Expanded)

 

FVJ, FVJHG

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.11

 

Call Forwarding: Busy Line - Don’t Answer (Overflow)

 

EV2, EV2HG

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.12

 

Call Forwarding: Busy Line - Don’t Answer, Service Establishment

 

SEPFA

 

 

 

$

21.07

 

 

 

 

 

 

 

 

 

109.11.1.3.13

 

Call Forwarding: Busy Line - Incoming Only

 

69B1X

 

 

 

$

36.87

 

 

 

 

 

 

 

 

 

109.11.1.3.14

 

Call Forwarding: Busy Line (Expanded)

 

FBJ, FBJHG

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.15

 

Call Forwarding: Busy Line (External)

 

EVB, EVBHG

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.16

 

Call Forwarding: Busy Line (Overflow)

 

EVO, EVOHG

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.17

 

Call Forwarding: Busy Line (Programmable), Each Line

 

ERB

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.18

 

Call Forwarding: Don’t Answer

 

EVD, EVDHG, 69H, 69HHG

 

 

 

$

0.17

 

 

 

 

82

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

109.11.1.3.19

 

Call Forwarding: Don’t Answer (Expanded)

 

FDJ, FDJHG

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.20

 

Call Forwarding: Don’t Answer (Programmable)

 

ERD

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.21

 

Call Forwarding: Don’t Answer - Incoming Only

 

69A

 

 

 

$

36.87

 

 

 

 

 

 

 

 

 

109.11.1.3.22

 

Call Forwarding: Variable

 

ESM

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.23

 

Call Hold (Centrex)

 

6APPK

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.24

 

Call Transfer

 

EO3

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.25

 

Call Waiting / Cancel Call Waiting

 

ESX, 6SY

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.26

 

Call Waiting Indication - per Timing State

 

WUT

 

 

 

$

1.05

 

 

 

 

 

 

 

 

 

109.11.1.3.27

 

Centrex Common Equipment

 

HYE, HYS

 

 

 

$

1,430.62

 

 

 

 

 

 

 

 

 

109.11.1.3.28

 

CLASS – Call Trace, per Occurrence

 

NO USOC

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.29

 

CLASS – Calling Name & Number

 

NNK

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.30

 

CLASS – Calling Number Delivery

 

NSD

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.31

 

CLASS – Calling Number Delivery - Blocking

 

NDD(ISDN), NKM, NKS

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.32

 

CLASS – Continuous Redial

 

NSS

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.33

 

CLASS – Last Call Return

 

NSQ

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.34

 

CLASS – Priority Calling

 

NSK

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.35

 

CLASS – Selective Call Forwarding

 

NCE

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.36

 

CLASS – Selective Call Rejection

 

NSY

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.37

 

CMS - Packet Control Capability, per System

 

PTGPS

 

 

 

$

502.24

 

 

 

 

 

 

 

 

 

109.11.1.3.38

 

CMS - System Establishment - Initial Installation

 

MB5XX

 

 

 

$

1,004.48

 

 

 

 

 

 

 

 

 

109.11.1.3.39

 

CMS - System Establishment - Subsequent Installation

 

CPVWO

 

 

 

$

502.24

 

 

 

 

 

 

 

 

 

109.11.1.3.40

 

Conference Calling - Meet Me

 

MJJPK

 

 

 

$

46.50

 

 

 

 

 

 

 

 

 

109.11.1.3.41

 

Conference Calling - Preset

 

MO9PK

 

 

 

$

46.50

 

 

 

 

 

 

 

 

 

109.11.1.3.42

 

Conference Calling - Station Dial (6-way)

 

GVT

 

 

 

$

49.57

 

 

 

 

 

 

 

 

 

109.11.1.3.43

 

Direct Station Selection / Busy Lamp Field, per Arrangement

 

BUD

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.44

 

Directed Call Pick up

 

6MD

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.45

 

Directed Call Pick up with Barge-In

 

69D

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.46

 

Distinctive Ring / Distinctive Call Waiting

 

RNN

 

 

 

$

50.12

 

 

 

 

 

 

 

 

 

109.11.1.3.47

 

Distinctive Ringing (Distinctive Alert)

 

WDD

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.48

 

Expensive Route Warning Tone, per System

 

AQWPS

 

 

 

$

80.84

 

 

 

 

 

 

 

 

 

109.11.1.3.49

 

Facility Restriction Level, per System

 

FRKPS

 

 

 

$

43.02

 

 

 

 

 

 

 

 

 

109.11.1.3.50

 

Group Intercom

 

GCN

 

 

 

$

0.57

 

 

 

 

 

 

 

 

 

109.11.1.3.51

 

Hot Line (Centrex), per Line

 

HLN

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.52

 

Hunting (Centrex)

 

NO USOC

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.53

 

Hunting: Multiposition Hunt Queuing

 

MH5

 

 

 

$

37.48

 

 

 

 

 

 

 

 

 

109.11.1.3.54

 

Hunting: Multiposition with Announcement in Queue

 

MHW

 

 

 

$

37.48

 

 

 

 

 

 

 

 

 

109.11.1.3.55

 

Hunting: Multiposition with Music in Queue

 

MOHPS

 

 

 

$

37.02

 

 

 

 

 

 

 

 

 

109.11.1.3.56

 

ISDN Short Hunt

 

NHGPG

 

 

 

$

1.93

 

 

 

 

 

 

 

 

 

109.11.1.3.57

 

Loudspeaker Paging, per Trunk Group

 

PTQPG

 

 

 

$

194.83

 

 

 

 

 

 

 

 

 

109.11.1.3.58

 

Make Busy Arrangements, per Group

 

A9AEX, P89

 

 

 

$

0.61

 

 

 

 

 

 

 

 

 

109.11.1.3.59

 

Make Busy Arrangements, per Line

 

MB1

 

 

 

$

0.61

 

 

 

 

 

 

 

 

 

109.11.1.3.60

 

Message Center, per Main Station Line

 

MFR

 

 

 

$

0.44

 

 

 

 

 

 

 

 

 

109.11.1.3.61

 

Message Waiting Visual

 

MV5

 

 

 

$

0.44

 

 

 

 

 

 

 

 

 

109.11.1.3.62

 

Music On Hold, per System

 

MHHPS

 

 

 

$

31.59

 

 

 

 

 

 

 

 

 

109.11.1.3.63

 

Privacy Release

 

K7KPK

 

 

 

$

0.62

 

 

 

 

 

 

 

 

 

109.11.1.3.64

 

Query Time

 

QT1PK

 

 

 

$

0.44

 

 

 

 

 

 

 

 

 

109.11.1.3.65

 

SMDR-P Archived Data

 

SR7CX

 

 

 

$

165.29

 

 

 

 

 

 

 

 

 

109.11.1.3.66

 

SMDR-P Service Establishment Charge, Initial Installation

 

SEPSP, SEPSR

 

 

 

$

361.84

 

 

 

 

 

 

 

 

 

109.11.1.3.67

 

Speed Calling - Eight Code Capacity

 

ESL, GVJ, EZJ, GVZ

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.68

 

Speed Calling - Thirty Code Capacity

 

ESF, GV2, EVH, GVV

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.69

 

Station Camp - On Service, per Main Station

 

CPK

 

 

 

$

0.44

 

 

 

 

 

 

 

 

 

109.11.1.3.70

 

Three Way Calling

 

ESC

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

109.11.1.3.71

 

Time of Day Control for ARS, per System

 

ATBPS

 

 

 

$

135.83

 

 

 

 

 

 

 

 

 

109.11.1.3.72

 

Time of Day NCOS Update

 

A4T

 

 

 

$

0.71

 

 

 

 

 

 

 

 

 

109.11.1.3.73

 

Time of Day Routing, per Line

 

ATBPS

 

 

 

$

0.67

 

 

 

 

 

 

 

 

 

109.11.1.3.74

 

Trunk Verification from Designated Station

 

BVS

 

 

 

$

0.51

 

 

 

 

 

 

 

 

 

109.11.1.3.75

 

UCD in Hunt Group, per Line

 

MHM, H6U, NZT

 

 

 

$

0.61

 

 

 

 

 

 

 

 

 

109.11.1.3.76

 

Warm Line

 

WLS

 

 

 

$

0.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4.1

 

Custom Number

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

109.11.1.4.3

 

PBX DID Complex Translation Digital Outpulsed Changed Signaling

 

 

 

 

 

$

15.89

 

 

 

 

 

 

 

 

 

109.11.1.4.4

 

PBX DID Complex Translation Signaling Change

 

 

 

 

 

$

37.08

 

 

 

 

 

 

 

 

 

109.11.1.4.5

 

PBX DID Block Compromise

 

 

 

 

 

$

26.66

 

 

 

 

 

 

 

 

 

109.11.1.4.6

 

PBX DID Reserve Sequential # Block

 

 

 

 

 

$

26.50

 

 

 

 

 

 

 

 

 

109.11.1.4.7

 

PBX DID Reserve Nonsequential Telephone Numbers

 

 

 

 

 

$

24.71

 

 

 

 

 

 

 

 

 

109.11.1.4.8

 

PBX DID Nonsequential Telephone Numbers

 

 

 

 

 

$

34.27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.2

 

Subsequent Order Charge

 

 

 

NHCUU

 

 

 

$

14.24

 

(4)

 

 

83

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

109.11.3

 

Qwest Corporation (QC) IntraLATA Toll, LPIC 5123

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20

 

Miscellaneous Charges

 

 

 

 

 

 

 

 

 

 

 

(5), (6)

 

 

 

109.20.1

 

Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1

 

Trouble Isolation Charge (TIC)

 

MCE

 

 

 

See Maintenance of Service, Basic, First Interval

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2

 

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1

 

Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.1

 

First Increment

 

MVWXX

 

 

 

See Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.2

 

Each Additional Increment

 

MVW1X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.1

 

First Increment

 

MVWOX

 

 

 

See Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.2

 

Each Additional Increment

 

MVW2X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.1

 

First Increment

 

MVWPX

 

 

 

See Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.2

 

Each Additional Increment

 

MVW3X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2

 

Optional Testing (Additional Labor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1

 

Basic, First and Each Additional Increment

 

OTNBX

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

109.20.2.2.2

 

Overtime, First and Each Additional Increment

 

OTNOX

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.3

 

Premium, First and Each Additional Increment

 

OTNPX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.3

 

Dispatch (Additional Dispatch - No trouble found)

 

VT6DC

 

 

 

See Additional Dispatch

 

 

 

 

 

 

 

109.20.2.4

 

Dispatch for Maintenance of Service - No Trouble Found

 

VT6DM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3

 

Design and Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.1

 

Trip Charge - Premises Visit Charge

 

SCO

 

 

 

See Additional Dispatch

 

 

 

 

 

 

 

109.20.3.2

 

Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.1

 

First Increment

 

HRD11

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.2

 

Each Additional Increment

 

HRDA1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.1

 

First Increment

 

HRD12

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.2

 

Each Additional Increment

 

HRDA2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.1

 

First Increment

 

HRD13

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.2

 

Each Additional Increment

 

HRDA3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3

 

Date Change

 

 

 

 

 

 

 

 

 

$

48.66

 

 

 

 

 

 

 

109.20.3.4

 

Design Change

 

 

 

 

 

 

 

 

 

$

103.10

 

 

 

 

 

 

 

109.20.3.5

 

Expedite Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

109.20.3.6

 

Cancellation Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23

 

Qwest Platform Plus™ (QPP™)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1

 

Conversion Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1.1

 

First Line (Mechanized)

 

URCCU

 

 

 

$

0.71

 

 

 

 

 

 

 

 

 

109.23.1.1.2

 

Each Additional Line (Mechanized)

 

URCCY

 

 

 

$

0.14

 

 

 

 

 

 

 

 

 

109.23.1.1.3

 

First Line (Manual)

 

URCCV

 

 

 

$

17.09

 

 

 

 

 

 

 

 

 

109.23.1.1.4

 

Each Additional Line (Manual)

 

URCCZ

 

 

 

$

2.85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2

 

QPP™ PBX DID Trunks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2.1

 

First Trunk

 

 

 

URCCD

 

 

 

$

30.11

 

 

 

 

 

 

 

 

 

109.23.1.2.2

 

Each Additional

 

 

 

 

 

 

 

$

2.85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3

 

QPP™ ISDN BRI

 

 

 

URCCU

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3.1

 

First

 

 

 

 

 

 

 

$

32.01

 

 

 

 

 

 

 

 

 

109.23.1.3.2

 

Each Additional

 

 

 

 

 

 

 

$

2.85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2

 

Installation Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1.1

 

First Line (Mechanized)

 

NHCRA

 

 

 

$

59.57

 

 

 

 

 

 

 

 

 

109.23.2.1.2

 

Each Additional Line (Mechanized)

 

NHCRC

 

 

 

$

16.32

 

 

 

 

 

 

 

 

 

109.23.2.1.3

 

First Line (Manual)

 

NHCRB

 

 

 

$

85.49

 

 

 

 

 

 

 

 

 

109.23.2.1.4

 

Each Additional Line (Manual)

 

NHCRD

 

 

 

$

19.02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.2

 

QPP™ Analog DID PBX Trunks

 

 

 

 

 

$

15.82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.3

 

QPP™ ISDN-BRI

 

 

 

 

 

 

 

$

310.62

 

 

 

 

84

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

109.23.3

 

Qwest AIN Features

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.4

 

Qwest DSL

 

 

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.5

 

Qwest Voice Messaging Services

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112

 

Operational Support Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112.1

 

Develoments and Enhancements, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

112.2

 

Ongoing Maintenance, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

112.3

 

Daily Usage Records File, per Record

 

 

 

No Charge at this time

 

 

 

(7)

 

 

--------------------------------------------------------------------------------

Notes

(1)                                  Monthly Recurring credit applies to QPP™
Residential Services as set forth in Service Exhibit 1 to this Agreement.

 

(2)                                  QPP™ service includes nondiscriminatory
access to all vertical switch features that are loaded in Qwest’s End Office
Switch. See the PCAT for all compatible and available vertical switch features.
Only vertical switch features with Non-Recurring, Recurring, or Per Occurrence
charges are listed. Non-Recurring charges are applicable whenever a feature is
added - whether on new installation, conversion, or change order activity. Those
vertical switch features not listed have a rate of $0 for Monthly Recurring,
Non-Recurring, or Per Occurrence charges.

 

(3)                                  USOCs have been provided in an effort to
ease item description and USOC association with charges. In the event USOCs are
inaccurate or are revised, Qwest reserves the right to correct the Rate Sheet.

 

(4)                                  The Subsequent Order Charge is applicable
on a per order basis when changes are requested to existing service, including
changing a telephone number, initiating or removing Suspension or Service,
denying or restoring service, adding, removing, or changing features, and other
similar requests.

 

(5)                                  QPP™ ISDN BRI and PBX are “Design”.
Remaining QPP™ services are “Non-Design”.

 

(6)                                  All charges and increments shall be the
same as the comparable charges and increments in each state SGAT.

 

(7)                                  Qwest and MCI agree to negotiate a charge
in good faith. The Parties agree that the charges are intended to allow Qwest to
recover its relevant costs and will be an approved charge.  The charge MCI and
Qwest have agreed upon will be binding to all CLECs.

 

(8)                                  Where the service has been deemed to be a
Telecommunications Service, the Discount will be provided pursuant to CLEC’s
ICA. Where the service is not a Telecommunications Service, the discount will be
18%.

 

85

--------------------------------------------------------------------------------

Qwest Platform Plus™ (QPP™) Rate Page - South Dakota

 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

109.8

 

Shared Transport Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1

 

Mass Market

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1.1

 

QPP™ Residential and Business (Per MOU)

 

 

 

$

0.00138786

 

 

 

 

 

 

 

 

 

109.8.1.2

 

QPP™ Centrex, ISDN BRI, PAL, and PBX Analog Trunks (Per line/trunk)

 

UGUST

 

$

0.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11

 

Local Switching Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1

 

Mass Market Switching

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1

 

Ports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1

 

Ports, Effective through December 31, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.1

 

Analog Port

 

 

 

$

1.84

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.2

 

Analog Port, Residential end user credit

 

 

 

$

0.00

 

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.1.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

11.65

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.4

 

PBX DID Port

 

 

 

$

4.10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2

 

Ports, Effective January 1, 2005 through December 31, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.1

 

Analog Port

 

 

 

$

4.54

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.53

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.2.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

14.35

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.4

 

PBX DID Port

 

 

 

$

6.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.1

 

Analog Port

 

 

 

$

6.19

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.93

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.3.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

16.00

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.4

 

PBX DID Port

 

 

 

$

8.45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE NOT met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.1

 

Analog Port

 

 

 

$

6.67

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.2

 

Analog Port, Residential end user credit

 

 

 

$

(3.26

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.4.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

16.48

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.4

 

PBX DID Port

 

 

 

$

8.93

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.1

 

Analog Port

 

 

 

$

8.10

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.2

 

Analog Port, Residential end user credit

 

 

 

$

(4.64

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.5.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

17.91

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.4

 

PBX DID Port

 

 

 

$

10.36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE NOT
met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.1

 

Analog Port

 

 

 

$

8.80

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.2

 

Analog Port, Residential end user credit

 

 

 

$

(5.16

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.6.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

18.61

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.4

 

PBX DID Port

 

 

 

$

11.06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2

 

Local Switch Usage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.1

 

QPP™ Residential and Business (Per MOU)

 

 

 

$

0.000702

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.2

 

QPP™ Centrex, ISDN BRI, PAL, and PBX Analog Trunks (Per Line/Trunk)

 

UGUFM

 

$

0.59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.3

 

Switch Features

 

 

 

 

 

 

 

 

 

 

 

(2), (3)

 

 

 

 

 

 

 

109.11.1.3.1

 

Account Codes - per system

 

AZ8PS

 

 

 

$

81.28

 

 

 

 

 

 

 

 

 

109.11.1.3.2

 

Attendant Access Line - per station line

 

DZR

 

 

 

$

1.17

 

 

 

 

 

 

 

 

 

109.11.1.3.3

 

Audible Message Waiting

 

MGN, MWW

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.4

 

Authorization Codes - per system

 

AFYPS

 

 

 

$

243.08

 

 

 

 

 

 

 

 

 

109.11.1.3.5

 

Automatic Line, per station line

 

ETVPB

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.6

 

Automatic Route Selection - Common Equip. per system

 

F5GPG

 

 

 

$

2,132.83

 

 

 

 

 

 

 

 

 

109.11.1.3.7

 

Call Drop

 

NA-FID

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.8

 

Call Exclusion - Automatic

 

NXB (ISDN)

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.9

 

Call Exclusion - Manual

 

NA-FID (IDSN)

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.11.1.3.10

 

Call Forwarding Incoming Only

 

69B1X

 

 

 

$

38.52

 

 

 

 

 

 

 

 

 

109.11.1.3.11

 

Call Forwarding: Busy Line/Don’t Answer Programmable Svc. Establishment

 

SEPFA

 

 

 

$

38.52

 

 

 

 

 

 

 

 

 

109.11.1.3.12

 

Call Waiting Indication - per timing state

 

WUT

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.13

 

CENTREX Common Equipment

 

HYE, HYS

 

 

 

$

1,225.34

 

 

 

 

 

 

 

 

 

109.11.1.3.14

 

CF Don’t answer/CF busy customer Programmable - per Line

 

FSW

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.15

 

CLASS - Call Trace, per Occurrence

 

NO USOC

 

 

 

$

1.48

 

 

 

 

 

 

 

 

 

109.11.1.3.16

 

CLASS - Continuous Redial

 

NSS

 

 

 

$

1.28

 

 

 

 

 

 

 

 

 

109.11.1.3.17

 

CLASS - Last Call Return

 

NSQ

 

 

 

$

1.29

 

 

 

 

 

 

 

 

 

109.11.1.3.18

 

CLASS - Priority Calling

 

NSK

 

 

 

$

1.22

 

 

 

 

 

 

 

 

 

109.11.1.3.19

 

CLASS - Selective Call Forwarding

 

NCE

 

 

 

$

1.28

 

 

 

 

 

 

 

 

 

109.11.1.3.20

 

CLASS - Selective Call Rejection

 

NSY

 

 

 

$

1.22

 

 

 

 

 

 

 

 

 

109.11.1.3.21

 

CMS - PACKET CONTROL CAPABILITY, PER SYSTEM

 

PTGPS

 

 

 

$

493.50

 

 

 

 

 

 

 

 

 

109.11.1.3.22

 

CMS - SYSTEM ESTABLISHMENT - INITIAL INSTALLATION

 

MB5XX

 

 

 

$

987.00

 

 

 

 

 

 

 

 

 

109.11.1.3.23

 

CMS - SYSTEM ESTABLISHMENT - SUBSEQUENT INSTALLATION

 

CPVWO

 

 

 

$

493.50

 

 

 

 

 

 

 

 

 

109.11.1.3.24

 

Conference Calling - Meet Me

 

MJJPK

 

 

 

$

43.15

 

 

 

 

 

 

 

 

 

109.11.1.3.25

 

Conference Calling - Preset

 

MO9PK

 

 

 

$

43.15

 

 

 

 

 

 

 

 

 

109.11.1.3.26

 

Conference Calling - Station Dial

 

GVT

 

 

 

$

46.36

 

 

 

 

86

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

109.11.1.3.27

 

Dir Sta Sel/Busy Lamp Fld per arrangement

 

BUD

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.28

 

Directed Call Pickup with Barge-in

 

6MD

 

 

 

$

20.48

 

 

 

 

 

 

 

 

 

109.11.1.3.29

 

Directed Call Pickup without Barge-in

 

69D

 

 

 

$

20.48

 

 

 

 

 

 

 

 

 

109.11.1.3.30

 

Distinctive Ring/Distinctive Call Waiting

 

RNN

 

 

 

$

40.95

 

 

 

 

 

 

 

 

 

109.11.1.3.31

 

Expensive Route Warning Tone- per system

 

AQWPS

 

 

 

$

73.05

 

 

 

 

 

 

 

 

 

109.11.1.3.32

 

Facility Restriction Level - per system

 

FRKPS

 

 

 

$

44.94

 

 

 

 

 

 

 

 

 

109.11.1.3.33

 

Group Intercom- Per Line

 

GCN

 

 

 

$

0.46

 

 

 

 

 

 

 

 

 

109.11.1.3.34

 

Hot Line - per line

 

HLA, HLN

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.35

 

Hunting: Multiposition Hunt Queuing - per group

 

MH5

 

 

 

$

39.20

 

 

 

 

 

 

 

 

 

109.11.1.3.36

 

Hunting: Multiposition with Announcement in Queue

 

MHW

 

 

 

$

39.20

 

 

 

 

 

 

 

 

 

109.11.1.3.37

 

Hunting: Multiposition with Music in Queue

 

MOHPS

 

 

 

$

41.39

 

 

 

 

 

 

 

 

 

109.11.1.3.38

 

ISDN Short Hunt

 

 

 

NHGPG

 

 

 

$

1.73

 

 

 

 

 

 

 

 

 

109.11.1.3.39

 

Loudspeaker Paging - per trunk group

 

PTQPG

 

 

 

$

179.33

 

 

 

 

 

 

 

 

 

109.11.1.3.40

 

Make Busy Arrangements - per group

 

A9AEX, P89

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.11.1.3.41

 

Make Busy Arrangements - per line

 

MB1

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.11.1.3.42

 

Message Center - per main station line

 

MFR

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.43

 

Message Waiting Visual, per line

 

MV5

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.44

 

Music On Hold - per system

 

MHHPS

 

 

 

$

23.50

 

 

 

 

 

 

 

 

 

109.11.1.3.45

 

Privacy Release, per station line

 

K7KPK

 

 

 

$

0.48

 

 

 

 

 

 

 

 

 

109.11.1.3.46

 

Query Time, per station line

 

QT1PK

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.47

 

SMDR-P - ARCHIVED DATA

 

SR7CX

 

 

 

$

180.10

 

 

 

 

 

 

 

 

 

109.11.1.3.48

 

SMDR-P - SERVICE ESTABLISHMENT CHARGE, INITIAL INSTALLATION

 

SEPSP, SEPSR

 

 

 

$

344.67

 

 

 

 

 

 

 

 

 

109.11.1.3.49

 

Station Camp-On Service - per main line, per line

 

CPK

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.50

 

Time of Day Control for ARS - per system

 

ATBPS

 

 

 

$

127.82

 

 

 

 

 

 

 

 

 

109.11.1.3.51

 

Time of Day NCOS Update

 

A4T

 

 

 

$

0.55

 

 

 

 

 

 

 

 

 

109.11.1.3.52

 

Time of Day Routing - per line

 

ATBPS

 

 

 

$

0.52

 

 

 

 

 

 

 

 

 

109.11.1.3.53

 

Trunk Verification from Designated Station

 

BVS

 

 

 

$

0.40

 

 

 

 

 

 

 

 

 

109.11.1.3.54

 

UCD in hunt group - per line

 

MHM, H6U, NZT

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4.1

 

Custom Number

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

109.11.1.4.3

 

PBX DID Complex Translations Digits Outpulsed Change Signaling

 

 

 

 

 

$

14.59

 

 

 

 

 

 

 

 

 

109.11.1.4.4

 

PBX DID Complex Translations Signaling Change

 

 

 

 

 

$

34.05

 

 

 

 

 

 

 

 

 

109.11.1.4.5

 

PBX DID Block Compromise

 

 

 

 

 

$

25.69

 

 

 

 

 

 

 

 

 

109.11.1.4.6

 

PBX DID Group of 20 Numbers

 

 

 

 

 

$

34.18

 

 

 

 

 

 

 

 

 

109.11.1.4.7

 

PBX DID Reserve Sequential # Block

 

 

 

 

 

$

25.54

 

 

 

 

 

 

 

 

 

109.11.1.4.8

 

PBX DID Reserve Non Sequential TN

 

 

 

 

 

$

23.84

 

 

 

 

 

 

 

 

 

109.11.1.4.9

 

PBX DID NonSequential TN

 

 

 

 

 

$

35.87

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.2

 

Subsequent Order Charge

 

 

 

 

 

NHCUU

 

 

 

$

13.78

 

(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.3

 

Qwest Corporation (QC) IntraLATA Toll, LPIC 5123

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20

 

Miscellaneous Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

(5), (6)

 

 

 

109.20.1

 

Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1

 

Trouble Isolation Charge (TIC)

 

 

 

LTESX

 

 

 

See Maintenance of Service, Basic, First Interval

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2

 

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1

 

Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.1

 

First Increment

 

MVWXX

 

 

 

See Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.2

 

Each Additional Increment

 

MVW1X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.1

 

First Increment

 

MVWOX

 

 

 

See Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.2

 

Each Additional Increment

 

MVW2X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.1

 

First Increment

 

MVWPX

 

 

 

See Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.2

 

Each Additional Increment

 

MVW3X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2

 

Optional Testing (Additional Labor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1

 

Basic, First and Each Additional Increment

 

OTNBX

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

109.20.2.2.2

 

Overtime, First and Each Additional Increment

 

OTNOX

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.3

 

Premium, First and Each Additional Increment

 

OTNPX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.3

 

Dispatch (Additional Dispatch - No trouble found)

 

VT6DC

 

 

 

See Additional Dispatch

 

 

 

 

 

 

 

109.20.2.4

 

Dispatch for Maintenance of Service - No Trouble Found

 

VT6DM

 

 

 

 

 

 

 

87

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

109.20.3

 

Design and Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.1

 

Trip Charge - Premises Visit Charge

 

No USOC

 

 

 

See Additional Dispatch

 

 

 

 

 

 

 

109.20.3.2

 

Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.1

 

First Increment

 

HRD11

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.2

 

Each Additional Increment

 

HRDA1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.1

 

First Increment

 

HRD12

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.2

 

Each Additional Increment

 

HRDA2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.1

 

First Increment

 

HRD13

 

 

 

See Additional Labor - Other

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.2

 

Each Additional Increment

 

HRDA3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3

 

Date Change

 

 

 

 

 

 

 

 

 

$

48.14

 

 

 

 

 

 

 

109.20.3.4

 

Design Change

 

 

 

 

 

 

 

 

 

$

105.34

 

 

 

 

 

 

 

109.20.3.5

 

Expedite Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

109.20.3.6

 

Cancellation Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23

 

Qwest Platform Plus™ (QPP™)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1

 

Conversion Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1.1

 

First Line (Mechanized)

 

URCCU

 

 

 

$

0.69

 

 

 

 

 

 

 

 

 

109.23.1.1.2

 

Each Additional Line (Mechanized)

 

URCCY

 

 

 

$

0.14

 

 

 

 

 

 

 

 

 

109.23.1.1.3

 

First Line (Manual)

 

URCCV

 

 

 

$

16.54

 

 

 

 

 

 

 

 

 

109.23.1.1.4

 

Each Additional Line (Manual)

 

URCCZ

 

 

 

$

2.76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2

 

QPP™ PBX DID Trunks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2.1

 

First Trunk

 

 

 

URCCD

 

 

 

$

30.09

 

 

 

 

 

 

 

 

 

109.23.1.2.2

 

Each Additional

 

 

 

 

 

 

 

$

2.82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3

 

QPP™ ISDN BRI

 

 

 

URCCU

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3.1

 

First

 

 

 

 

 

 

 

$

31.97

 

 

 

 

 

 

 

 

 

109.23.1.3.2

 

Each Additional

 

 

 

 

 

 

 

$

2.82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2

 

Installation Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1.1

 

First Line (Mechanized)

 

NHCRA

 

 

 

$

56.44

 

 

 

 

 

 

 

 

 

109.23.2.1.2

 

Each Additional Line (Mechanized)

 

NHCRC

 

 

 

$

16.19

 

 

 

 

 

 

 

 

 

109.23.2.1.3

 

First Line (Manual)

 

NHCRB

 

 

 

$

83.78

 

 

 

 

 

 

 

 

 

109.23.2.1.4

 

Each Additional Line (Manual)

 

NHCRD

 

 

 

$

18.81

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.2

 

QPP™ Analog DID PBX Trunks

 

 

 

 

 

 

 

$

165.26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.3

 

QPP™ ISDN-BRI

 

 

 

 

 

 

 

$

317.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.3

 

Qwest AIN Features

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.4

 

Qwest DSL

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.5

 

Qwest Voice Messaging Services

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112

 

Operational Support Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112.1

 

Develoments and Enhancements, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

112.2

 

Ongoing Maintenance, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

112.3

 

Daily Usage Records File, per Record

 

 

 

$

0.000441

 

 

 

 

 

 

--------------------------------------------------------------------------------

Notes

(1)                                 Monthly Recurring credit applies to QPP™
Residential Services as set forth in Service Exhibit 1 to this Agreement.

 

(2)                                 QPP™ service includes nondiscriminatory
access to all vertical switch features that are loaded in Qwest’s End Office
Switch. See the PCAT for all compatible and available vertical switch features.
Only vertical switch features with Non-Recurring, Recurring, or Per Occurrence
charges are listed. Non-Recurring charges are applicable whenever a feature is
added - whether on new installation, conversion, or change order activity. Those
vertical switch features not listed have a rate of $0 for Monthly Recurring,
Non-Recurring, or Per Occurrence charges.

 

(3)                                  USOCs have been provided in an effort to
ease item description and USOC association with charges. In the event USOCs are
inaccurate or are revised, Qwest reserves the right to correct the Rate Sheet.

 

(4)                                 The Subsequent Order Charge is applicable on
a per order basis when changes are requested to existing service, including
changing a telephone number, initiating or removing Suspension or Service,
denying or restoring service, adding, removing, or changing features, and other
similar requests.

 

88

--------------------------------------------------------------------------------


 

(5)                                 QPP™ ISDN BRI and PBX are “Design”.
Remaining QPP™ services are “Non-Design”.

 

(6)                                 All charges and increments shall be the same
as the comparable charges and increments in each state SGAT.

 

(7)                                 Qwest and MCI agree to negotiate a charge in
good faith. The Parties agree that the charges are intended to allow Qwest to
recover its relevant costs and will be an approved charge.  The charge MCI and
Qwest have agreed upon will be binding to all CLECs.

 

(8)                                 Where the service has been deemed to be a
Telecommunications Service, the Discount will be provided pursuant to CLEC’s
ICA. Where the service is not a Telecommunications Service, the discount will be
18%.

 

89

--------------------------------------------------------------------------------


 

Qwest Platform Plus™ (QPP™) Rate Page - Utah

 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

109.8

 

Shared Transport Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1

 

Mass Market

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1.1

 

QPP™ Residential, Business, and PAL (Per MOU)

 

 

 

$

0.0010390

 

 

 

 

 

 

 

 

 

109.8.1.2

 

QPP™ Centrex, ISDN BRI, and PBX Analog Trunks (Per line/trunk)

 

UGUST

 

$

0.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11

 

Local Switching Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1

 

Mass Market Switching

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1

 

Ports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1

 

Ports, Effective through December 31, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.1

 

Analog Port

 

 

 

$

3.56

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.2

 

Analog Port, Residential end user credit

 

 

 

$

0.00

 

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.1.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

10.49

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.4

 

PBX DID Port

 

 

 

$

2.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2

 

Ports, Effective January 1, 2005 through December 31, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.1

 

Analog Port

 

 

 

$

6.26

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.14

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.2.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

13.19

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.4

 

PBX DID Port

 

 

 

$

4.74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.1

 

Analog Port

 

 

 

$

6.97

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.52

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.3.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

13.90

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.4

 

PBX DID Port

 

 

 

$

5.45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE NOT met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.1

 

Analog Port

 

 

 

$

7.35

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.69

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.4.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

14.28

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.4

 

PBX DID Port

 

 

 

$

5.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.1

 

Analog Port

 

 

 

$

7.94

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.22

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.5.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

14.87

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.4

 

PBX DID Port

 

 

 

$

6.42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE NOT
met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.1

 

Analog Port

 

 

 

$

8.43

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.47

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.6.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

15.36

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.4

 

PBX DID Port

 

 

 

$

6.91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2

 

Local Switch Usage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.1

 

QPP™ Residential, Business, and PAL (Per MOU)

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.2

 

QPP™ Centrex, ISDN BRI, and PBX Analog Trunks (Per Line/Trunk)

 

UGUFM

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.3

 

Switch Features

 

 

 

 

 

 

 

 

 

(2), (3)

 

 

 

 

 

 

 

109.11.1.3.1

 

Account Codes - per System

 

AZ8PS

 

 

 

$

43.89

 

 

 

 

 

 

 

 

 

109.11.1.3.2

 

Attendant Access Line - per Station Line

 

DZR

 

 

 

$

0.63

 

 

 

 

 

 

 

 

 

109.11.1.3.3

 

Audible Message Waiting

 

MGN, MWW

 

 

 

$

0.56

 

 

 

 

 

 

 

 

 

109.11.1.3.4

 

Authorization Codes - per System

 

AFYPS

 

 

 

$

131.27

 

 

 

 

 

 

 

 

 

109.11.1.3.5

 

Automatic Line

 

 

 

ETVPB

 

 

 

$

0.19

 

 

 

 

 

 

 

 

 

109.11.1.3.6

 

Automatic Route Selection - Common Equipment., per System

 

F5GPG

 

 

 

$

1,151.80

 

 

 

 

 

 

 

 

 

109.11.1.3.7

 

Call Drop

 

 

 

NA-FID

 

 

 

$

0.19

 

 

 

 

 

 

 

 

 

109.11.1.3.8

 

Call Exclusion - Automatic

 

NXB (ISDN)

 

 

 

$

0.56

 

 

 

 

 

 

 

 

 

109.11.1.3.9

 

Call Exclusion - Manual

 

NA-FID (IDSN)

 

 

 

$

0.37

 

 

 

 

 

 

 

 

 

109.11.1.3.10

 

Call Forwarding Busy Line - Incoming Only

 

69B1X

 

 

 

$

20.80

 

 

 

 

 

 

 

 

 

109.11.1.3.11

 

Call Forwarding Don’t Answer / Call Forwarding Busy - Customer Programmable, per
Line

 

FSW

 

 

 

$

0.56

 

 

 

 

 

 

 

 

 

109.11.1.3.12

 

Call Forwarding Don’t Answer Incoming Only

 

69A

 

 

 

$

20.80

 

 

 

 

 

 

 

 

 

109.11.1.3.13

 

Call Forwarding: Busy Line / Don’t Answer (Expanded)

 

FVJ, FVJHG

 

 

 

$

20.80

 

 

 

 

 

 

 

 

 

109.11.1.3.14

 

Call Forwarding: Busy Line / Don’t Answer Programmable Service Establishment

 

SEPFA

 

 

 

$

8.59

 

 

 

 

 

 

 

 

 

109.11.1.3.15

 

Call Forwarding: Don’t Answer

 

69H, EVD, EVDHG

 

 

 

$

20.80

 

 

 

 

 

 

 

 

 

109.11.1.3.16

 

Call Waiting Indication, per Timing State

 

WUT

 

 

 

$

0.56

 

 

 

 

 

 

 

 

 

109.11.1.3.17

 

Centrex Common Equipment

 

HYE, HYS

 

 

 

$

661.73

 

 

 

 

 

 

 

 

 

109.11.1.3.18

 

CLASS - Call Trace, per Occurrence

 

NO USOC

 

 

 

$

1.78

 

 

 

 

 

 

 

 

 

109.11.1.3.19

 

CLASS - Continuous Redial

 

NSS

 

 

 

$

0.69

 

 

 

 

 

 

 

 

 

109.11.1.3.20

 

CLASS - Last Call Return

 

NSQ

 

 

 

$

0.70

 

 

 

 

 

 

 

 

 

109.11.1.3.21

 

CLASS - Priority Calling

 

NSK

 

 

 

$

0.66

 

 

 

 

 

 

 

 

 

109.11.1.3.22

 

CLASS - Selective Call Forwarding

 

NCE

 

 

 

$

0.69

 

 

 

 

 

 

 

 

 

109.11.1.3.23

 

CLASS - Selective Call Rejection

 

NSY

 

 

 

$

0.66

 

 

 

 

 

 

 

 

 

109.11.1.3.24

 

CMS - Packet Control Capability, per System

 

PTGPS

 

 

 

$

266.51

 

 

 

 

 

 

 

 

 

109.11.1.3.25

 

CMS - System Establishment - Initial Installation

 

MB5XX

 

 

 

$

533.01

 

 

 

 

90

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

109.11.1.3.26

 

CMS - System Establishment - Subsequent Installation

 

CPVWO

 

 

 

$

266.51

 

 

 

 

 

 

 

 

 

109.11.1.3.27

 

Conference Calling - Meet Me

 

MJJPK

 

 

 

$

23.30

 

 

 

 

 

 

 

 

 

109.11.1.3.28

 

Conference Calling - Preset

 

MO9PK

 

 

 

$

23.30

 

 

 

 

 

 

 

 

 

109.11.1.3.29

 

Direct Station Selected / Busy Lamp Field per Arrangement

 

BUD

 

 

 

$

0.19

 

 

 

 

 

 

 

 

 

109.11.1.3.30

 

Directed Call Pickup with Barge-in

 

6MD

 

 

 

$

11.06

 

 

 

 

 

 

 

 

 

109.11.1.3.31

 

Directed Call Pickup without Barge-in

 

69D

 

 

 

$

11.06

 

 

 

 

 

 

 

 

 

109.11.1.3.32

 

Distinctive Ring / Distinctive Call Waiting

 

RNN

 

 

 

$

22.12

 

 

 

 

 

 

 

 

 

109.11.1.3.33

 

Expensive Route Warning Tone, per System

 

AQWPS

 

 

 

$

39.45

 

 

 

 

 

 

 

 

 

109.11.1.3.34

 

Facility Restriction Level, per System

 

FRKPS

 

 

 

$

24.27

 

 

 

 

 

 

 

 

 

109.11.1.3.35

 

Group Intercom

 

GCN

 

 

 

$

0.25

 

 

 

 

 

 

 

 

 

109.11.1.3.36

 

Hot Line, per line

 

HLA, HLN

 

 

 

$

0.56

 

 

 

 

 

 

 

 

 

109.11.1.3.37

 

Hunting: Multiposition Hunt Queuing

 

MH5

 

 

 

$

21.17

 

 

 

 

 

 

 

 

 

109.11.1.3.38

 

Hunting: Multiposition with Announcement in Queue

 

MHW

 

 

 

$

21.17

 

 

 

 

 

 

 

 

 

109.11.1.3.39

 

Hunting: Multiposition with Music in Queue

 

MOHPS

 

 

 

$

22.35

 

 

 

 

 

 

 

 

 

109.11.1.3.40

 

ISDN Short Hunt

 

NHGPG

 

 

 

$

0.93

 

 

 

 

 

 

 

 

 

109.11.1.3.41

 

Loudspeaker Paging,- per Trunk Group

 

PTQPG

 

 

 

$

96.85

 

 

 

 

 

 

 

 

 

109.11.1.3.42

 

Make Busy Arrangements,- per Group

 

A9AEX, P89

 

 

 

$

0.37

 

 

 

 

 

 

 

 

 

109.11.1.3.43

 

Make Busy Arrangements, per Line

 

MB1

 

 

 

$

0.37

 

 

 

 

 

 

 

 

 

109.11.1.3.44

 

Message Center per Main Station Line

 

MFR

 

 

 

$

0.19

 

 

 

 

 

 

 

 

 

109.11.1.3.45

 

Message Waiting Visual

 

MV5

 

 

 

$

0.19

 

 

 

 

 

 

 

 

 

109.11.1.3.46

 

Music On Hold, per System

 

MHHPS

 

 

 

$

12.69

 

 

 

 

 

 

 

 

 

109.11.1.3.47

 

Privacy Release

 

K7KPK

 

 

 

$

0.26

 

 

 

 

 

 

 

 

 

109.11.1.3.48

 

Query Time

 

QT1PK

 

 

 

$

0.19

 

 

 

 

 

 

 

 

 

109.11.1.3.49

 

SMDR-P - Archived Data

 

SR7CX

 

 

 

$

97.26

 

 

 

 

 

 

 

 

 

109.11.1.3.50

 

SMDR-P - Service Establishment Charge, Initial Installation

 

SEPSP, SEPSR

 

 

 

$

164.15

 

 

 

 

 

 

 

 

 

109.11.1.3.51

 

Station Camp-On Service, per Main Station

 

CPK

 

 

 

$

0.19

 

 

 

 

 

 

 

 

 

109.11.1.3.52

 

Time of Day Control for ARS,- per System

 

ATBPS

 

 

 

$

69.03

 

 

 

 

 

 

 

 

 

109.11.1.3.53

 

Time of Day NCOS Update

 

A4T

 

 

 

$

0.30

 

 

 

 

 

 

 

 

 

109.11.1.3.54

 

Time of Day Routing,- per Line

 

ATBPS

 

 

 

$

0.28

 

 

 

 

 

 

 

 

 

109.11.1.3.55

 

Trunk Verification from Designated Station

 

BVS

 

 

 

$

0.22

 

 

 

 

 

 

 

 

 

109.11.1.3.56

 

UCD in Hunt Group, per Line

 

MHM, H6U, NZT

 

 

 

$

0.37

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4.1

 

Custom Number

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

109.11.1.4.3

 

PBX DID Complex Translations Digits Outpulsed Change Signaling

 

 

 

 

 

$

14.71

 

 

 

 

 

 

 

 

 

109.11.1.4.4

 

PBX DID Complex Translations Signaling Change

 

 

 

 

 

$

34.56

 

 

 

 

 

 

 

 

 

109.11.1.4.5

 

PBX DID Block Compromise

 

 

 

 

 

$

26.08

 

 

 

 

 

 

 

 

 

109.11.1.4.6

 

PBX DID Group of 20 Numbers

 

 

 

 

 

$

34.70

 

 

 

 

 

 

 

 

 

109.11.1.4.7

 

PBX DID Reserve Sequential # Block

 

 

 

 

 

$

25.93

 

 

 

 

 

 

 

 

 

109.11.1.4.8

 

PBX DID Reserve Nonsequential Telephone Number

 

 

 

 

 

$

24.20

 

 

 

 

 

 

 

 

 

109.11.1.4.9

 

PBX DID Nonsequential Telephone Number

 

 

 

 

 

$

36.41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.2

 

Subsequent Order Charge

 

 

 

NHCUU

 

 

 

$

3.80

 

(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.3

 

Qwest Corporation (QC) IntraLATA Toll, LPIC 5123

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20

 

Miscellaneous Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

(5), (6)

 

 

 

109.20.1

 

Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1

 

Trouble Isolation Charge (TIC)

 

 

 

LTESX

 

 

 

See Maintenance of Service, Basic, First Interval

 

 

 

 

 

 

 

109.20.1.2

 

Network Premises Work Charge - Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.2.1

 

First Increment

 

HRH11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

109.20.1.2.2

 

Each Additional Increment

 

HRHA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2

 

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1

 

Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.1

 

First Increment

 

MVWXX

 

 

 

See

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.2

 

Each Additional Increment

 

MVW1X

 

 

 

Maintenance
of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.1

 

First Increment

 

MVWOX

 

 

 

See 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.2

 

Each Additional Increment

 

MVW2X

 

 

 

Maintenance of
Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.1

 

First Increment

 

MVWPX

 

 

 

See

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.2

 

Each Additional Increment

 

MVW3X

 

 

 

Maintenance
of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2

 

Optional Testing (Additional Labor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1

 

Basic, First and Each Additional Increment

 

OTNBX

 

 

 

See

 

 

 

 

 

 

 

 

 

109.20.2.2.2

 

Overtime, First and Each Additional Increment

 

OTNOX

 

 

 

Additional

 

 

 

 

 

 

 

 

 

109.20.2.2.3

 

Premium, First and Each Additional Increment

 

OTNPX

 

 

 

Labor - Other

 

 

 

 

91

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

109.20.2.3

 

Dispatch (Additional Dispatch - No trouble found)

 

VT6DC

 

 

 

See Additional

 

 

 

 

 

 

 

109.20.2.4

 

Dispatch for Maintenance of Service - No Trouble Found

 

VT6DM

 

 

 

Dispatch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5

 

Network Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.1.1

 

First Increment

 

HRH11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.1.2

 

Each Additional Increment

 

HRHA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.2.1

 

First Increment

 

HRH12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.2.2

 

Each Additional Increment

 

HRHA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.3.1

 

First Increment

 

HRH13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.2.5.3.2

 

Each Additional Increment

 

HRHA3

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3

 

Design and Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.1

 

Trip Charge - Premises Visit Charge

 

NRTCY

 

 

 

See Additional Dispatch

 

 

 

 

 

 

 

109.20.3.2

 

Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.1

 

First Increment

 

HRD11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.2

 

Each Additional Increment

 

HRDA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.1

 

First Increment

 

HRD12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.2

 

Each Additional Increment

 

HRDA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.1

 

First Increment

 

HRD13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.2

 

Each Additional Increment

 

HRDA3

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3

 

Date Change

 

 

 

 

 

 

 

 

 

$

2.93

 

 

 

 

 

 

 

109.20.3.4

 

Design Change

 

 

 

 

 

 

 

 

 

$

35.89

 

 

 

 

 

 

 

109.20.3.5

 

Expedite Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

109.20.3.6

 

Cancellation Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23

 

Qwest Platform Plus™ (QPP™)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1

 

Conversion Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1.1

 

First Line (Mechanized)

 

URCCU

 

 

 

$

0.26

 

 

 

 

 

 

 

 

 

109.23.1.1.2

 

Each Additional Line (Mechanized)

 

URCCY

 

 

 

$

0.05

 

 

 

 

 

 

 

 

 

109.23.1.1.3

 

First Line (Manual)

 

URCCV

 

 

 

$

8.93

 

 

 

 

 

 

 

 

 

109.23.1.1.4

 

Each Additional Line (Manual)

 

URCCZ

 

 

 

$

1.49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2

 

QPP™ PBX DID Trunks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2.1

 

First Trunk

 

 

 

URCCD

 

 

 

$

5.89

 

 

 

 

 

 

 

 

 

109.23.1.2.2

 

Each Additional

 

 

 

 

 

 

 

$

0.97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3

 

QPP™ ISDN BRI

 

 

 

URCCU

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3.1

 

First

 

 

 

 

 

 

 

$

4.34

 

 

 

 

 

 

 

 

 

109.23.1.3.2

 

Each Additional

 

 

 

 

 

 

 

$

0.97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2

 

Installation Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1.1

 

First Line (Mechanized)

 

NHCRA

 

 

 

$

28.98

 

 

 

 

 

 

 

 

 

109.23.2.1.2

 

Each Additional Line (Mechanized)

 

NHCRC

 

 

 

$

7.58

 

 

 

 

 

 

 

 

 

109.23.2.1.3

 

Disconnection, First Line (Mechanized)

 

 

 

 

 

$

1.31

 

 

 

 

 

 

 

 

 

109.23.2.1.4

 

Disconnection, Each Additional Line (Mechanized)

 

 

 

 

 

$

1.14

 

 

 

 

 

 

 

 

 

109.23.2.1.5

 

First Line (Manual)

 

NHCRB

 

 

 

$

37.65

 

 

 

 

 

 

 

 

 

109.23.2.1.6

 

Each Additional Line (Manual)

 

NHCRD

 

 

 

$

9.02

 

 

 

 

 

 

 

 

 

109.23.2.1.7

 

Disconnection, First Line (Manual)

 

 

 

 

 

$

7.59

 

 

 

 

 

 

 

 

 

109.23.2.1.8

 

Disconnection, Each Additional Line (Manual)

 

 

 

 

 

$

1.14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.2

 

QPP™ Analog DID PBX Trunks

 

 

 

 

 

$

183.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.3

 

QPP™ ISDN-BRI

 

 

 

 

 

 

 

$

249.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.3

 

Qwest AIN Features

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.4

 

Qwest DSL

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.5

 

Qwest Voice Messaging Services

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112

 

Operational Support Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

92

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

112.1

 

Develoments and Enhancements, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112.2

 

Ongoing Maintenance, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112.3

 

Daily Usage Records File, per Record

 

 

 

$

0.000506

 

 

 

 

 

 

--------------------------------------------------------------------------------

Notes

(1)           Monthly Recurring credit applies to QPP™ Residential Services as
set forth in Service Exhibit 1 to this Agreement.

 

(2)           QPP™ service includes nondiscriminatory access to all vertical
switch features that are loaded in Qwest’s End Office Switch. See the PCAT for
all compatible and available vertical switch features. Only vertical switch
features with Non-Recurring, Recurring, or Per Occurrence charges are listed.
Non-Recurring charges are applicable whenever a feature is added - whether on
new installation, conversion, or change order activity. Those vertical switch
features not listed have a rate of $0 for Monthly Recurring, Non-Recurring, or
Per Occurrence charges.

 

(3)           USOCs have been provided in an effort to ease item description and
USOC association with charges. In the event USOCs are inaccurate or are revised,
Qwest reserves  the right to correct the Rate Sheet.

 

(4)           The Subsequent Order Charge is applicable on a per order basis
when changes are requested to existing service, including changing a telephone
number, initiating or removing Suspension or Service, denying or restoring
service, adding, removing, or changing features, and other similar requests.

 

(5)           QPP™ ISDN BRI and PBX are “Design”. Remaining QPP™ services are
“Non-Design”.

 

(6)           All charges and increments shall be the same as the comparable
charges and increments in each state SGAT.

 

(7)           Qwest and MCI agree to negotiate a charge in good faith. The
Parties agree that the charges are intended to allow Qwest to recover its
relevant costs and will be an approved charge.  The charge MCI and Qwest have
agreed upon will be binding to all CLECs.

 

(8)           Where the service has been deemed to be a Telecommunications
Service, the Discount will be provided pursuant to CLEC’s ICA. Where the service
is not a Telecommunications Service, the discount will be 18%.

 

93

--------------------------------------------------------------------------------


 

Qwest Platform Plus™ (QPP™) Rate Page - Washington

 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

109.8

 

Shared Transport Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1

 

Mass Market

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1.1

 

QPP™ Residential and Business (Per MOU)

 

 

 

$

0.0007600

 

 

 

 

 

 

 

 

 

109.8.1.2

 

QPP™ Centrex, ISDN BRI, PAL, and PBX Analog Trunks (Per line/trunk)

 

UGUST

 

$

0.24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11

 

Local Switching Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1

 

Mass Market Switching

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1

 

Ports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1

 

Ports, Effective through December 31, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.1

 

Analog Port

 

 

 

$

1.34

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.2

 

Analog Port, Residential end user credit

 

 

 

$

0.00

 

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.1.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

8.84

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.4

 

PBX DID Port

 

 

 

$

3.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2

 

Ports, Effective January 1, 2005 through December 31, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.1

 

Analog Port

 

 

 

$

4.04

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.2

 

Analog Port, Residential end user credit

 

 

 

$

(1.14

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.2.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

11.54

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.4

 

PBX DID Port

 

 

 

$

5.74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.1

 

Analog Port

 

 

 

$

5.69

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.46

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.3.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

13.19

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.4

 

PBX DID Port

 

 

 

$

7.39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE NOT met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.1

 

Analog Port

 

 

 

$

6.17

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.2

 

Analog Port, Residential end user credit

 

 

 

$

(2.73

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.4.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

13.67

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.4

 

PBX DID Port

 

 

 

$

7.87

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.1

 

Analog Port

 

 

 

$

7.60

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.2

 

Analog Port, Residential end user credit

 

 

 

$

(4.10

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.5.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

15.10

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.4

 

PBX DID Port

 

 

 

$

9.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE NOT
met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.1

 

Analog Port

 

 

 

$

8.30

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.2

 

Analog Port, Residential end user credit

 

 

 

$

(4.56

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.6.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

15.80

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.4

 

PBX DID Port

 

 

 

$

10.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2

 

Local Switch Usage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.1

 

QPP™ Residential and Business (Per MOU)

 

 

 

$

0.001178

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.2

 

QPP™ Centrex, ISDN BRI, PAL, and PBX Analog Trunks (Per Line/Trunk)

 

UGUFM

 

$

0.99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.3

 

Switch Features

 

 

 

 

 

 

 

 

 

(2), (3)

 

 

 

 

 

 

 

109.11.1.3.1

 

Account Codes, per System

 

AZ8PS

 

 

 

$

55.34

 

 

 

 

 

 

 

 

 

109.11.1.3.2

 

Attendant Access Line, per Station Line

 

DZR

 

 

 

$

0.80

 

 

 

 

 

 

 

 

 

109.11.1.3.3

 

Audible Message Waiting

 

MGN, MWW

 

 

 

$

0.70

 

 

 

 

 

 

 

 

 

109.11.1.3.4

 

Authorization Codes, per System

 

AFYPS

 

 

 

$

165.60

 

 

 

 

 

 

 

 

 

109.11.1.3.5

 

Automatic Line (per station line)

 

ETVPB

 

 

 

$

0.24

 

 

 

 

 

 

 

 

 

109.11.1.3.6

 

Automatic Route Selection - Common Equipment, per System

 

F5GPG

 

 

 

$

1,452.08

 

 

 

 

 

 

 

 

 

109.11.1.3.7

 

Call Drop

 

NA-FID

 

 

 

$

0.24

 

 

 

 

 

 

 

 

 

109.11.1.3.8

 

Call Exclusion - Automatic

 

NXB (ISDN)

 

 

 

$

0.70

 

 

 

 

 

 

 

 

 

109.11.1.3.9

 

Call Exclusion - Manual

 

NA-FID (IDSN)

 

 

 

$

0.46

 

 

 

 

 

 

 

 

 

109.11.1.3.10

 

Call Forwarding Busy Line - Incoming Only

 

69B1X

 

 

 

$

26.23

 

 

 

 

 

 

 

 

 

109.11.1.3.11

 

Call Forwarding Don’t Answer - Incoming Only

 

69A

 

 

 

$

26.23

 

 

 

 

 

 

 

 

 

109.11.1.3.12

 

Call Forwarding Don’t Answer / Call Forwarding Busy Customer Program - per Line

 

FSW

 

 

 

$

0.70

 

 

 

 

 

 

 

 

 

109.11.1.3.13

 

Call Forwarding: Busy Line / Don’t Answer (Expanded)

 

FVJ, FVJHG

 

 

 

$

10.83

 

 

 

 

 

 

 

 

 

109.11.1.3.14

 

Call Waiting Indication - per timing state

 

WUT

 

 

 

$

0.70

 

 

 

 

 

 

 

 

 

109.11.1.3.15

 

Centrex Common Equipment

 

HYE, HYS

 

 

 

$

834.24

 

 

 

 

 

 

 

 

 

109.11.1.3.16

 

CLASS - Call Trace, per Occurrence

 

NO USOC

 

 

 

$

1.29

 

 

 

 

 

 

 

 

 

109.11.1.3.17

 

CLASS - Continuous Redial

 

NSS

 

 

 

$

0.87

 

 

 

 

 

 

 

 

 

109.11.1.3.18

 

CLASS - Last Call Return

 

NSQ

 

 

 

$

0.88

 

 

 

 

 

 

 

 

 

109.11.1.3.19

 

CLASS - Priority Calling

 

NSK

 

 

 

$

0.83

 

 

 

 

 

 

 

 

 

109.11.1.3.20

 

CLASS - Selective Call Forwarding

 

NCE

 

 

 

$

0.87

 

 

 

 

 

 

 

 

 

109.11.1.3.21

 

CLASS - Selective Call Rejection

 

NSY

 

 

 

$

0.83

 

 

 

 

 

 

 

 

 

109.11.1.3.22

 

Direct Station Selection/Busy Lamp Field, per Arrangement

 

BUD

 

 

 

$

0.24

 

 

 

 

 

 

 

 

 

109.11.1.3.23

 

Directed Call Pickup with Barge-in

 

6MD

 

 

 

$

13.95

 

 

 

 

 

 

 

 

 

109.11.1.3.24

 

Directed Call Pickup without Barge-in

 

69D

 

 

 

$

13.95

 

 

 

 

 

 

 

 

 

109.11.1.3.25

 

Distinctive Ring / Distinctive Call Waiting

 

RNN

 

 

 

$

27.88

 

 

 

 

94

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

109.11.1.3.26

 

Expensive Route Warning Tone, per System

 

AQWPS

 

 

 

$

49.74

 

 

 

 

 

 

 

 

 

109.11.1.3.27

 

Facility Restriction Level, per System

 

FRKPS

 

 

 

$

30.60

 

 

 

 

 

 

 

 

 

109.11.1.3.28

 

Group Intercom

 

GCN

 

 

 

$

0.32

 

 

 

 

 

 

 

 

 

109.11.1.3.29

 

Hot Line, per Line

 

HLA, HLN

 

 

 

$

0.70

 

 

 

 

 

 

 

 

 

109.11.1.3.30

 

Hunting: Multiposition Hunt Queuing

 

MH5

 

 

 

$

26.29

 

 

 

 

 

 

 

 

 

109.11.1.3.31

 

Hunting: Multiposition with Announcement in Queue

 

MHW

 

 

 

$

26.69

 

 

 

 

 

 

 

 

 

109.11.1.3.32

 

Hunting: Multiposition with Music in Queue

 

MOHPS

 

 

 

$

26.69

 

 

 

 

 

 

 

 

 

109.11.1.3.33

 

ISDN Short Hunt

 

NHGPG

 

 

 

$

1.18

 

 

 

 

 

 

 

 

 

109.11.1.3.34

 

Loudspeaker Paging, per Trunk Group

 

PTQPG

 

 

 

$

122.09

 

 

 

 

 

 

 

 

 

109.11.1.3.35

 

Make Busy Arrangements, per Group

 

A9AEX, P89

 

 

 

$

0.46

 

 

 

 

 

 

 

 

 

109.11.1.3.36

 

Make Busy Arrangements, per Line

 

MB1

 

 

 

$

0.46

 

 

 

 

 

 

 

 

 

109.11.1.3.37

 

Message Center, per Main Station Line

 

MFR

 

 

 

$

0.24

 

 

 

 

 

 

 

 

 

109.11.1.3.38

 

Message Waiting Visual

 

MV5

 

 

 

$

0.24

 

 

 

 

 

 

 

 

 

109.11.1.3.39

 

Music On Hold, per System

 

MHHPS

 

 

 

$

16.00

 

 

 

 

 

 

 

 

 

109.11.1.3.40

 

Privacy Release

 

K7KPK

 

 

 

$

0.33

 

 

 

 

 

 

 

 

 

109.11.1.3.41

 

Query Time

 

QT1PK

 

 

 

$

0.24

 

 

 

 

 

 

 

 

 

109.11.1.3.42

 

SMDR-P - Archived Data

 

SR7CX

 

 

 

$

122.62

 

 

 

 

 

 

 

 

 

109.11.1.3.43

 

SMDR-P - Service Establishment Charge, Initial Installation

 

SEPSP, SEPSR

 

 

 

$

228.40

 

 

 

 

 

 

 

 

 

109.11.1.3.44

 

Station Camp-On Service, per Main Station

 

CPK

 

 

 

$

0.24

 

 

 

 

 

 

 

 

 

109.11.1.3.45

 

Time of Day Control for ARS, per System

 

ATBPS

 

 

 

$

87.02

 

 

 

 

 

 

 

 

 

109.11.1.3.46

 

Time of Day NCOS Update

 

A4T

 

 

 

$

0.37

 

 

 

 

 

 

 

 

 

109.11.1.3.47

 

Time of Day Routing, per Line

 

ATBPS

 

 

 

$

0.36

 

 

 

 

 

 

 

 

 

109.11.1.3.48

 

Trunk Verification from Designated Station

 

BVS

 

 

 

$

0.27

 

 

 

 

 

 

 

 

 

109.11.1.3.49

 

UCD in Hunt Group, per Line

 

MHM, H6U, NZT

 

 

 

$

0.46

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4

 

Premium Port Features - Additional Charge

 

 

 

$

2.00

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4.1

 

CMS - System Establishment - Initial Installation

 

 

 

 

 

$

671.97

 

 

 

 

 

 

 

 

 

109.11.1.4.2

 

CMS - System Establishment - Subsequent Installation

 

 

 

 

 

$

335.99

 

 

 

 

 

 

 

 

 

109.11.1.4.3

 

CMS - Packet Control Capability, per System

 

 

 

 

 

$

335.99

 

 

 

 

 

 

 

 

 

109.11.1.4.4

 

Conference Calling - Meet Me

 

 

 

 

 

$

29.38

 

 

 

 

 

 

 

 

 

109.11.1.4.5

 

Conference Calling - Preset

 

 

 

 

 

$

29.38

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.5

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.5.1

 

Custom Number

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

109.11.1.5.3

 

PBX DID Complex Translations Digits Outpulsed Change Signaling

 

 

 

 

 

$

9.93

 

 

 

 

 

 

 

 

 

109.11.1.5.4

 

PBX DID Complex Translations Signaling Change

 

 

 

 

 

$

23.18

 

 

 

 

 

 

 

 

 

109.11.1.5.5

 

PBX DID Block Compromise

 

 

 

 

 

$

9.21

 

 

 

 

 

 

 

 

 

109.11.1.5.6

 

PBX DID Group of 20 Numbers, Installation

 

 

 

 

 

$

6.75

 

 

 

 

 

 

 

 

 

109.11.1.5.7

 

PBX DID Group of 20 Numbers, Disconnection

 

 

 

 

 

$

5.59

 

 

 

 

 

 

 

 

 

109.11.1.5.8

 

PBX DID Reserve Sequential # Block

 

 

 

 

 

$

9.10

 

 

 

 

 

 

 

 

 

109.11.1.5.9

 

PBX DID Reserve Nonsequential Telephone Number

 

 

 

 

 

$

7.95

 

 

 

 

 

 

 

 

 

109.11.1.5.10

 

PBX DID Nonsequential Telephone Number, Installation

 

 

 

 

 

$

7.95

 

 

 

 

 

 

 

 

 

109.11.1.5.11

 

PBX DID Nonsequential Telephone Number, Disconnection

 

 

 

 

 

$

5.53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.2

 

Subsequent Order Charge

 

 

 

 

NHCUU

 

 

 

$

5.48

 

(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.3

 

Qwest Corporation (QC) IntraLATA Toll, LPIC 5123

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20

 

Miscellaneous Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

(5), (6)

 

 

 

109.20.1

 

Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1

 

Trouble Isolation Charge (TIC)

 

MCE

 

 

 

See Maintenance of Service, Basic, First Interval

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2

 

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1

 

Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.1

 

First Increment

 

MVWXX

 

 

 

See

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.2

 

Each Additional Increment

 

MVW1X

 

 

 

Maintenance of
Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.1

 

First Increment

 

MVWOX

 

 

 

See

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.2

 

Each Additional Increment

 

MVW2X

 

 

 

Maintenance of
Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.1

 

First Increment

 

MVWPX

 

 

 

See

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.2

 

Each Additional Increment

 

MVW3X

 

 

 

Maintenance of
Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2

 

Optional Testing (Additional Labor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1

 

Basic, First and Each Additional Increment

 

OTNBX

 

 

 

See

 

 

 

 

 

 

 

 

 

109.20.2.2.2

 

Overtime, First and Each Additional Increment

 

OTNOX

 

 

 

Additional

 

 

 

 

 

 

 

 

 

109.20.2.2.3

 

Premium, First and Each Additional Increment

 

OTNPX

 

 

 

Labor - Other

 

 

 

 

95

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

109.20.2.3

 

Dispatch (Additional Dispatch - No trouble found)

 

VT6DC

 

 

 

See Additional

 

 

 

 

 

 

 

109.20.2.4

 

Dispatch for Maintenance of Service - No Trouble Found

 

VT6DM

 

 

 

Dispatch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3

 

Design and Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.1

 

Trip Charge - Premises Visit Charge

 

SCO

 

 

 

See Additional Dispatch

 

 

 

 

 

 

 

109.20.3.2

 

Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.1

 

First Increment

 

HRD11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.2

 

Each Additional Increment

 

HRDA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.1

 

First Increment

 

HRD12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.2

 

Each Additional Increment

 

HRDA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.1

 

First Increment

 

HRD13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.2

 

Each Additional Increment

 

HRDA3

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3

 

Date Change

 

 

 

 

 

 

 

$

6.40

 

 

 

 

 

 

 

109.20.3.4

 

Design Change

 

 

 

 

 

 

 

$

50.45

 

 

 

 

 

 

 

109.20.3.5

 

Expedite Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

109.20.3.6

 

Cancellation Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23

 

Qwest Platform Plus™ (QPP™)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1

 

Conversion Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1.1

 

First Line (Mechanized)

 

URCCU

 

 

 

$

0.37

 

 

 

 

 

 

 

 

 

109.23.1.1.2

 

Each Additional Line (Mechanized)

 

URCCY

 

 

 

$

0.14

 

 

 

 

 

 

 

 

 

109.23.1.1.3

 

First Line (Manual)

 

URCCV

 

 

 

$

5.42

 

 

 

 

 

 

 

 

 

109.23.1.1.4

 

Each Additional Line (Manual)

 

URCCZ

 

 

 

$

2.71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2

 

QPP™ PBX DID Trunks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2.1

 

First Trunk

 

 

 

URCCD

 

 

 

$

5.73

 

 

 

 

 

 

 

 

 

109.23.1.2.2

 

Each Additional

 

 

 

 

 

 

 

$

2.99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3

 

QPP™ ISDN BRI

 

 

 

URCCU

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3.1

 

First

 

 

 

 

 

 

 

$

5.73

 

 

 

 

 

 

 

 

 

109.23.1.3.2

 

Each Additional

 

 

 

 

 

 

 

$

2.99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2

 

Installation Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1.1

 

First Line (Mechanized)

 

NHCRA

 

 

 

$

39.03

 

 

 

 

 

 

 

 

 

109.23.2.1.2

 

Each Additional Line (Mechanized)

 

 

 

 

 

$

11.94

 

 

 

 

 

 

 

 

 

109.23.2.1.3

 

Disconnection, First Line (Mechanized)

 

 

 

 

 

$

1.75

 

 

 

 

 

 

 

 

 

109.23.2.1.4

 

Disconnection, Each Additional Line (Mechanized)

 

 

 

 

 

$

1.44

 

 

 

 

 

 

 

 

 

109.23.2.1.5

 

First Line (Manual)

 

 

 

 

 

$

49.82

 

 

 

 

 

 

 

 

 

109.23.2.1.6

 

Each Additional Line (Manual)

 

 

 

 

 

$

13.72

 

 

 

 

 

 

 

 

 

109.23.2.1.7

 

Disconnection, First Line (Manual)

 

 

 

 

 

$

9.57

 

 

 

 

 

 

 

 

 

109.23.2.1.8

 

Disconnection, Each Additional Line (Manual)

 

NHCRC

 

 

 

$

1.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.2

 

QPP™ Analog DID PBX Trunks

 

 

 

 

 

 

 

$

175.66

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.3

 

QPP™ ISDN-BRI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.3.1

 

First

 

 

 

 

 

 

 

$

140.13

 

 

 

 

 

 

 

 

 

109.23..2.3.2

 

Disconnect

 

 

 

 

 

 

 

$

44.99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.3

 

Qwest AIN Features

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.4

 

Qwest DSL

 

 

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.5

 

Qwest Voice Messaging Services

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112

 

Operational Support Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112.1

 

Develoments and Enhancements, per Local Service Request

 

 

 

 

 

$

3.27

 

 

 

 

 

112.2

 

Ongoing Maintenance, per Local Service Request

 

 

 

 

 

$

3.76

 

 

 

 

 

112.3

 

Daily Usage Records File, per Record

 

 

 

$

0.0011

 

 

 

 

 

 

--------------------------------------------------------------------------------

Notes

(1)           Monthly Recurring credit applies to QPP™ Residential Services as
set forth in Service Exhibit 1 to this Agreement.

 

(2)           QPP™ service includes nondiscriminatory access to all vertical
switch features that are loaded in Qwest’s End Office Switch. See the PCAT for
all compatible and available

 

96

--------------------------------------------------------------------------------


 

vertical switch features. Only vertical switch features with Non-Recurring,
Recurring, or Per Occurrence charges are listed. Non-Recurring charges are
applicable whenever a feature is added - whether on new installation,
conversion, or change order activity. Those vertical switch features not listed
have a rate of $0 for Monthly Recurring, Non-Recurring, or Per Occurrence
charges.

 

(3)           USOCs have been provided in an effort to ease item description and
USOC association with charges. In the event USOCs are inaccurate or are revised,
Qwest reserves the right to correct the Rate Sheet.

 

(4)           The Subsequent Order Charge is applicable on a per order basis
when changes are requested to existing service, including changing a telephone
number, initiating or removing Suspension or Service, denying or restoring
service, adding, removing, or changing features, and other similar requests.

 

(5)           QPP™ ISDN BRI and PBX are “Design”. Remaining QPP™ services are
“Non-Design”.

 

(6)           All charges and increments shall be the same as the comparable
charges and increments in each state SGAT.

 

(7)           Qwest and MCI agree to negotiate a charge in good faith. The
Parties agree that the charges are intended to allow Qwest to recover its
relevant costs and will be an approved charge.  The charge MCI and Qwest have
agreed upon will be binding to all CLECs.

 

(8)           Where the service has been deemed to be a Telecommunications
Service, the Discount will be provided pursuant to CLEC’s ICA. Where the service
is not a Telecommunications Service, the discount will be 18%.

 

97

--------------------------------------------------------------------------------

Qwest Platform Plus™ (QPP™) Rate Page - Wyoming

 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

109.8

 

Shared Transport Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

109.8.1

 

Mass Market

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.8.1.1

 

QPP™ Residential, Business, and PAL (Per MOU)

 

 

 

$

0.0011100

 

 

 

 

 

 

 

 

 

109.8.1.2

 

QPP™ Centrex, ISDN BRI, and PBX Analog Trunks (Per line/trunk)

 

UGUST

 

$

0.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11

 

Local Switching Purchased As Part of QPP™

 

 

 

 

 

 

 

 

 

 

 

109.11.1

 

Mass Market Switching

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1

 

Ports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1

 

Ports, Effective through December 31, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.1

 

Analog Port

 

 

 

$

2.64

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.2

 

Analog Port, Residential end user credit

 

 

 

$

0.00

 

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.1.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

13.26

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.1.4

 

PBX DID Port

 

 

 

$

3.11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2

 

Ports, Effective January 1, 2005 through December 31, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.1

 

Analog Port

 

 

 

$

4.16

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.2

 

Analog Port, Residential end user credit

 

 

 

$

(0.35

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.2.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

14.78

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.2.4

 

PBX DID Port

 

 

 

$

4.63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.1

 

Analog Port

 

 

 

$

4.27

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.2

 

Analog Port, Residential end user credit

 

 

 

$

(0.21

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.3.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

14.89

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.3.4

 

PBX DID Port

 

 

 

$

4.74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4

 

Ports, Effective January 01, 2006 through December 31, 2006, if incentive
thresholds ARE NOT met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.1

 

Analog Port

 

 

 

$

4.45

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.2

 

Analog Port, Residential end user credit

 

 

 

$

(0.24

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.4.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

15.07

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.4.4

 

PBX DID Port

 

 

 

$

4.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.1

 

Analog Port

 

 

 

$

4.52

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.2

 

Analog Port, Residential end user credit

 

 

 

$

(0.26

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.5.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

15.14

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.5.4

 

PBX DID Port

 

 

 

$

4.99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6

 

Ports, Effective January 01, 2007 through term, if incentive thresholds ARE NOT
met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.1

 

Analog Port

 

 

 

$

4.73

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.2

 

Analog Port, Residential end user credit

 

 

 

$

(0.29

)

 

 

(1)

 

 

 

 

 

 

 

 

 

109.11.1.1.6.3

 

Digital Port (Supporting BRI ISDN)

 

 

 

$

15.35

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.1.6.4

 

PBX DID Port

 

 

 

$

5.20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2

 

Local Switch Usage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.1

 

QPP™ Residential, Business, and PAL (Per MOU)

 

 

 

$

0.00092

 

 

 

 

 

 

 

 

 

 

 

109.11.1.2.2

 

QPP™ Centrex, ISDN BRI, and PBX Analog Trunks (Per Line/Trunk)

 

UGUFM

 

$

0.77

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.3

 

Switch Features

 

 

 

 

 

 

 

 

 

(2), (3)

 

 

 

 

 

 

 

109.11.1.3.1

 

Account Codes - per system

 

AZ8PS

 

 

 

$

81.55

 

 

 

 

 

 

 

 

 

109.11.1.3.2

 

Attendant Access Line - per station line

 

DZR

 

 

 

$

1.18

 

 

 

 

 

 

 

 

 

109.11.1.3.3

 

Audible Message Waiting

 

MGN, MWW

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.4

 

Authorization Codes - per system

 

AFYPS

 

 

 

$

243.88

 

 

 

 

 

 

 

 

 

109.11.1.3.5

 

Automatic Line

 

ETVPB

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.6

 

Automatic Route Selection - Common Equip. per system

 

F5GPG

 

 

 

$

2,139.81

 

 

 

 

 

 

 

 

 

109.11.1.3.7

 

Call Drop

 

NA-FID

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.8

 

Call Exclusion - Automatic

 

NXB (ISDN)

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.9

 

Call Exclusion - Manual

 

NA-FID (IDSN)

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.11.1.3.10

 

Call Forwarding: Busy Line/Don’t Answer Programmable Svc. Establishment

 

SEPFA

 

 

 

$

15.96

 

 

 

 

 

 

 

 

 

109.11.1.3.11

 

Call Waiting Indication - per timing state

 

WUT

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.12

 

CENTREX COMMON EQUIPMENT

 

HYE, HYS

 

 

 

$

1,229.35

 

 

 

 

 

 

 

 

 

109.11.1.3.13

 

CF DON’T ANSWER/CF BUSY CUSTOMER PROGRAMMABLE - PER LINE

 

FSW

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.14

 

CFBL - Incoming Only

 

69B1X

 

 

 

$

38.65

 

 

 

 

 

 

 

 

 

109.11.1.3.15

 

CFDA Incoming Only

 

69A

 

 

 

$

38.65

 

 

 

 

 

 

 

 

 

109.11.1.3.16

 

CLASS - Call Trace, Per Occurrence

 

NO USOC

 

 

 

$

2.37

 

 

 

 

 

 

 

 

 

109.11.1.3.17

 

CMS - PACKET CONTROL CAPABILITY, PER SYSTEM

 

PTGPS

 

 

 

$

495.11

 

 

 

 

 

 

 

 

 

109.11.1.3.18

 

CMS - SYSTEM ESTABLISHMENT - INITIAL INSTALLATION

 

MB5XX

 

 

 

$

990.23

 

 

 

 

 

 

 

 

 

109.11.1.3.19

 

CMS - SYSTEM ESTABLISHMENT - SUBSEQUENT INSTALLATION

 

CPVWO

 

 

 

$

495.11

 

 

 

 

 

 

 

 

 

109.11.1.3.20

 

Conference Calling - Meet Me

 

MJJPK

 

 

 

$

43.29

 

 

 

 

 

 

 

 

 

109.11.1.3.21

 

Conference Calling - Preset

 

MO9PK

 

 

 

$

43.29

 

 

 

 

 

 

 

 

 

109.11.1.3.22

 

Dir Sta Sel/Busy Lamp Fld per arrangement

 

BUD

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.23

 

Directed Call Pickup with Barge-in

 

6MD

 

 

 

$

20.55

 

 

 

 

 

 

 

 

 

109.11.1.3.24

 

Directed Call Pickup without Barge-in

 

69D

 

 

 

$

20.55

 

 

 

 

 

 

 

 

 

109.11.1.3.25

 

Distinctive Ring/Distinctive Call Waiting

 

RNN

 

 

 

$

41.09

 

 

 

 

 

 

 

 

 

109.11.1.3.26

 

Expensive Route Warning Tone- per system

 

AQWPS

 

 

 

$

73.29

 

 

 

 

 

 

 

 

 

109.11.1.3.27

 

Facility Restriction Level - per system

 

FRKPS

 

 

 

$

45.09

 

 

 

 

98

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

109.11.1.3.28

 

Group Intercom

 

GCN

 

 

 

$

0.46

 

 

 

 

 

 

 

 

 

109.11.1.3.29

 

Hot Line - per line

 

HLA, HLN

 

 

 

$

1.03

 

 

 

 

 

 

 

 

 

109.11.1.3.30

 

Hunting: Multiposition Hunt Queuing

 

MH5

 

 

 

$

39.33

 

 

 

 

 

 

 

 

 

109.11.1.3.31

 

Hunting: Multiposition with Announcement in Queue

 

MHW

 

 

 

$

39.33

 

 

 

 

 

 

 

 

 

109.11.1.3.32

 

Hunting: Multiposition with Music in Queue

 

MOHPS

 

 

 

$

41.53

 

 

 

 

 

 

 

 

 

109.11.1.3.33

 

ISDN Short Hunt

 

NHGPG

 

 

 

$

1.73

 

 

 

 

 

 

 

 

 

109.11.1.3.34

 

Loudspeaker Paging - per trunk group

 

PTQPG

 

 

 

$

179.92

 

 

 

 

 

 

 

 

 

109.11.1.3.35

 

Make Busy Arrangements - per group

 

A9AEX, P89

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.11.1.3.36

 

Make Busy Arrangements - per line

 

MB1

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

109.11.1.3.37

 

Message Center - per main station line

 

MFR

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.38

 

Message Waiting Visual

 

MV5

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.39

 

Music On Hold - per system

 

MHHPS

 

 

 

$

23.58

 

 

 

 

 

 

 

 

 

109.11.1.3.40

 

Privacy Release

 

K7KPK

 

 

 

$

0.48

 

 

 

 

 

 

 

 

 

109.11.1.3.41

 

Query Time

 

QT1PK

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.42

 

SMDR-P - ARCHIVED DATA

 

SR7CX

 

 

 

$

180.69

 

 

 

 

 

 

 

 

 

109.11.1.3.43

 

SMDR-P - SERVICE ESTABLISHMENT CHARGE, INITIAL INSTALLATION

 

SEPSP, SEPSR

 

 

 

$

345.80

 

 

 

 

 

 

 

 

 

109.11.1.3.44

 

Station Camp-On Service - per main station

 

CPK

 

 

 

$

0.35

 

 

 

 

 

 

 

 

 

109.11.1.3.45

 

Time of Day Control for ARS - per system

 

ATBPS

 

 

 

$

128.24

 

 

 

 

 

 

 

 

 

109.11.1.3.46

 

Time of Day NCOS Update

 

A4T

 

 

 

$

0.55

 

 

 

 

 

 

 

 

 

109.11.1.3.47

 

Time of Day Routing - per line

 

ATBPS

 

 

 

$

0.52

 

 

 

 

 

 

 

 

 

109.11.1.3.48

 

Trunk Verification from Designated Station

 

BVS

 

 

 

$

0.40

 

 

 

 

 

 

 

 

 

109.11.1.3.49

 

UCD in hunt group - per line

 

MHM, H6U, NZT

 

 

 

$

0.68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.1.4.1

 

Custom Number

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

109.11.1.4.3

 

PBX DID Complex Translations Digits Outpulsed Change Signaling

 

 

 

 

 

$

14.64

 

 

 

 

 

 

 

 

 

109.11.1.4.4

 

PBX DID Complex Translations Signaling Change

 

 

 

 

 

$

34.16

 

 

 

 

 

 

 

 

 

109.11.1.4.5

 

PBX DID Block Compromise

 

 

 

 

 

$

25.78

 

 

 

 

 

 

 

 

 

109.11.1.4.6

 

PBX DID Group of 20 Numbers

 

 

 

 

 

$

34.30

 

 

 

 

 

 

 

 

 

109.11.1.4.7

 

PBX DID Reserve Sequential # Block

 

 

 

 

 

$

25.62

 

 

 

 

 

 

 

 

 

109.11.1.4.8

 

PBX DID Reserve

 

 

 

 

 

$

23.92

 

 

 

 

 

 

 

 

 

109.11.1.4.9

 

PBX DID Nonsequential

 

 

 

 

 

$

35.98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.2

 

Subsequent Order Charge

 

 

 

NHCUU

 

 

 

$

13.82

 

(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.11.3

 

Qwest Corporation (QC) IntraLATA Toll, LPIC 5123

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20

 

Miscellaneous Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

(5), (6)

 

 

 

109.20.1

 

Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.1.1

 

Trouble Isolation Charge (TIC)

 

LTESX

 

See Maintenance of Service, Basic, First Interval

 

 

 

 

 

 

 

109.20.1.2

 

Network Premises Work Charge - Basic/Normal hours, 1st Increment

 

HRH 11

 

See Additional Labor - Other

 

 

 

 

 

 

 

109.20.1.3

 

Network Premises Work Charge - Basic/Normal hours, ea addt’l increment

 

HRHA1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2

 

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1

 

Maintenance of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.1

 

First Increment

 

MVWXX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.1.2

 

Each Additional Increment

 

MVW1X

 

 

 

 of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.1

 

First Increment

 

MVWOX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.2.2

 

Each Additional Increment

 

MVW2X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.1

 

First Increment

 

MVWPX

 

 

 

See Maintenance

 

 

 

 

 

 

 

 

 

 

 

109.20.2.1.3.2

 

Each Additional Increment

 

MVW3X

 

 

 

of Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2

 

Optional Testing (Additional Labor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.2.1

 

Basic, First and Each Additional Increment

 

OTNBX

 

 

 

See

 

 

 

 

 

 

 

 

 

109.20.2.2.2

 

Overtime, First and Each Additional Increment

 

OTNOX

 

 

 

Additional

 

 

 

 

 

 

 

 

 

109.20.2.2.3

 

Premium, First and Each Additional Increment

 

OTNPX

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.2.3

 

Dispatch (Additional Dispatch - No trouble found)

 

VT6DC

 

 

 

See Additional

 

 

 

 

 

 

 

109.20.2.4

 

Dispatch for Maintenance of Service - No Trouble Found

 

VT6DM

 

 

 

Dispatch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3

 

Design and Non-Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.1

 

Trip Charge - Premises Visit Charge

 

NRTCY

 

 

 

See Additional Dispatch

 

 

 

 

 

 

 

109.20.3.2

 

Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

99

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

USOC

 

Recurring

 

Non-Recurring

 

Notes

 

 

 

 

 

 

 

 

 

109.20.3.2.1.1

 

First Increment

 

HRD11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.1.2

 

Each Additional Increment

 

HRDA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.1

 

First Increment

 

HRD12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.2.2

 

Each Additional Increment

 

HRDA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.1

 

First Increment

 

HRD13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.2.3.2

 

Each Additional Increment

 

HRDA3

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3

 

Network Premises Work Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.1

 

Basic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.1.1

 

First Increment

 

HRH11

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.1.2

 

Each Additional Increment

 

HRHA1

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.2

 

Overtime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.2.1

 

First Increment

 

HRH12

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.2.2

 

Each Additional Increment

 

HRHA2

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.3

 

Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.3.1

 

First Increment

 

HRH13

 

 

 

See Additional

 

 

 

 

 

 

 

 

 

 

 

109.20.3.3.3.2

 

Each Additional Increment

 

HRHA3

 

 

 

Labor - Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.20.3.4

 

Date Change

 

 

 

 

 

 

 

$

10.60

 

 

 

 

 

 

 

109.20.3.5

 

Design Change

 

 

 

 

 

 

 

$

75.52

 

 

 

 

 

 

 

109.20.3.6

 

Expedite Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

109.20.3.7

 

Cancellation Charge

 

 

 

 

 

 

 

ICB

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23

 

Qwest Platform Plus™ (QPP™)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1

 

Conversion Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.1.1

 

First Line (Mechanized)

 

URCCU

 

 

 

$

0.69

 

 

 

 

 

 

 

 

 

109.23.1.1.2

 

Each Additional Line (Mechanized)

 

URCCY

 

 

 

$

0.14

 

 

 

 

 

 

 

 

 

109.23.1.1.3

 

First Line (Manual)

 

URCCV

 

 

 

$

16.60

 

 

 

 

 

 

 

 

 

109.23.1.1.4

 

Each Additional Line (Manual)

 

URCCZ

 

 

 

$

2.77

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2

 

QPP™ PBX DID Trunks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.2.1

 

First Trunk

 

URCCD

 

 

 

$

25.34

 

 

 

 

 

 

 

 

 

109.23.1.2.2

 

Each Additional

 

 

 

 

 

$

3.19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3

 

QPP™ ISDN BRI

 

 

 

URCCU

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.1.3.1

 

First

 

 

 

 

 

 

 

$

27.23

 

 

 

 

 

 

 

 

 

109.23.1.3.2

 

Each Additional

 

 

 

 

 

 

 

$

3.19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2

 

Installation Nonrecurring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1

 

QPP™ Business, Centrex, PAL, and PBX Analog non-DID Trunks, Residential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.1.1

 

First Line (Mechanized)

 

NHCRA

 

 

 

$

56.62

 

 

 

 

 

 

 

 

 

109.23.2.1.2

 

Each Additional Line (Mechanized)

 

NHCRC

 

 

 

$

16.25

 

 

 

 

 

 

 

 

 

109.23.2.1.3

 

First Line (Manual)

 

NHCRB

 

 

 

$

84.05

 

 

 

 

 

 

 

 

 

109.23.2.1.4

 

Each Additional Line (Manual)

 

NHCRD

 

 

 

$

18.88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.2

 

QPP™ Analog DID PBX Trunks

 

 

 

 

 

$

182.60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.2.3

 

QPP™ ISDN-BRI

 

 

 

 

 

 

 

$

318.36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109.23.3

 

Qwest AIN Features

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.4

 

Qwest DSL

 

 

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount (which
will be provided pursuant to terms and conditions in CLEC’s ICA).

 

(8)

 

 

 

109.23.5

 

Qwest Voice Messaging Services

 

 

 

 

 

See Applicable Qwest Retail Tariff, Catalog or Price List less Discount

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112

 

Operational Support Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

112.1

 

Develoments and Enhancements, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

112.2

 

Ongoing Maintenance, per Local Service Request

 

 

 

 

 

No Charge at this time

 

(7)

 

 

 

112.3

 

Daily Usage Records File, per Record

 

 

 

 

 

$

0.001092

 

 

 

 

 

 

--------------------------------------------------------------------------------

Notes

(1)           Monthly Recurring credit applies to QPP™ Residential Services as
set forth in Service Exhibit 1 to this Agreement.

 

(2)           QPP™ service includes nondiscriminatory access to all vertical
switch features that are loaded in Qwest’s End Office Switch. See the PCAT for
all compatible and available

 

100

--------------------------------------------------------------------------------


 

vertical switch features. Only vertical switch features with Non-Recurring,
Recurring, or Per Occurrence charges are listed. Non-Recurring charges are
applicable whenever a feature is added - whether on new installation,
conversion, or change order activity. Those vertical switch features not listed
have a rate of $0 for Monthly Recurring, Non-Recurring, or Per Occurrence
charges.

 

(3)           USOCs have been provided in an effort to ease item description and
USOC association with charges. In the event USOCs are inaccurate or are revised,
Qwest reserves the right to correct the Rate Sheet.

 

(4)           The Subsequent Order Charge is applicable on a per order basis
when changes are requested to existing service, including changing a telephone
number, initiating or removing Suspension or Service, denying or restoring
service, adding, removing, or changing features, and other similar requests.

 

(5)           QPP™ ISDN BRI and PBX are “Design”. Remaining QPP™ services are
“Non-Design”.

 

(6)           All charges and increments shall be the same as the comparable
charges and increments in each state SGAT.

 

(7)           Qwest and MCI agree to negotiate a charge in good faith. The
Parties agree that the charges are intended to allow Qwest to recover its
relevant costs and will be an approved charge.  The charge MCI and Qwest have
agreed upon will be binding to all CLECs.

 

(8)           Where the service has been deemed to be a Telecommunications
Service, the Discount will be provided pursuant to CLEC’s ICA. Where the service
is not a Telecommunications Service, the discount will be 18%.

 

101

--------------------------------------------------------------------------------


 

Qwest Platform Plus™ (QPP™) Rate Page - Port Rate Increases

 

The price of the port will be increased by the amounts indicated effective on
the dates set forth below.

 

 

 

QPP™ Residential Port
Rate Increases If Incentive
Thresholds Are Met:

 

QPP™ Residential Port
Rate Increases If Incentive
Thresholds are NOT met:

 

 

 

01/01/05

 

01/01/06

 

01/01/07

 

01/01/05

 

01/01/06

 

01/01/07

 

AZ

 

$

1.56

 

$

1.89

 

$

2.16

 

$

1.56

 

$

2.10

 

$

2.40

 

CO

 

$

2.34

 

$

2.84

 

$

3.24

 

$

2.34

 

$

3.15

 

$

3.60

 

ID

 

$

1.17

 

$

1.42

 

$

1.62

 

$

1.17

 

$

1.58

 

$

1.80

 

IA

 

$

1.17

 

$

1.42

 

$

1.62

 

$

1.17

 

$

1.58

 

$

1.80

 

MN

 

$

2.34

 

$

2.84

 

$

3.24

 

$

2.34

 

$

3.15

 

$

3.60

 

MT

 

$

1.17

 

$

1.42

 

$

1.62

 

$

1.17

 

$

1.58

 

$

1.80

 

NE

 

$

1.17

 

$

1.42

 

$

1.62

 

$

1.17

 

$

1.58

 

$

1.80

 

NM

 

$

1.56

 

$

1.89

 

$

2.16

 

$

1.56

 

$

2.10

 

$

2.40

 

ND

 

$

1.17

 

$

1.42

 

$

1.62

 

$

1.17

 

$

1.58

 

$

1.80

 

OR

 

$

1.17

 

$

1.42

 

$

1.62

 

$

1.17

 

$

1.58

 

$

1.80

 

SD

 

$

1.17

 

$

1.42

 

$

1.62

 

$

1.17

 

$

1.58

 

$

1.80

 

UT

 

$

1.56

 

$

1.89

 

$

2.16

 

$

1.56

 

$

2.10

 

$

2.40

 

WA

 

$

1.56

 

$

1.89

 

$

2.16

 

$

1.56

 

$

2.10

 

$

2.40

 

WY

 

$

1.17

 

$

1.42

 

$

1.62

 

$

1.17

 

$

1.58

 

$

1.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QPP™ Business Port Rate
Increases If Incentive
Thresholds Are Met:

 

QPP™ Business Port Rate
Increases If Incentive
Thresholds Are NOT Met:

 

 

 

01/01/05

 

01/01/06

 

01/01/07

 

01/01/05

 

01/01/06

 

01/01/07

 

AZ

 

$

2.70

 

$

4.35

 

$

6.26

 

$

2.70

 

$

4.83

 

$

6.96

 

CO

 

$

2.70

 

$

4.35

 

$

6.26

 

$

2.70

 

$

4.83

 

$

6.96

 

ID

 

$

2.70

 

$

3.41

 

$

4.38

 

$

2.70

 

$

3.79

 

$

4.87

 

IA

 

$

2.70

 

$

3.73

 

$

5.02

 

$

2.70

 

$

4.14

 

$

5.58

 

MN

 

$

2.70

 

$

4.35

 

$

6.26

 

$

2.70

 

$

4.83

 

$

6.96

 

MT

 

$

2.70

 

$

3.41

 

$

4.38

 

$

2.70

 

$

3.79

 

$

4.87

 

NE

 

$

2.70

 

$

4.35

 

$

6.26

 

$

2.70

 

$

4.83

 

$

6.96

 

NM

 

$

2.70

 

$

3.10

 

$

3.76

 

$

2.70

 

$

3.44

 

$

4.18

 

ND

 

$

2.70

 

$

4.35

 

$

6.26

 

$

2.70

 

$

4.83

 

$

6.96

 

OR

 

$

2.70

 

$

3.10

 

$

3.76

 

$

2.70

 

$

3.44

 

$

4.18

 

SD

 

$

2.70

 

$

4.35

 

$

6.26

 

$

2.70

 

$

4.83

 

$

6.96

 

UT

 

$

2.70

 

$

3.41

 

$

4.38

 

$

2.70

 

$

3.79

 

$

4.87

 

WA

 

$

2.70

 

$

4.35

 

$

6.26

 

$

2.70

 

$

4.83

 

$

6.96

 

WY

 

$

1.52

 

$

1.63

 

$

1.88

 

$

1.52

 

$

1.81

 

$

2.09

 

 

102

--------------------------------------------------------------------------------

 



QuickLinks


QWEST MASTER SERVICES AGREEMENT
APPLICABLE SERVICES
APPLICABLE STATES
GENERAL TERMS AND CONDITIONS
QWEST MASTER SERVICES AGREEMENT
SERVICE EXHIBIT 1 QWEST PLATFORM PLUS™ (QPP™) SERVICE
